


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





MASTER REPURCHASE AGREEMENT


Dated as of January 5, 2006




Among:






NEW YORK MORTGAGE FUNDING, LLC,
as Seller,


THE NEW YORK MORTGAGE COMPANY, LLC,
as Seller,


NEW YORK MORTGAGE TRUST, INC.,
as Seller


and


GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
as Buyer









--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS


1.
APPLICABILITY
1
2.
DEFINITIONS AND ACCOUNTING MATTERS
1
3.
THE TRANSACTIONS
16
4.
PAYMENT AND TRANSFER
20
5.
TAXES; TAX TREATMENT
20
6.
MARGIN MAINTENANCE
21
7.
INCOME PAYMENTS
22
8.
SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT
22
9.
CONDITIONS PRECEDENT
25
10.
RELEASE OF PURCHASED LOANS
28
11.
RELIANCE
29
12.
REPRESENTATIONS AND WARRANTIES
29
13.
COVENANTS OF SELLER
33
14.
REPURCHASE DATE PAYMENTS
40
15.
REPURCHASE OF PURCHASED LOANS
40
16.
SUBSTITUTION
41
17.
ACCELERATION OF REPURCHASE DATE
41
18.
EVENTS OF DEFAULT
41
19.
REMEDIES
45
20.
DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE
47
21.
NOTICES AND OTHER COMMUNICATIONS
47
22.
USE OF EMPLOYEE PLAN ASSETS
47
23.
INDEMNIFICATION AND EXPENSES.
47
24.
WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS
49
25.
REIMBURSEMENT
49
26.
FURTHER ASSURANCES
49
27.
TERMINATION
49
28.
SEVERABILITY
49
29.
BINDING EFFECT; GOVERNING LAW
50
30.
AMENDMENTS
50
31.
SUCCESSORS AND ASSIGNS
50
32.
SURVIVAL
50
33.
CAPTIONS
50
34.
COUNTERPARTS
50
35.
SUBMISSION TO JURISDICTION; WAIVERS
50
36.
WAIVER OF JURY TRIAL
51
37.
ACKNOWLEDGEMENTS
51

 
i

--------------------------------------------------------------------------------


38.
HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS.
51
39.
ASSIGNMENTS; PARTICIPATIONS.
52
40.
SINGLE AGREEMENT
52
41.
INTENT
53
42.
CONFIDENTIALITY
53
43.
SERVICING
53
44.
PERIODIC DUE DILIGENCE REVIEW
54
45.
SET-OFF
55
46.
ENTIRE AGREEMENT
55



SCHEDULES
     
SCHEDULE 1-A
Representations and Warranties re: Residential Loans
   
SCHEDULE 1-B
Representations and Warranties re: Small Balance Commercial Loans
   
SCHEDULE 2
Filing Jurisdictions and Offices
   
SCHEDULE 3
Relevant States
   
SCHEDULE 4
Subsidiaries
   
SCHEDULE 5
Litigation
   
EXHIBITS
     
EXHIBIT A
Form of Quarterly Certification
 
 
EXHIBIT B
Form of Custodial Agreement
   
EXHIBIT C
Form of Opinion of Counsel to the Seller
   
EXHIBIT D
Form of Notice of Transaction Notice
   
EXHIBIT E
Underwriting Guidelines
   
EXHIBIT F
Required Fields for Servicing Transmission
   
EXHIBIT G
Required Fields for Loan Data Transmission
   
EXHIBIT H
Form of Market Value Certificate
   
EXHIBIT I
Form of Confidentiality Agreement
   
EXHIBIT J
Form of Instruction Letter
   
EXHIBIT K
Third Party Underwriting Guidelines



ii

--------------------------------------------------------------------------------




MASTER REPURCHASE AGREEMENT, dated as of January 5, 2006, among New York
Mortgage Funding, LLC, a Delaware limited liability company, The New York
Mortgage Company, LLC, a New York limited liability company and New York
Mortgage Trust, Inc., a Maryland corporation (each, a “Seller”, and jointly and
severally, the “Sellers”) and Greenwich Capital Financial Products, Inc., a
Delaware corporation (“Buyer”, which term shall include any “Principal” as
defined and provided for in Annex I), or as agent pursuant hereto (“Agent”),
 
1. APPLICABILITY


Buyer may, from time to time, upon the terms and conditions set forth herein,
agree to enter into transactions in which a Seller transfers to Buyer Eligible
Loans against the transfer of funds by Buyer, with a simultaneous agreement by
Buyer to transfer to such Seller Purchased Loans at a date certain, against the
transfer of funds by such Seller. Each such transaction shall be referred to
herein as a “Transaction”, and, unless otherwise agreed in writing, shall be
governed by this Agreement.
 
2. DEFINITIONS AND ACCOUNTING MATTERS 


(a) Defined Terms. As used herein, the following terms have the following
meanings (all terms defined in this Section 2 or in other provisions of this
Agreement in the singular to have the same meanings when used in the plural and
vice versa):


“Accepted Servicing Practices” shall mean with respect to any Loan, those
accepted and prudent mortgage servicing practices (including collection
procedures) of prudent mortgage lending institutions which service mortgage
loans of the same type as the Loans in the jurisdiction where the related
Mortgaged Property is located, and which are in accordance with Fannie Mae
servicing practices and procedures for MBS pool mortgages, as defined in the
Fannie Mae servicing guides including future updates, and in a manner at least
equal in quality to the servicing the Subservicer or any Seller’s designee, as
the case may be, provides to mortgage loans which they own in their own
portfolio.


“Additional Purchased Loans” shall have the meaning specified in Section 6(a)
hereof.


“Adjustable Rate Loan” shall mean a Loan which provides for the adjustment of
the Mortgage Interest Rate payable in respect thereto.


“Adjustment Date” shall mean with respect to each Adjustable Rate Loan, the date
set forth in the related Note on which the Mortgage Interest Rate on the Loan is
adjusted in accordance with the terms of the Note.


“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 10% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.


“Agent” shall mean Buyer or any successor.


“Agreement” shall mean this Master Repurchase Agreement (including all exhibits,
schedules and other addenda hereto or thereto), as supplemented by the Pricing
Side Letter, as it may be amended, further supplemented or otherwise modified
from time to time.



--------------------------------------------------------------------------------


“ALTA” shall mean the American Land Title Association.


“AM Funded Wet Loan” shall mean Wet Loans that will be funded before 12:00 p.m.
(New York City time) on any Business Day.


“Applicable Margin” shall have the meaning set forth in the Pricing Side Letter.


“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Loan as the value of the
Mortgaged Property (or the related Cooperative Unit in the case of a Cooperative
Loan).


“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to Buyer.


“Attorney Bailee Letter” shall have the meaning assigned to such term in the
Custodial Agreement.


“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.


“Best’s” shall mean Best’s Key Rating Guide, as the same shall be amended from
time to time.


“Breakage Costs” shall have the meaning assigned thereto in Section 3(h) herein.


“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York,
the Custodian or banking and savings and loan institutions in the State of New
York, Connecticut or the City of New York or the city or state in which the
Custodian’s offices are located are closed, or (iii) a day on which trading in
securities on the New York Stock Exchange or any other major securities exchange
in the United States is not conducted.


“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.


“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor’s Ratings Group (“S&P”) or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition or, (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.


2

--------------------------------------------------------------------------------


“Change of Control” shall mean with respect to any Seller, the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of outstanding shares of
voting stock of such Person at any time if after giving effect to such
acquisition (i) such Person or Persons owns twenty percent (20%) or more of such
outstanding voting stock or (ii) Steven B. Schnall does not own more than fifty
percent (50%) of such outstanding voting stock.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Collection Account” shall mean the following account established by the Sellers
in accordance with Section 13(ii) for the benefit of Buyer, “Greenwich Capital
Financial Products, Inc. - P&I account - Account # ________”.


“Combined Aggregate Purchase Price” shall mean $249,000,000.


“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with a Seller within the meaning of Section 4001
of ERISA or is part of a group which includes a Seller and which is treated as a
single employer under Section 414 of the Code.


“Confirmation” shall have the meaning assigned thereto in Section 3(a) hereof.


“Contractual Obligation” shall mean as to any Person, any material provision of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound or any material provision of any
security issued by such Person.


“Cooperative Corporation” shall mean with respect to any Cooperative Loan, the
cooperative apartment corporation that holds legal title to the related
Cooperative Project and grants occupancy rights to units therein to stockholders
through Proprietary Leases or similar arrangements.


“Cooperative Loan” shall mean a Loan that is secured by a first lien on and
perfected security interest in Cooperative Shares and the related Proprietary
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.


“Cooperative Project” shall mean, with respect to any Cooperative Loan, all real
property and improvements thereto and rights therein and thereto owned by a
Cooperative Corporation including without limitation the land, separate dwelling
units and all common elements.


“Cooperative Shares” shall mean, with respect to any Cooperative Loan, the
shares of stock issued by a Cooperative Corporation and allocated to a
Cooperative Unit and represented by a stock certificate.


“Cooperative Unit” shall mean, with respect to a Cooperative Loan, a specific
unit in a Cooperative Project.


3

--------------------------------------------------------------------------------


“Custodial Agreement” shall mean the Amended and Restated Custodial Agreement,
dated as of January 5, 2006, among Sellers, Buyer, Custodian, and LaSalle Bank,
National Association as Disbursement Agent, as the same shall be modified and
supplemented and in effect from time to time.


“Custodian” shall mean LaSalle Bank, National Association, or its successors and
permitted assigns.


“Custodian Loan Transmission” shall have the meaning assigned thereto in the
Custodial Agreement.


“Default” shall mean an Event of Default or any event, that, with the giving of
notice or the passage of time or both, would become an Event of Default.


“Disbursement Account” shall mean the account established by Buyer pursuant to
which funds shall be disbursed to fund any Wet Loan.


“Dollars” or “$” shall mean lawful money of the United States of America.


“Dry Loan” shall mean a first lien Loan which is underwritten in accordance with
the Underwriting Guidelines and as to which the related Mortgage File contains
all required Loan Documents.


“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Loan, exclusive of any days of grace.


“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted under Section 44 hereof with respect to any or all of the
Loans or the Sellers or related parties, as desired by Buyer from time to time.


“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 9(a) have been satisfied.


“Electronic Tracking Agreement” shall mean the Second Amended and Restated
Electronic Tracking Agreement, dated as of January 5, 2006 among Buyer, Sellers,
MERSCORP, Inc. and MERS.


“Electronic Transmission” shall mean the delivery of information in an
electronic format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).


“Eligible Loan” shall have the meaning assigned thereto in the Pricing Side
Letter.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which a Seller is a member and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which a Seller is a
member.


4

--------------------------------------------------------------------------------


“Escrow Letter” shall mean, with respect to any Wet Loan that becomes subject to
a Transaction before the end of the applicable rescission period, an escrow
agreement or letter, which is fully assignable to the Buyer, stating that in the
event of a Rescission or if for any other reason the Loan fails to fund on a
given day, the party conducting the closing is holding all funds which would
have been disbursed on behalf of the Mortgagor as agent for and for the benefit
of the Buyer and such funds shall be returned to the related Seller not later
than one Business Day after the date of Rescission or other failure of the Loan
to fund on a given day.


“Escrow Payments” shall mean, with respect to any Loan, the amounts constituting
ground rents, taxes, assessments, water charges, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Mortgagor with
the Mortgagee pursuant to the terms of any Note or Mortgage or any other
document.


“Event of Default” shall have the meaning provided in Section 18 hereof.


“Exception” shall have the meaning assigned thereto in the Custodial Agreement.


“Exception Report” shall mean the exception report prepared by the Custodian
pursuant to the Custodial Agreement.


“Fannie Mae” shall mean Fannie Mae, or any successor thereto.


“Freddie Mac” shall mean Freddie Mac, or any successor thereto.


“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America.


“Governmental Authority” shall mean with respect to any Person, any nation or
government, any state or other political subdivision, agency or instrumentality
thereof, any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over such Person, any of its Subsidiaries or any
of its properties.


“Gross Margin” shall mean with respect to each Adjustable Rate Loan, the fixed
percentage amount set forth in the related Note and the Loan Schedule that is
added to the Index on each Adjustment Date in accordance with the terms of the
related Note to determine the new Mortgage Interest Rate for such Loan.


“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise), provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, (ii) obligations to make servicing advances for
delinquent taxes and insurance, or other obligations in respect of a Mortgaged
Property, to the extent required by the Buyer, or (iii) liabilities held through
joint and several liability among any of the Sellers. The amount of any
Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.


5

--------------------------------------------------------------------------------


“Income” shall mean, with respect to any Purchased Loan at any time, any
principal and/or interest thereon and all dividends, sale proceeds (including,
without limitation, any proceeds from the securitization of such Purchased Loan
or other disposition thereof) and other collections and distributions thereon
(including, without limitation, any proceeds received in respect of mortgage
insurance), but not including any commitment fees, origination fees and/or
servicing fees accrued in respect of periods on or after the initial Purchase
Date with respect to such Purchased Loan.


“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) obligations of such Person
under repurchase agreements or like arrangements; (g) indebtedness of others
Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (i)
indebtedness of general partnerships of which such Person is a general partner;
and (j) any other indebtedness of such Person by a note, bond, debenture or
similar instrument.


“Index” shall mean with respect to each Adjustable Rate Loan, the index
identified on the related Loan Schedule and set forth in the related Note for
the purpose of calculating the interest rate thereon.


“Instruction Letter” shall mean a letter agreement between each related Seller
and each Subservicer substantially in the form of Exhibit J attached hereto, in
which such Persons acknowledge the Buyer’s ownership interest in the Loans, and
agree to remit any collections with respect to the Loans as Buyer may so direct
from time to time, which Instruction Letter may be delivered by Buyer to such
Subservicer in its sole discretion.


“Insurance Proceeds” shall mean with respect to each Loan, proceeds of insurance
policies insuring the Loan or the related Mortgaged Property.


“Insured Closing Letter” shall mean, with respect to any Wet Loan that becomes
subject to a Transaction before the end of the applicable rescission period, a
letter of indemnification from an Approved Title Insurance Company, in any
jurisdiction where insured closing letters are permitted under applicable law
and regulation, addressed to the related Seller, which is fully assignable to
the Buyer, with coverage that is customarily acceptable to Persons engaged in
the origination of mortgage loans, identifying the Settlement Agent covered
thereby, which may be in the form of a blanket letter.


“Interest Period” shall mean, with respect to any Transaction, (i) initially,
the period commencing on the related Purchase Date with respect to such
Transaction and ending on the calendar day prior to the next succeeding
Repurchase Date, and (ii) thereafter, each period commencing on the Repurchase
Date of a month and ending on the calendar day prior to the Repurchase Date of
the next succeeding month. Notwithstanding the foregoing, no Interest Period may
end after the Termination Date.


“Interest Rate Adjustment Date” means with respect to each Adjustable Rate Loan,
the date, specified in the related Note and the Loan Schedule, on which the
Mortgage Interest Rate is adjusted.


6

--------------------------------------------------------------------------------


“Interest Rate Protection Agreement” shall mean with respect to any or all of
the Purchased Loans, any interest rate swap, cap or collar agreement or any
other applicable hedging arrangements providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies entered into by a Seller and
reasonably acceptable to Buyer.


“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, including all rules and regulations promulgated thereunder.


“LIBO Base Rate” shall mean with respect to each day on which a Transaction is
outstanding (or if such day is not a Business Day, the next succeeding Business
Day), the rate per annum equal to the rate published by Bloomberg or if such
rate is not available, the rate appearing at page 3750 of the Telerate Screen,
as one-month LIBOR on such date, and if such rate shall not be so quoted, the
rate per annum at which the Buyer is offered Dollar deposits at or about 11:00
A.M., New York City time, on such date by prime banks in the interbank
eurodollar market where the eurodollar and foreign currency and exchange
operations in respect of its Transactions are then being conducted for delivery
on such day for a period of one month and in an amount comparable to the amount
of the Transactions to be outstanding on such day.


“LIBO Rate” shall mean with respect to each Interest Period pertaining to a
Transaction, a rate (reset on a monthly basis) per annum determined by Buyer in
its sole discretion in accordance with the following formula (rounded upwards to
the nearest l/100th of one percent), which rate as determined by Buyer shall be
conclusive absent manifest error by Buyer:
 
LIBO Base Rate
1.00 - LIBO Reserve Requirements



The LIBO Rate shall be calculated on each Purchase Date and Repurchase Date
commencing with the first Purchase Date.


“LIBO Reserve Requirements” shall mean for any Interest Period for any
Transaction, the aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements applicable to the Buyer in effect on
such day (including, without limitation, basic, supplemental, marginal and
emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other Governmental Authority having jurisdiction with
respect thereto), dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
such Board) maintained by a member bank of such Governmental Authority. As of
the Effective Date, the LIBO Reserve Requirements shall be deemed to be zero.


“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.


“Loan” shall mean a mortgage loan or a Cooperative Loan which the Custodian has
been instructed to hold for the Buyer pursuant to the Custodial Agreement, and
which loan includes, without limitation, (i) a Note, the related Mortgage and
all other Loan Documents and (ii) all right, title and interest of the related
Seller in and to the Mortgaged Property covered by such Mortgage.


“Loan Data Transmission” shall mean a computer tape or other electronic medium
generated by or on behalf of the related Seller and delivered or transmitted to
the Buyer and Custodian which provides information relating to the Purchased
Loans, including the information set forth in the Loan Schedule, in a format
acceptable to the Buyer.


“Loan Documents” shall have the meaning assigned thereto in the Custodial
Agreement.


7

--------------------------------------------------------------------------------


“Loan List” shall mean the hard copy report provided by the related Seller which
shall include with respect to each Loan to be included in a Transaction: (i) the
Loan number, (ii) the Mortgagor’s name, (iii) the original principal amount of
the Loan, (iv) the current principal balance of the Loan and (v) whether the
Loan is a MERS Loan.


“Loan Schedule” shall mean a hard copy or electronic format incorporating the
fields identified on Exhibit G, any other information required by Buyer and any
other additional information to be provided pursuant to the Custodial Agreement.


“Loan-to-Value Ratio” or “LTV” shall mean with respect to any Loan, the ratio of
the outstanding principal amount of such Loan at the time of origination to the
lesser of (a) the Appraised Value of the related Mortgaged Property at
origination of such Loan and (b) if the related Mortgaged Property was purchased
within twelve (12) months of the origination of such Loan, the purchase price of
the related Mortgaged Property.


“Margin Call” shall have the meaning assigned thereto in Section 6(a) hereof.


“Margin Deficit” shall have the meaning assigned thereto in Section 6(a) hereof.


“Margin Notice Deadline” shall mean the deadline set forth in the applicable
Pricing Side Letter for giving notice requiring same-day satisfaction of margin
maintenance obligations as provided in Section 6 hereof.


“Market Value” shall mean the value, determined by the Buyer in its sole
reasonable discretion, of the Loans if sold in their entirety to a single
third-party purchaser. The Buyer’s determination of Market Value shall be
conclusive upon the parties, absent manifest error on the part of the Buyer. The
Buyer shall have the right to mark to market the Loans on a daily basis which
Market Value with respect to one or more of the Loans may be determined to be
zero. The Sellers acknowledge that the Buyer’s determination of Market Value is
for the limited purpose of determining the value of Purchased Loans which are
subject to Transactions hereunder without the ability to perform customary
purchaser’s due diligence and is not necessarily equivalent to a determination
of the fair market value of the Loans achieved by obtaining competing bids in an
orderly market in which the originator/servicer is not in default under a
revolving debt facility and the bidders have adequate opportunity to perform
customary loan and servicing due diligence. The Market Value shall be deemed to
be zero with respect to each Loan which is not an Eligible Loan.


“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of a Seller,
(b) the ability of a Seller to perform its obligations under any of the Program
Documents to which it is a party, (c) the validity or enforceability of any of
the Program Documents, (d) the rights and remedies of the Buyer under any of the
Program Documents, (e) the timely repurchase of the Purchased Loans or payment
of other amounts payable in connection therewith or (f) the Purchased Items.


“Maximum Aggregate Purchase Price” shall mean the sum of the Combined Aggregate
Purchase Price and the NYMC Exclusive Aggregate Purchase Price, which shall be
$250,000,000.


“Maximum Mortgage Interest Rate” shall mean with respect to each Adjustable Rate
Loan, a rate that is set forth on the related Loan Schedule and in the related
Note and is the maximum interest rate to which the Mortgage Interest Rate on
such Loan may be increased on any Adjustment Date.


8

--------------------------------------------------------------------------------


“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.


“MERS Identification Number” shall mean the eighteen digit number permanently
assigned to each MERS Loan.


“MERS Loan” shall mean any Loan as to which the related Mortgage or Assignment
of Mortgage has been recorded in the name of MERS, as agent for the holder from
time to time of the Note, and which is identified as a MERS Loan on the related
Loan List.


“Mixed-Use Loan” shall mean any first lien Loan secured by a mixed use property
to a Mortgagor of “A” or “Alt-A” credit quality.


“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Loan as adjusted in accordance with changes in the Mortgage
Interest Rate pursuant to the provisions of the Note for an Adjustable Rate
Loan.


“Mortgage” shall mean with respect to a Loan, the mortgage, deed of trust or
other instrument, which creates a first lien on either (i) with respect to a
Loan other than a Cooperative Loan, the fee simple or leasehold estate in such
real property or (ii) with respect to a Cooperative Loan, the Proprietary Lease
and related Cooperative Shares, which in either case secures the Note.


“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.


“Mortgage Interest Rate” means the annual rate of interest borne on a Note,
which shall be adjusted from time to time with respect to Adjustable Rate Loans.


“Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Note.


“Mortgagee” shall mean the record holder of a Note secured by a Mortgage.


“Mortgagor” shall mean the obligor or obligors on a Note, including any person
who has assumed or guaranteed the obligations of the obligor thereunder.


“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been or are required to be made by a
Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.


“Multi-Family Loan” shall mean any first lien Loan secured by a five-to-eight
family residential property to a Mortgagor of “A” or “Alt-A” credit quality.


“MV Margin Amount” means, with respect to any Transaction, as of any date of
determination, the amount obtained by application of the MV Margin Percentage to
the Repurchase Price (reduced by the amount of any accrued and unpaid Price
Differential) for such Transaction as of such date.


“MV Margin Percentage” shall have the meaning assigned thereto in the Pricing
Side Letter.


9

--------------------------------------------------------------------------------


“Negative Amortization” shall mean with respect to each Negative Amortization
Loan, that portion of interest accrued at the Mortgage Interest Rate in any
month which exceeds the Monthly Payment on the related Loan for such month and
which, pursuant to the terms of the Note, is added to the principal balance of
the Loan.


“Negative Amortization Loan” shall mean each Loan that may be subject to
Negative Amortization.


“Net Income” shall mean, for any period, the net income of NYMT for such period
as determined in accordance with GAAP.


“Net Worth” shall mean, with respect to any Person, the excess of total assets
of such Person, over total liabilities of such Person, determined in accordance
with GAAP.


“Note” shall mean, with respect to any Loan, the related promissory note
together with all riders thereto and amendments thereof or other evidence of
indebtedness of the related Mortgagor.


“NYMC” shall mean The New York Mortgage Company, LLC or any successor thereto.


“NYMF” shall mean New York Mortgage Funding, LLC or any successor thereto.


“NYMT” shall mean New York Mortgage Trust, Inc.


“NYMC Exclusive Aggregate Purchase Price” shall mean $1,000,000.


“Obligations” shall mean (a) all of Sellers’ obligation to pay the Repurchase
Price on the Repurchase Date and other obligations and liabilities of Sellers to
Buyer, its Affiliates, the Custodian or any other Person arising under, or in
connection with, the Program Documents or directly related to the Purchased
Loans, whether now existing or hereafter arising; (b) any and all sums paid by
Buyer or on behalf of Buyer pursuant to the Program Documents in order to
preserve any Purchased Loan or its interest therein; (c) in the event of any
proceeding for the collection or enforcement of any of Sellers’ indebtedness,
obligations or liabilities referred to in clause (a), the reasonable expenses of
retaking, holding, collecting, preparing for sale, selling or otherwise
disposing of or realizing on any Purchased Loan, or of any exercise by Buyer or
any Affiliate of Buyer of its rights under the Program Documents, including
without limitation, reasonable attorneys’ fees and disbursements and court
costs; and (d) all of Sellers’ indemnity obligations to Buyer pursuant to the
Program Documents.


“Par Margin Amount” means, with respect to any Transaction, as of any date of
determination, the amount obtained by application of the Par Margin Percentage
to the Repurchase Price (reduced by the amount of any accrued and unpaid Price
Differential) for such Transaction as of such date.


“Par Margin Percentage” shall have the meaning assigned thereto in the Pricing
Side Letter.


“Participants” shall have the meaning assigned thereto in Section 39 hereof.


“Payment Adjustment Date” With respect to each Negative Amortization Loan, the
date on which Monthly Payments shall be adjusted. A Payment Adjustment Date with
respect to a Negative Amortization Loan shall occur on the dates specified on
the Loan Data Transmission.


“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.


10

--------------------------------------------------------------------------------


“Permitted Exceptions” shall mean the following exceptions to lien priority: (i)
the lien of current real property taxes and assessments not yet due and payable;
(ii) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to mortgage
lending institutions generally and specifically referred to in the lender’s
title insurance policy delivered to the originator of the Loan and (A) referred
to or otherwise considered in the appraisal (if any) made for the originator of
the Loan or (B) which do not adversely affect the appraised value of the
Mortgaged Property set forth in such appraisal; and (iii) other matters to which
like properties are commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Mortgage or the use,
enjoyment, value or marketability of the related Mortgaged Property.


“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).


“Plan” shall mean an employee benefit or other plan established or maintained by
either any Seller or any ERISA Affiliate and that is covered by Title IV of
ERISA, other than a Multiemployer Plan.


“PMI Policy” or “Primary Insurance Policy” shall mean a policy of primary
mortgage guaranty insurance issued by a Qualified Insurer.


“PM Funded Wet Loans” shall mean Wet Loans that will be funded after 12:00 p.m.
(New York City time) but on or prior to 4:30 p.m. (New York City time) on any
Business Day.


“Post-Default Rate” shall mean, in respect of the Repurchase Price for any
Transaction or any other amount under this Agreement, or any other Program
Document that is not paid when due to the Buyer (whether at stated maturity, by
acceleration or mandatory prepayment or otherwise), a rate per annum during the
period from and including the due date to but excluding the date on which such
amount is paid in full equal to 2% per annum, plus (a)(i) the Pricing Rate
otherwise applicable to such Loan or other amount, or (ii) if no Pricing Rate is
otherwise applicable, the LIBO Rate plus (b) the Applicable Margin.


“Price Differential” shall mean, with respect to each Transaction as of any date
of determination, the aggregate amount obtained by daily application of the
Pricing Rate (or during the continuation of an Event of Default, by daily
application of the Post-Default Rate) for such Transaction to the Purchase Price
for such Transaction on a 360-day-per-year basis for the actual number of days
elapsed during the period commencing on (and including) the Purchase Date and
ending on (but excluding) the date of determination (reduced by any amount of
such Price Differential in respect of such period previously paid by the related
Seller to Buyer with respect to such Transaction).


“Pricing Rate” shall mean the per annum percentage rate for determination of the
Price Differential as set forth in the Pricing Side Letter.


“Pricing Side Letter” shall mean that certain Pricing Side Letter, dated as of
January 5, 2006, among Sellers and Buyer, as the same may be amended,
supplemented or modified from time to time.


“Principal” shall have the meaning assigned thereto in Annex I.


“Program Documents” shall mean this Agreement, the Custodial Agreement, any
Servicing Agreement, the Pricing Side Letter, the Servicing Side Letter, any
assignment of an Interest Rate Protection Agreement, the Electronic Tracking
Agreement, any Instruction Letters and any other agreement entered into by a
Seller, on the one hand, and the Buyer and/or any of its Affiliates or
Subsidiaries (or Custodian on its behalf) on the other, in connection herewith
or therewith.


11

--------------------------------------------------------------------------------


“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.


“Proprietary Lease” shall mean the lease on a Cooperative Unit evidencing the
possessory interest of the owner of the Cooperative Shares in such Cooperative
Unit.


“Purchase Date” shall mean, with respect to each Transaction, the date on which
Purchased Loans are sold by the related Seller to the Buyer hereunder.


“Purchase Price” shall have the meaning assigned thereto in the Pricing Side
Letter.


“Purchased Items” shall have the meaning assigned thereto in Section 8 hereof.


“Purchased Loans” shall mean any of the following assets sold by a Seller to
Buyer in a Transaction: the Loans, together with the related Records, Servicing
Rights, such Seller’s rights under any related Interest Rate Protection
Agreement, such Seller’s rights under any Escrow Letters and Insured Closing
Letters with respect to the Loans. Such Seller’s rights under any takeout
commitment related to the Loans and other Purchased Items, such other property,
rights, titles or interest as are specified on a related Transaction Notice, and
all instruments, chattel paper, and general intangibles comprising or relating
to all of the foregoing. The term “Purchased Loans” with respect to any
Transaction at any time shall also include Additional Purchased Loans delivered
pursuant to Section 6(a) hereof and Substitute Loans delivered pursuant to
Section 16 hereof.


“Qualified Insurer” shall mean an insurance company duly qualified as such under
the laws of each state in which any Mortgaged Property is located, duly
authorized and licensed in each such state to transact the applicable insurance
business and to write the insurance provided, and approved as an insurer by
Fannie Mae and Freddie Mac and whose claims paying ability is rated in the two
highest rating categories by any of the rating agencies with respect to primary
mortgage insurance and in the two highest rating categories by Best’s with
respect to hazard and flood insurance.


“Qualified Originator” shall mean (a) NYMC and (b) any other originator of Loans
previously approved by Buyer; provided, that Buyer shall have the right to
reject an originator (in its sole discretion) by delivering written notice to
Sellers fifteen (15) days prior to ceasing to accept Loans originated by such
person.


“Reacquired Loans” shall have the meaning assigned thereto in Section 16.


“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.


“REIT” shall mean a real estate investment trust, as defined in Section 856 of
the Code.


“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 2615.


12

--------------------------------------------------------------------------------


“Repurchase Date” shall mean the date occurring on (i) the seventh (7th) day of
each month following the related Purchase Date (or if such date is not a
Business Day, the following Business Day), (ii) any other Business Day set forth
in the related Transaction Notice and/or the related Confirmation, or (iii) the
date determined by application of Section 19, as applicable.


“Repurchase Price” shall mean the price at which Purchased Loans are to be
transferred from Buyer to the related Seller upon termination of a Transaction,
which will be determined in each case (including Transactions terminable upon
demand) as the sum of the outstanding Purchase Price for such Purchased Loans
and the Price Differential as of the date of such determination.


“Required Documents” shall have the meaning set forth in the Custodial
Agreement.


“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.


“Rescission” shall mean the right of a Mortgagor to rescind the related Note and
related documents pursuant to applicable law.


“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided, that in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Officer shall
mean any officer authorized to act on such officer’s behalf as demonstrated by a
certificate of corporate resolution.


“Restricted Payments” shall mean with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, without limitation, warrants, options or rights
therefor) issued by such Person, whether such securities are now or may
hereafter be authorized or outstanding and any distribution in respect of any of
the foregoing, whether directly or indirectly.


“Servicer” shall mean each related Seller, as applicable, in its capacity as
servicer or master servicer of the Loans.


“Servicing Agreement” shall have the meaning provided in Section 43(c) hereof.


“Servicing File” shall mean with respect to each Loan, the file retained by the
related Seller (in its capacity as Servicer) or the Subservicer consisting of
all documents that a prudent originator and servicer would have, including
copies of the Loan Documents, all documents necessary to document and service
the Loans and any and all documents required to be delivered pursuant to any of
the Program Documents.


“Servicing Records” shall have the meaning assigned thereto in Section 43(b)
hereof.


“Servicing Rights” shall mean contractual, possessory or other rights of the
related Seller or any other Person, whether arising under the Servicing
Agreement, the Custodial Agreement or otherwise, to administer or service a
Purchased Loan or to possess related Servicing Records.


“Servicing Side Letter” shall mean that certain Servicing Side Letter, dated as
of January 5, 2006, among Sellers, Servicer and Buyer, as the same may be
amended, supplemented or modified from time to time.


13

--------------------------------------------------------------------------------


“Servicing Transmission” shall mean a computer-readable magnetic or other
electronic format acceptable to the parties containing the information
identified on Exhibit F.


“Settlement Agent” shall have the meaning assigned thereto in the Custodial
Agreement.


“Single Employer Plan” shall mean any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.


“Small Balance Commercial Loan” means any Loan that is a Multi-Family Loan, a
Mixed-Use Loan or is otherwise secured by a small commercial property. 


“Subservicer” shall have the meaning provided in Section 43(c) hereof.


“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.


“Substitute Loans” has the meaning assigned thereto in Section 16.


“Takeout Commitment” shall mean, with respect to any Loan, an irrevocable
commitment issued by a Takeout Investor in favor of the related Seller pursuant
to which such Takeout Investor agrees to purchase such Loan at a specific price
on a forward delivery basis acceptable to the Buyer in its sole discretion.


“Takeout Investor” shall mean a third party, acceptable to Buyer, which has
agreed to purchase Loans pursuant to a Takeout Commitment.


“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
determination, the consolidated Net Worth of such Person and its Subsidiaries,
less the consolidated net book value of all assets of such Person and its
Subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any Subsidiary at such date) which will be treated as intangibles
under GAAP, including, without limitation, such items as deferred financing
expenses, deferred taxes, net leasehold improvements, good will, trademarks,
trade names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided, that residual securities issued by such Person
or its Subsidiaries shall not be treated as intangibles for purposes of this
definition.


“Termination Date” shall mean December 4, 2006, or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.


“Total Indebtedness” shall mean with respect to any Person, for any period, the
aggregate Indebtedness of such Person and its Subsidiaries during such period,
less the amount of any nonspecific consolidated balance sheet reserves
maintained in accordance with GAAP.


“Transaction” has the meaning assigned thereto in Section 1.


14

--------------------------------------------------------------------------------


“Transaction Notice” shall mean a written request by a Seller in the form of
Exhibit D hereto, to enter into a Transaction, in a form to be mutually agreed
upon among Sellers and Buyer, which is delivered to Buyer.


“Trust Preferred Obligations” shall mean (i) the $25 million NYM Preferred Trust
I securities with maturity on March 15, 2035, and (ii) the $20 million NYM
Preferred Trust II securities with maturity on October 30, 2035.


“Trust Receipt” shall have the meaning provided in the Custodial Agreement.


“Underwriting Guidelines” shall mean (i) the underwriting guidelines of the
related Seller attached as Exhibit E hereto in effect as of the date of this
Agreement, and (ii) certain acquisition guidelines of the third parties listed
in Exhibit K hereof in accordance with which NYMC acquires Loans, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with terms of this Agreement, and which have been approved in writing
by Buyer.


“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Purchased Items is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.


“USC” shall mean the United States Code, as amended.


“Wet Loan” shall mean a wet-funded first lien Loan which is underwritten in
accordance with the Underwriting Guidelines and does not contain all the
required Loan Documents in the Mortgage File, which in order to be deemed an
Eligible Loan shall have the following additional characteristics:


(a)  the proceeds thereof have been funded (or, on the Purchase Date supported
by a Transaction Notice are being funded) by wire transfer or cashier’s check,
cleared check or draft or other form of immediately available funds to the
Settlement Agent for such Wet Loan;


(b)  the related Seller expects such Wet Loan to close and become a valid lien
securing actual indebtedness by funding to the order of the Mortgagor
thereunder;


(c)  the proceeds thereof have not been returned to the Buyer from the
Settlement Agent for such Wet Loan;


(d)  the related Seller has not learned that such Wet Loan will not be closed
and funded to the order of the Mortgagor;


(e)  upon recordation such Loan will constitute a first lien Loan on the
premises described therein; and


(f) the related Seller has obtained an Escrow Letter and an Insured Closing
Letter with respect to such Wet Loan.


(b) Accounting Terms and Determinations. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Buyer hereunder shall be prepared, in accordance with GAAP.


15

--------------------------------------------------------------------------------


(c) Interpretation. The following rules of this subsection (c) apply unless the
context requires otherwise. A gender includes all genders. Where a word or
phrase is defined, its other grammatical forms have a corresponding meaning. A
reference to a subsection, Section, Annex or Exhibit is, unless otherwise
specified, a reference to a Section of, or annex or exhibit to, this Agreement.
A reference to a party to this Agreement or another agreement or document
includes the party’s successors and permitted substitutes or assigns. A
reference to an agreement or document (including any Program Document) is to the
agreement or document as amended, modified, novated, supplemented or replaced,
except to the extent prohibited thereby or any Program Document and in effect
from time to time in accordance with the terms thereof. A reference to
legislation or to a provision of legislation includes a modification or
re-enactment of it, a legislative provision substituted for it and a regulation
or statutory instrument issued under it. A reference to writing includes a
facsimile transmission and any means of reproducing words in a tangible and
permanently visible form. A reference to conduct includes, without limitation,
an omission, statement or undertaking, whether or not in writing. The words
“hereof”, “herein”, “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitation”. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”.


Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to
the related Seller by Buyer or an authorized officer of Buyer provided for in
this Agreement is conclusive and binds the parties in the absence of manifest
error. A reference to an agreement includes a security interest, guarantee,
agreement or legally enforceable arrangement whether or not in writing related
to such agreement.


A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form. Where a Seller is required to provide any document to Buyer
under the terms of this Agreement, the relevant document shall be provided in
writing or printed form unless Buyer requests otherwise. At the request of
Buyer, the document shall be provided in computer disk form or both printed and
computer disk form.


This Agreement is the result of negotiations among, and has been reviewed by
counsel to, Buyer and Sellers, and is the product of all parties. In the
interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, Buyer may give or withhold, or
give conditionally, approvals and consents and may form opinions and make
determinations at its absolute discretion. Any requirement of good faith,
discretion or judgment by Buyer shall not be construed to require Buyer to
request or await receipt of information or documentation not immediately
available from or with respect to Sellers, a servicer of the Purchased Loans,
any other Person or the Purchased Loans themselves.
 
3. THE TRANSACTIONS


(a) Subject to the terms and conditions of the Program Documents, Buyer may,
from time to time in its sole discretion, enter into Transactions with an
aggregate Purchase Price for all Purchased Loans acquired by Buyer not to exceed
the Maximum Aggregate Purchase Price. Unless otherwise agreed, a Seller shall
request that Buyer enter into a Transaction by delivering (i) a Transaction
Notice substantially in the form of Exhibit D hereto (a “Transaction Notice”),
appropriately completed, and a Loan Data Transmission to Buyer and Custodian,
and (ii) the Mortgage File to Custodian for each Loan proposed to be included in
such Transaction. In the case of Dry Loans, the Transaction Notice and the
Mortgage File must be received no later than 5:00 p.m. (New York City time) two
(2) Business Days prior to the requested Purchase Date, and the Loan Data
Transmission must be received no later than 11:00 a.m. (New York City time) on
the requested Purchase Date. In the case of Wet Loans, the Transaction Notice
and the Loan Data Transmission must be received no later than 5:00 p.m. (New
York City time) one (1) Business Day prior to the requested Purchase Date, in
the case of AM Funded Wet Loans, and no later than 3:00 p.m. (New York City
time) on the requested Purchase Date, in the case of PM Funded Wet Loans. Each
such Transaction Notice shall clearly indicate those Loans that are intended to
be Wet Loans and Dry Loans and include a Loan List in respect of the Eligible
Loans that the related Seller proposes to include in the related Transaction,
and shall specify the proposed Purchase Date, Purchase Price, Pricing Rate and
Repurchase Date. The related Seller agrees to immediately report to Custodian
and the Buyer by electronic transmission within one (1) Business Day of
discovery that any Wet Loans that were previously subject to a Transaction do
not close for any reason including, but not limited to, a Rescission. In the
event that the parties hereto desire to enter into a Transaction, the Buyer
shall deliver to the related Seller, in electronic or other format, a
“Confirmation” specifying such terms prior to entering into such Transaction,
including, without limitation, the Purchase Date, the Purchase Price, the
Pricing Rate therefor and the Repurchase Date. Any such Confirmation and the
related Transaction Notice, together with this Agreement, shall constitute
conclusive evidence of the terms agreed to between Buyer and the related Seller
with respect to the Transaction to which the Confirmation relates. By entering
in to a Transaction with the Buyer, the related Seller consents to the terms set
forth in the related Confirmation. In the event of any conflict between this
Agreement and a Confirmation, the terms of the Confirmation shall control with
respect to the related Transaction. It is acknowledged and agreed that,
notwithstanding any other provision of this Agreement to the contrary, the
facility provided under this Agreement is an uncommitted facility and the Buyer
shall have no obligation to enter into any Transactions hereunder. Buyer or any
Seller may, at any time, terminate this Agreement by providing written notice to
all other parties hereto. Within thirty (30) Business Days of receipt of such
notice, Sellers agree to repurchase any Loans subject to Transactions hereunder
and to pay all other Obligations then owing to Buyer pursuant to this Agreement
and any other Program Documents. Buyer shall have a right of first refusal, with
a last look, prior to the sale of any Purchased Loan following receipt of such
notice. Notwithstanding the foregoing, no Seller other than NYMC shall be
entitled to enter into any Transactions in respect of the NYMC Exclusive
Aggregate Purchase Price, and in no event shall the aggregate purchase price of
Transactions outstanding with respect to NYMF and NYMT exceed the Combined
Aggregate Purchase Price.


16

--------------------------------------------------------------------------------


(b) Pursuant to the Custodial Agreement, the Custodian shall review any Required
Documents delivered prior to 12:00 p.m. (New York City time) on any Business Day
on the same day. Not later than 3:00 p.m. (New York City time) on each Business
Day, the Custodian shall deliver to the Buyer, via Electronic Transmission
acceptable to the Buyer, the Custodian Loan Transmission and an Exception Report
showing the status of all Loans then held by the Custodian, including but not
limited to the Wet Loans and Dry Loans which are subject to Exceptions, and the
time the related Loan Documents have been released pursuant to Sections 5(a) or
5(b) of the Custodial Agreement. In addition, the Custodian shall deliver to the
Buyer no later than 4:00 p.m. (New York City time) by facsimile transmission on
each Purchase Date, one or more Trust Receipts (as defined in the Custodial
Agreement) relating to either Wet Loans or Dry Loans. The original copies of
such Trust Receipts shall be delivered to JPMorgan Chase Bank at Four New York
Plaza, Ground Floor, Outsourcing Department, New York, New York 10004,
Attention: Jennifer John for the account of Greenwich Capital Markets, telephone
number (212) 623-5953), as agent for the Buyer by overnight delivery using a
nationally recognized insured overnight delivery service.


17

--------------------------------------------------------------------------------


(c) Upon a Seller’s request to enter into a Transaction pursuant to Section
3(a), Buyer shall, in its sole discretion, assuming all conditions precedent set
forth in this Section 3 and in Sections 9(a) and (b) have been met, and provided
no Default shall have occurred and be continuing, not later than 5:00 p.m. (New
York City time) on the requested Purchase Date purchase the Eligible Loans
included in the related Transaction Notice by transferring, via wire transfer
(pursuant to wire transfer instructions provided by the related Seller on or
prior to such Purchase Date), the Purchase Price.


(d) Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBO Base Rate:


(i) the Buyer determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “LIBO Base Rate” in Section 2 are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Transactions as provided herein; or


(ii) the Buyer determines, which determination shall be conclusive, that the
Applicable Margin plus the relevant rate of interest referred to in the
definition of “LIBO Base Rate” in Section 2 upon the basis of which the rate of
interest for Transactions is to be determined is not likely adequately to cover
the cost to the Buyer of purchasing and holding Loans hereunder; or


(iii) it becomes unlawful for Buyer to enter into Transactions with a Pricing
Rate based on the LIBO Base Rate;


then the Buyer shall give the related Seller prompt notice thereof and, so long
as such condition remains in effect, the Buyer shall be under no obligation to
purchase Loans hereunder, and such Seller shall, at its option, either
repurchase such Loans or pay a Pricing Rate at a rate per annum as determined by
the Buyer taking into account the increased cost to the Buyer of purchasing and
holding the Loans.


(e) The related Seller shall repurchase Purchased Loans from Buyer on each
related Repurchase Date. Each obligation to repurchase exists without regard to
any prior or intervening liquidation or foreclosure with respect to any
Purchased Loan. The related Seller is obligated to obtain the Purchased Loans
from Buyer or its designee (including the Custodian) at Sellers’ expense on (or
after) the related Repurchase Date.


(f) Provided that the applicable conditions in Sections 9(a) and (b) have been
satisfied, a Seller may request that a Purchased Loan that is repurchased by
such Seller on the Repurchase Date become subject to a new Transaction by
delivering notice of such request to Buyer with a copy to Custodian not later
than 11:00 a.m. New York City time at least two (2) Business Day prior to any
such Repurchase Date. Upon Buyer agreeing in its sole discretion to enter into
such proposed Transaction, Buyer shall purchase the related Eligible Loans
pursuant to the procedures set forth in Section 3(c). For each new Transaction,
unless otherwise agreed, (y) the accrued and unpaid Price Differential shall be
settled in cash on each related Repurchase Date, and (z) the Pricing Rate shall
be as set forth in the Pricing Side Letter.


(g) If a Seller intends to repurchase any Loans on any day which is not a
Repurchase Date, such Seller shall give two (2) Business Days’ prior written
notice thereof to the Buyer. If such notice is given, the Repurchase Price
specified in such notice shall be due and payable on the date specified therein,
together with the Price Differential to such date on the amount prepaid. Such
early repurchases shall be in an aggregate principal amount of at least
$100,000.


18

--------------------------------------------------------------------------------


(h) If a Seller repurchases Purchased Loans on any day which is not a Repurchase
Date for such Purchased Loans, such Seller shall indemnify Buyer and hold Buyer
harmless from any losses, costs and/or expenses which Buyer may sustain or incur
arising from (a) the re-employment of funds obtained by Buyer to perform
hereunder or from (b) fees payable to terminate the deposits from which such
funds were obtained (“Breakage Costs”), in each case for the remainder of the
applicable thirty (30) day period. Buyer shall deliver to such Seller a
statement setting forth the amount and basis of determination of any Breakage
Costs in such detail as determined in good faith by Buyer to be adequate, it
being agreed that such statement and the method of its calculation shall be
adequate and shall be conclusive and binding upon such Seller, absent manifest
error. The provisions of this Section 3(h) shall survive termination of this
Agreement and the repurchase of all Purchased Loans subject to Transactions
hereunder.


(i) If any Requirement of Law (other than with respect to any amendment made to
the Buyer’s certificate of incorporation and by-laws or other organizational or
governing documents) or any change in the interpretation or application thereof
or compliance by the Buyer with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:


(i) shall subject the Buyer to any tax of any kind whatsoever with respect to
this Agreement or any Loans purchased pursuant to it (excluding net income
taxes) or change the basis of taxation of payments to the Buyer in respect
thereof;


(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory advance or similar requirement against assets held by deposits or
other liabilities in or for the account of Transactions or extensions of credit
by, or any other acquisition of funds by any office of the Buyer which is not
otherwise included in the determination of the LIBO Base Rate hereunder;


(iii) shall impose on the Buyer any other condition;


and the result of any of the foregoing is to increase the cost to the Buyer, by
an amount which the Buyer deems to be material, of effecting or maintaining
purchases hereunder, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, such Seller shall promptly pay the Buyer such
additional amount or amounts as will compensate the Buyer for such increased
cost or reduced amount receivable thereafter incurred.


If the Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to the Buyer’s
certificate of incorporation and by-laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by the Buyer or any corporation controlling the Buyer with
any request or directive regarding capital adequacy (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
shall have the effect of reducing the rate of return on the Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which the Buyer or such corporation (taking into consideration the
Buyer’s or such corporation’s policies with respect to capital adequacy) by an
amount deemed by the Buyer to be material, then from time to time, the Seller
shall promptly pay to the Buyer such additional amount or amounts as will
thereafter compensate the Buyer for such reduction.


If the Buyer becomes entitled to claim any additional amounts pursuant to this
subsection, it shall promptly notify the related Seller of the event by reason
of which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this subsection submitted by the Buyer to the related Seller
shall be conclusive in the absence of manifest error.
 
19

--------------------------------------------------------------------------------


4. PAYMENT AND TRANSFER


(a) Payments. Except to the extent otherwise provided herein, all payments to be
made by Sellers under this Agreement shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Buyer at the
following account maintained by the Buyer at JPMorgan Chase Bank Account Number
140095961, For the A/C of Greenwich Capital Financial Products, Inc., ABA#
021000021, Attn: Brett Kibbe, not later than 1:00 p.m., New York City time, on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day). The Sellers acknowledge that they have no rights of withdrawal
from the foregoing account.


(b) Computations. The Pricing Differential shall be computed on the basis of a
360-day year for the actual days elapsed (including the first day but excluding
the last day) occurring in the period for which payable.
 
5. TAXES; TAX TREATMENT


(a) All payments made by any Seller under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto imposed by any Governmental Authority, excluding income taxes, branch
profits taxes, franchise taxes or any other tax imposed on the net income by the
United States, a state or a foreign jurisdiction under the laws of which the
Buyer is organized or of its applicable lending office, or any political
subdivision thereof (collectively, “Taxes”), all of which shall be paid by such
Seller for its own account not later than the date when due. If any Seller is
required by law or regulation to deduct or withhold any Taxes from or in respect
of any amount payable hereunder, it shall: (a) make such deduction or
withholding; (b) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due; (c) deliver to Buyer,
promptly, original tax receipts and other evidence satisfactory to Buyer of the
payment when due of the full amount of such Taxes; and (d) pay to the Buyer such
additional amounts as may be necessary so that such Buyer receives, free and
clear of all Taxes, a net amount equal to the amount it would have received
under this Agreement, as if no such deduction or withholding had been made.


(b) In addition, the Sellers agree to pay to the relevant Governmental Authority
in accordance with applicable law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including, without limitation, mortgage recording taxes, transfer taxes and
similar fees) imposed by the United States or any taxing authority thereof or
therein that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(“Other Taxes”).


(c) The Sellers agree to indemnify the Buyer for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 5, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, provided that the Buyer
shall have provided the Sellers with evidence, reasonably satisfactory to the
Sellers, of payment of Taxes or Other Taxes, as the case may be.


(d) Any Buyer that is not incorporated under the laws of the United States, any
State thereof, or the District of Columbia (a “Foreign Buyer”) shall provide the
Sellers with properly completed United States Internal Revenue Service (“IRS”)
Form W-8BEN or W-8ECI or any successor form prescribed by the IRS, certifying
that such Foreign Buyer is entitled to benefits under an income tax treaty to
which the United States is a party which reduces the rate of withholding tax on
payments of interest or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States on or prior to the date upon which each such Foreign Buyer
becomes a Buyer. Each Foreign Buyer will resubmit the appropriate form on the
earliest of (A) the third anniversary of the prior submission or (B) on or
before the expiration of thirty (30) days after there is a “change in
circumstances” with respect to such Foreign Buyer as defined in Treas. Reg.
Section 1.1441(e)(4)(ii)(D). For any period with respect to which a Foreign
Buyer has failed to provide the Sellers with the appropriate form or other
relevant document pursuant to this Section 5(d) (unless such failure is due to a
change in treaty, law, or regulation occurring subsequent to the date on which a
form originally was required to be provided), such Foreign Buyer shall not be
entitled to any “gross-up” of Taxes or indemnification under Section 5(c) with
respect to Taxes imposed by the United States; provided, however, that should a
Foreign Buyer, which is otherwise exempt from a withholding tax, become subject
to Taxes because of its failure to deliver a form required hereunder, the
Sellers shall take such steps as such Foreign Buyer shall reasonably request to
assist such Foreign Buyer to recover such Taxes.


20

--------------------------------------------------------------------------------


(e) Without prejudice to the survival or any other agreement of Sellers
hereunder, the agreements and obligations of Sellers contained in this Section 5
shall survive the termination of this Agreement. Nothing contained in this
Section 5 shall require Buyer to make available any of its tax returns or other
information that it deems to be confidential or proprietary.


(f) Each party to this Agreement acknowledges that it is its intent for purposes
of U.S. federal, state and local income and franchise taxes to treat each
Transaction as indebtedness of the related Seller that is secured by the
Purchased Loans and that the Purchased Loans are owned by the related Seller in
the absence of an Event of Default by such Seller. All parties to this Agreement
agree to such treatment and agree to take no action inconsistent with this
treatment, unless required by law.
 
6. MARGIN MAINTENANCE


(a) If at any time either (i) the aggregate Market Value of all Purchased Loans
subject to all Transactions is less than the aggregate MV Margin Amount for all
such Transactions, or (ii) the aggregate unpaid principal balance of the
Purchased Loans for all Transactions is less than the aggregate Par Margin
Amount for all such Transactions (either such event, a “Margin Deficit”), then
the Buyer may, by notice to the related Seller, require such Seller in such
Transactions to transfer to the Buyer cash or, at the Buyer’s option (and
provided such Seller has additional Eligible Loans), additional Eligible Loans
(“Additional Purchased Loans”) within one (1) Business Day of such notice by
Buyer, so that both (x) the cash and aggregate Market Value of the Purchased
Loans, including any such Additional Purchased Loans, will thereupon equal or
exceed such aggregate MV Margin Amount, and (y) the cash and unpaid principal
balance of such Purchased Loans, including any such Additional Purchased Loans
and Purchased Loans, will therefore equal or exceed such aggregate Par Margin
Amount (either requirement, a “Margin Call” ); provided that if such Seller
transfers cash, Buyer shall deposit such cash into a non-interest bearing
account until the next succeeding Repurchase Date.


(b) Notice required pursuant to Section 6(a) may be given by any means provided
in Section 21 hereof. Any notice given on a Business Day preceding the Margin
Notice Deadline shall be met, and the related Margin Call satisfied, no later
than 5:00 p.m. New York City time on the same Business Day. Any notice given on
a Business Day following the Margin Notice Deadline shall be met, and the
related Margin Call satisfied, no later than 5:00 p.m. New York City time on the
following Business Day. The failure of Buyer, on any one or more occasions, to
exercise its rights under this Section 6, shall not change or alter the terms
and conditions to which this Agreement is subject or limit the right of Buyer to
do so at a later date. Sellers and Buyer each agree that a failure or delay by
Buyer to exercise its rights hereunder shall not limit or waive Buyer’s rights
under this Agreement or otherwise existing by law or in any way create
additional rights for any Seller.
 
21

--------------------------------------------------------------------------------


7. INCOME PAYMENTS


Where a particular term of a Transaction extends over the date on which Income
is paid in respect of any Purchased Loan subject to that Transaction, such
Income shall be the property of Buyer. Notwithstanding the foregoing, and
provided no Default has occurred and is continuing, Buyer agrees that the
related Seller shall be entitled to receive an amount equal to all Income
received in respect of the Purchased Loans, whether by Buyer, Custodian or any
servicer or any other Person, which is not otherwise received by such Seller, to
the full extent it would be so entitled if the Purchased Loans had not been sold
to Buyer; provided that any Income received by Such Seller while the related
Transaction is outstanding shall be deemed to be held by such Seller solely in
trust for Buyer pending the repurchase on the related Repurchase Date;
provided further that such Seller shall hold all such Income in the Collection
Account. Provided no Default has occurred, Buyer shall, as the parties may agree
with respect to any Transaction (or, in the absence of any such agreement, as
Buyer shall reasonably determine in its sole discretion), on the Repurchase Date
following the date any Income is received by Buyer (or a servicer on its behalf)
either (i) transfer (or permit the servicer to transfer) to the related Seller
such Income with respect to any Purchased Loans subject to such Transaction, or
(ii) if a Margin Deficit then exists, apply the Income payment to reduce the
amount, if any, to be transferred to Buyer by such Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentences (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
the related Seller transfers to Buyer cash or Additional Purchased Loans
sufficient to eliminate such Margin Deficit, or (B) if an Event of Default with
respect to such Seller has occurred and is then continuing at the time such
Income is paid.
 
8. SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT


(a) Sellers and Buyer intend that the Transactions hereunder be sales to Buyer
of the Purchased Loans and not loans from Buyer to Sellers secured by the
Purchased Loans. However, in order to preserve Buyer’s rights under this
Agreement in the event that a court or other forum recharacterizes the
Transactions hereunder as other than sales, and as security for Sellers’
performance of all of the Obligations, each Seller hereby grants Buyer a fully
perfected first priority security interest in the following property, whether
now existing or hereafter acquired: (i) all Loans identified on a Transaction
Notice delivered by such Seller to the Buyer and the Custodian from time to
time, (ii) all related Loan Documents, including without limitation all
promissory notes, and all Records, and any other collateral pledged or otherwise
relating to any such Loans, together with all files, material documents,
instruments, surveys (if available), certificates, correspondence, appraisals,
computer records, computer storage media, Loan accounting records and other
books and records relating thereto, (iii) all mortgage guaranties and insurance
(issued by governmental agencies or otherwise) and any mortgage insurance
certificate or other document evidencing such mortgage guaranties or insurance
relating to any Loans and all claims and payments thereunder, (iv) all other
insurance policies and insurance proceeds relating to any Loans or the related
Mortgaged Property, (v) all Interest Rate Protection Agreements relating to any
or all of the foregoing, (vi) any purchase agreements or other agreements or
contracts relating to or constituting any or all of the foregoing, (vii) all
purchase commitments or Take-Out Commitments relating to or constituting any or
all of the foregoing, (viii) all “accounts”, “chattel paper”, “commercial tort
claims”, “deposit accounts”, “documents,” “equivalent”, “general intangibles”,
“goods”, “instruments”, “inventory”, “investment property”, “letter of credit
rights”, and “securities’ accounts” as each of those terms is defined in the
Uniform Commercial Code and all cash and Cash Equivalents and all products and
proceeds relating to or constituting any or all of the foregoing, (ix) such
Seller’s interests under any Escrow Letters and Insured Closing Letters with
respect to any Purchased Loans, (x) all interests in real property owned by each
Seller or collateralizing any such Loans, and (xi) any and all replacements,
substitutions, distributions on or proceeds of any or all of the foregoing
(collectively the “Purchased Items”). Each Seller acknowledges and agrees that
its rights with respect to the Purchased Items (including without limitation,
any security interest such Seller may have in the Purchased Loans and any other
collateral granted to such Seller pursuant to any other agreement) are and shall
continue to be at all times junior and subordinate to the rights of Buyer
hereunder.


22

--------------------------------------------------------------------------------


(b) At any time and from time to time, upon the written request of the Buyer,
and at the sole expense of the Sellers, the Sellers will promptly and duly
execute and deliver, or will promptly cause to be executed and delivered, such
further instruments and documents and take such further action as the Buyer may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, the filing of any financing or continuation statements under
the Uniform Commercial Code in effect in any jurisdiction with respect to the
Purchased Items and the liens created hereby. The Sellers also hereby authorize
the Buyer to file any such financing or continuation statement without the
signature of the Sellers to the extent permitted by applicable law. A carbon,
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement for filing in any jurisdiction. This Agreement shall
constitute a security agreement under applicable law.


(c) No Seller shall (i) change the location of its chief executive office/chief
place of business from that specified in Section 12(m) hereof, (ii) change its
name, identity or corporate structure (or the equivalent) or change the location
where it maintains its records with respect to the Purchased Items, or (iii)
reincorporate or reorganize under the laws of another jurisdiction unless it
shall have given the Buyer at least 30 days prior written notice thereof and
shall have delivered to the Buyer all Uniform Commercial Code financing
statements and amendments thereto as the Buyer shall request and taken all other
actions deemed reasonably necessary by the Buyer to continue its perfected
status in the Purchased Items with the same or better priority.


(d) Sellers hereby irrevocably constitute and appoint Buyer and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of each Seller and in the name of each Seller or in its own name, from
time to time in Buyer’s discretion, for the purpose of carrying out the terms of
this Agreement, including without limitation, protecting, preserving and
realizing upon the Purchased Items, to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, including without
limitation, to protect, preserve and realize upon the Purchased Items, to file
such financing statement or statements relating to the Purchased Loans and the
Purchased Items without such Seller’s signature thereon as Buyer at its option
may deem appropriate, and, without limiting the generality of the foregoing,
such Seller hereby gives Buyer the power and right, on behalf of such Seller,
without assent by, but with notice to, such Seller, if an Event of Default shall
have occurred and be continuing, to do the following:


(i) in the name of such Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Purchased
Loans and to file any claim or to take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by Buyer for the purpose
of collecting any and all such moneys due with respect to any Purchased Loans
whenever payable;


(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Loans;


23

--------------------------------------------------------------------------------


(iii) (A) to direct any party liable for any payment under any Purchased Loans
to make payment of any and all moneys due or to become due thereunder directly
to Buyer or as Buyer shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Purchased Loans;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any Purchased Loans; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Purchased Loans or any proceeds thereof
and to enforce any other right in respect of any Purchased Loans; (E) to defend
any suit, action or proceeding brought against Seller with respect to any
Purchased Loans; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as Buyer may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Purchased Loans as fully and completely as though Buyer were the
absolute owner thereof for all purposes, and to do, at Buyer’s option and
Sellers’ joint and several expense, at any time, and from time to time, all acts
and things which Buyer deems necessary to protect, preserve or realize upon the
Purchased Loans and the Purchased Items and Buyer’s Liens thereon and to effect
the intent of this Agreement, all as fully and effectively as Sellers might do.


Each Seller hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.


Each Seller also authorizes Buyer, if an Event of Default shall have occurred,
from time to time, to execute, in connection with any sale provided for in
Section 19 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Purchased Loans.


(e) The powers conferred on Buyer hereunder are solely to protect Buyer’s
interests in the Purchased Loans and shall not impose any duty upon it to
exercise any such powers. Buyer shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to any
Seller for any act or failure to act hereunder, except for its or their own
gross negligence or willful misconduct.


(f) If any Seller fails to perform or comply with any of its agreements
contained in the Program Documents and the Buyer may itself perform or comply,
or otherwise cause performance or compliance, with such agreement, the
reasonable out-of-pocket expenses of the Buyer incurred in connection with such
performance or compliance, together with interest thereon at a rate per annum
equal to the Post-Default Rate, shall be payable by the Sellers to the Buyer on
demand and shall constitute Obligations.


(g) The Buyer’s duty with respect to the custody, safekeeping and physical
preservation of the Purchased Items in its possession, under Section 9-207 of
the Uniform Commercial Code or otherwise, shall be to deal with it in the same
manner as the Buyer deals with similar property for its own account. Neither the
Buyer nor any of its directors, officers or employees shall be liable for
failure to demand, collect or realize upon all or any part of the Purchased
Items or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Purchased Items upon the request of the related Seller
or otherwise.


(h) All authorizations and agencies herein contained with respect to the
Purchased Items are irrevocable and powers coupled with an interest.
 
24

--------------------------------------------------------------------------------


9. CONDITIONS PRECEDENT


(a) As conditions precedent to the initial Transaction, Buyer shall have
received on or before the date on which such initial Transaction is consummated
the following, in form and substance satisfactory to Buyer and duly executed by
each party thereto (as applicable):


(i) Program Documents. The Program Documents duly executed and delivered by each
party thereto and being in full force and effect, free of any modification,
breach or waiver.


(ii) Organizational Documents. A good standing certificate and certified copies
of the charter and by-laws (or equivalent documents) of each Seller, in each
case dated as of a recent date, but in no event more than ten (10) days prior to
the date of such initial Transaction and of all corporate or other authority for
each Seller with respect to the execution, delivery and performance of the
Program Documents and each other document to be delivered by such Seller from
time to time in connection herewith (and the Buyer may conclusively rely on such
certificate until it receives notice in writing from such Seller to the
contrary).


(iii) Incumbency Certificate. An incumbency certificate of the secretary of each
Seller certifying the names, true signatures and titles of such Seller’s
representatives duly authorized to request Transactions hereunder and to execute
the Program Documents and the other documents to be delivered thereunder.


(iv) Legal Opinion. A legal opinion of counsel to the Sellers, substantially in
the form attached hereto as Exhibit C.


(v) Filings, Registrations, Recordings. (i) Any documents (including, without
limitation, financing statements) required to be filed, registered or recorded
in order to create, in favor of the Buyer, a perfected, first-priority security
interest in the Purchased Items, subject to no Liens other than those created
hereunder, shall have been properly prepared and executed for filing (including
the applicable county(ies) if the Buyer determines such filings are necessary in
its reasonable discretion), registration or recording in each office in each
jurisdiction in which such filings, registrations and recordations are required
to perfect such first-priority security interest; and (ii) UCC lien searches,
dated as of a recent date, in no event more than fourteen (14) days prior to the
date of such initial Transaction, in such jurisdictions as shall be applicable
to the Sellers and the Purchased Items, the results of which shall be
satisfactory to the Buyer.


(vi) Fees and Expenses. The Buyer shall have received all fees and expenses
required to be paid by the Sellers on or prior to the initial Purchase Date,
which fees and expenses may be netted out of any purchase proceeds paid by the
Buyer hereunder.


(vii) Financial Statements. The Buyer shall have received the financial
statements referenced in Section 12(b).


(viii) Underwriting Guidelines. The Buyer and the Sellers shall have agreed upon
the Sellers’ current Underwriting Guidelines for Loans and the Buyer shall have
received a copy thereof certified by a Responsible Officer of each Seller.


(ix) Consents, Licenses, Approvals, etc. The Buyer shall have received copies
certified by the Sellers of all consents, licenses and approvals, if any,
required in connection with the execution, delivery and performance by each
Seller of, and the validity and enforceability of, the Loan Documents, which
consents, licenses and approvals shall be in full force and effect.


25

--------------------------------------------------------------------------------


(x) Insurance. The Buyer shall have received evidence in form and substance
satisfactory to the Buyer showing compliance by the Sellers as of such initial
Purchase Date with Section 13(v) hereof.


(xi) Collection Account. Evidence of the establishment of the Collection
Account.


(xii) Other Documents. The Buyer shall have received such other documents as the
Buyer or its counsel may reasonably request.


(b) Each Transaction pursuant to this Agreement (including the initial
Transaction) is subject to the following further conditions precedent, both
immediately prior to any Transaction and also after giving effect thereto and to
the intended use thereof:


(i) No Default or Event of Default shall have occurred and be continuing.


(ii) Both immediately prior to entering into such Transaction and also after
giving effect thereto and to the intended use of the proceeds thereof, the
representations and warranties made by the Sellers in Section 12 and in Schedule
1-A or Schedule 1-B hereof, as applicable, and in each of the other Program
Documents, shall be true and complete on and as of the Purchase Date in all
material respects (in the case of the representations and warranties in Section
12(w), 12(x) and Schedule 1-A or Schedule 1-B, as applicable, solely with
respect to Loans which have not been repurchased by Sellers) with the same force
and effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date). At the request of the Buyer, the Buyer shall have received an
officer’s certificate signed by a Responsible Officer of the Seller certifying
as to the truth and accuracy of the above, which certificate shall specifically
include a statement that such Seller is in compliance with all governmental
licenses and authorizations and is qualified to do business and in good standing
in all required jurisdictions.


(iii) The then aggregate outstanding Purchase Price for all Purchased Loans,
when added to the Purchase Price for the requested Transaction, shall not exceed
the Maximum Aggregate Purchase Price.


(iv) Subject to the Buyer’s right to perform one or more Due Diligence Reviews
pursuant to Section 44 hereof, the Buyer shall have completed its Due Diligence
Review of the Loan Documents for each Purchase and such other documents,
records, agreements, instruments, Mortgaged Properties or information relating
to such Purchases as the Buyer in its reasonable discretion deems appropriate to
review and such review shall be satisfactory to the Buyer in its reasonable
discretion.


(v) Buyer or its designee shall have received on or before the day of a
Transaction with respect to any Purchased Loans (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to Buyer and
(if applicable) duly executed:



 
(A)
The Transaction Notice and Loan Data Transmission with respect to such Purchased
Loans, delivered pursuant to Section 3(a);




 
(B)
The Trust Receipt with respect to such Purchased Loans, with the Loan Data
Transmission attached; and



26

--------------------------------------------------------------------------------



 
(C)
Such certificates, customary opinions of counsel or other documents as Buyer may
reasonably request, provided that such opinions of counsel shall not be required
routinely in connection with each Transaction but shall only be required from
time to time as deemed necessary by Buyer in its commercially reasonable
judgment.



(vi) In the event that the Loans to be purchased would cause the aggregate
outstanding principal balance of Purchased Loans secured by Mortgaged Property
from any state to exceed 10% of the aggregate outstanding principal balance of
Loans pledged hereunder, then the Sellers shall, upon request by the Buyer,
deliver an opinion of counsel acceptable to the Buyer in such state,
substantially in the form of items number 11 and 12 of Exhibit C; provided that
no such opinion shall be required if the Loans in such state are originated on
forms that are acceptable to Fannie Mae and Freddie Mac.


(vii) With respect to any Loan that was funded in the name of or acquired by a
Qualified Originator which is an Affiliate of the Sellers, the Buyer may, in its
sole discretion, require the Sellers to provide evidence sufficient to satisfy
the Buyer that such Loan was acquired in a legal sale, including without
limitation, an opinion, in form and substance and from an attorney, in both
cases, acceptable to the Buyer in its sole discretion, that such Loan was
acquired in a legal sale.


(viii) None of the following shall have occurred and/or be continuing:


(i) an event or events resulting in the inability of the Buyer to finance its
purchases of assets with traditional counterparties at rates which would have
been reasonable prior to the occurrence of such event or events or a material
adverse change in the financial condition of the Buyer which affects (or can
reasonably be expected to affect) materially and adversely the ability of the
Buyer to fund its obligations under or otherwise comply with the terms of this
Agreement; or


(ii) any other event beyond the control of the Buyer which the Buyer reasonably
determines may result in the Buyer’s inability to perform its obligations under
this Agreement including, without limitation, acts of God, strikes, lockouts,
riots, acts of war or terrorism, epidemics, nationalization, expropriation,
currency restrictions, fire, communication line failures, computer viruses,
power failures, earthquakes, or other disasters of a similar nature to the
foregoing.


(ix) If any Loans to be purchased hereunder were acquired by a Seller, such
Loans shall conform to such Seller’s Underwriting Guidelines or the Buyer shall
have received Underwriting Guidelines for such Loans acceptable to the Buyer in
its discretion.


(x) The Buyer shall have received all information requested from the Sellers
relating to Interest Rate Protection Agreements pursuant to Section 13(y), and
the Buyer shall have determined that such Interest Rate Protection Agreements
adequately protect the Sellers from interest rate fluctuations.


(xi) If the Subservicer is other than Cenlar FSB, the Buyer shall have received,
(1) in the case of Dry Loans, no later than 10:00 a.m. three (3) Business Days
prior to the requested Purchase Date, (2) in the case of AM Funded Wet Loans, no
later than 5:00 p.m. one (1) Business Day prior to the requested Purchase Date,
or (3) in the case of PM Funded Wet Loans, no later than 3 p.m. on the requested
Purchase Date, an Instruction Letter, executed by the Sellers, with the related
Servicing Agreement attached thereto, which such Servicing Agreement shall be in
form and substance acceptable to Buyer.


27

--------------------------------------------------------------------------------


(xii)  In no event shall Buyer be required to enter into (A) more than one (1)
Transaction with respect to Dry Loans, or two (2) Transactions with respect to
Wet Loans in any one (1) Business Day, nor (B) any Transaction for which the
Purchase Price would be less than $1,000,000, or such lesser amount otherwise
approved by Buyer on a case-by-case basis.


(xiii) Buyer shall have determined that all actions necessary or, in the opinion
of Buyer, desirable to maintain the Buyer’s perfected interest in the Purchased
Loans and other Purchased Items have been taken, including, without limitation,
duly executed and filed Uniform Commercial Code financing statements on Form
UCC-1.


(xiv) Sellers shall have paid to Buyer all fees and expenses owed to Buyer in
accordance with this Agreement and any other Program Document.


(xv) Buyer or its designee shall have received any other documents reasonably
requested by Buyer.


(xvi) There is no Margin Deficit at the time immediately prior to entering into
a new Transaction.


(xvii) Each secured party (including any party that has a precautionary security
interest in a Loan) has released all of its right, title and interest in, to and
under such Loan (including, without limitation, any security interest that such
secured party or secured party’s agent may have by virtue of its possession,
custody or control thereof) and has filed Uniform Commercial Code termination
statements in respect of any Uniform Commercial Code filings made in respect of
such Loan, and each such release and Uniform Commercial Code termination
statement has been delivered to the Buyer prior to each Transaction and to the
Custodian as part of the Mortgage File.
 
10. RELEASE OF PURCHASED LOANS


Upon timely payment in full of the Repurchase Price and all other Obligations
(if any) then owing with respect to a Purchased Loan, unless a Default or Event
of Default shall have occurred and be continuing, then (a) Buyer shall be deemed
to have terminated any security interest that Buyer may have in such Purchased
Loan and any Purchased Items solely related to such Purchased Loan and (b) with
respect to such Purchased Loan, Buyer shall direct Custodian to release such
Purchased Loan and any Purchased Items solely related to such Purchased Loan to
the applicable Seller unless such release and termination would give rise to or
perpetuate a Margin Deficit. Except as set forth in Section 16, a Seller shall
give at least two (2) Business Days prior written notice to Buyer if such
repurchase shall occur on any date other than the Repurchase Date in Section
3(h).


If such release and termination gives rise to or perpetuates a Margin Deficit,
Buyer shall notify Sellers of the amount thereof and Sellers shall thereupon
satisfy the Margin Call in the manner specified in Section 6.
 
28

--------------------------------------------------------------------------------


11. RELIANCE


With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to Sellers in acting upon, any request or other communication
that Buyer reasonably believes to have been given or made by a person authorized
to enter into a Transaction on Sellers’ behalf.
 
12. REPRESENTATIONS AND WARRANTIES


Each Seller represents and warrants to the Buyer that throughout the term of
this Agreement:


(a) Existence. Each Seller, (a) is a corporation or limited liability company,
as applicable, duly organized, validly existing and in good standing under the
laws of the state of its organization (b) has all requisite corporate or other
power, and has all governmental licenses, authorizations, consents and
approvals, necessary to own its assets and carry on its business as now being or
as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect, (c) is qualified to do business and is in good standing
in all other jurisdictions in which the nature of the business conducted by it
makes such qualification necessary, except where failure so to qualify would not
be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect, and (d) is in compliance in all material respects with
all Requirements of Law.


(b) Financial Condition. The Seller has heretofore furnished to the Buyer a copy
of its audited consolidated balance sheets and the audited consolidated balance
sheets of its consolidated Subsidiaries, each as at December 31, 2004 with the
opinion thereon of Deloitte & Touche LLP, a copy of which has been provided to
Buyer. The Seller has also heretofore furnished to the Buyer the related
consolidated statements of income and retained earnings and of cash flows for
the Seller and its consolidated Subsidiaries for the one year period ending
December 31, 2004, setting forth comparative form the figures for the previous
year. All such financial statements are complete and correct in all material
respects and fairly present the consolidated financial condition of the Seller
and its Subsidiaries and the consolidated results of their operations for the
fiscal year ended on said date, all in accordance with GAAP applied on a
consistent basis. Since December 31, 2004 there has been no development or event
nor any prospective development or event which has had or should reasonably be
expected to have a Material Adverse Effect.


(c) Litigation. Except as set forth on Schedule 5 attached hereto, there are no
actions, suits, arbitrations, investigations or proceedings pending or, to its
knowledge, threatened against the Seller or any of its Subsidiaries or
Affiliates or affecting any of the property thereof before any Governmental
Authority, (i) as to which individually or in the aggregate there is a
reasonable likelihood of an adverse decision which would be reasonably likely to
have a Material Adverse Effect or (ii) which questions the validity or
enforceability of any of the Program Documents or any action to be taken in
connection with the transactions contemplated thereby and there is a reasonable
likelihood of a Material Adverse Effect or adverse decision.


(d) No Breach. Neither (a) the execution and delivery of the Program Documents,
or (b) the consummation of the transactions therein contemplated in compliance
with the terms and provisions thereof will conflict with or result in a breach
of the charter or by-laws of the Seller, or any applicable law, rule or
regulation, or any order, writ, injunction or decree of any Governmental
Authority, or other material agreement or instrument to which the Seller, or any
of its Subsidiaries, is a party or by which any of them or any of their property
is bound or to which any of them or their property is subject, or constitute a
default under any such material agreement or instrument, or (except for the
Liens created pursuant to this Agreement) result in the creation or imposition
of any Lien upon any property of the Seller or any of its Subsidiaries, pursuant
to the terms of any such agreement or instrument.


29

--------------------------------------------------------------------------------


(e) Action. The Seller has all necessary corporate or other power, authority and
legal right to execute, deliver and perform its obligations under each of the
Program Documents to which it is a party; the execution, delivery and
performance by the Seller of each of the Program Documents to which it is a
party has been duly authorized by all necessary corporate or other action on its
part; and each Program Document has been duly and validly executed and delivered
by the Seller and constitutes a legal, valid and binding obligation of the
Seller, enforceable against the Seller in accordance with its terms.


(f) Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority, or any other Person, are
necessary for the execution, delivery or performance by the Seller of the
Program Documents to which it is a party or for the legality, validity or
enforceability thereof, except for filings and recordings in respect of the
Liens created pursuant to this Agreement.


(g) Margin Regulations. Neither the Sale of any Loan pursuant to a Transaction
hereunder, nor the use of the proceeds thereof, will violate or be inconsistent
with the provisions of Regulation T, U or X.


(h) Taxes. The Seller and its Subsidiaries have filed all Federal income tax
returns and all other material tax returns that are required to be filed by them
and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by any of them, except for any such taxes, if any, that are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges, accruals and reserves on the books of the Seller and its
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of the Seller, adequate. Any taxes, fees and other governmental charges
payable by Seller in connection with a Transaction and the execution and
delivery of the Program Documents have been paid.


(i) Investment Company Act. Neither the Seller nor any of its Subsidiaries is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The Seller
is not subject to any Federal or state statute or regulation which limits its
ability to incur indebtedness.


(j) No Legal Bar. The execution, delivery and performance of this Agreement, the
other Program Documents, the sales hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or Contractual Obligation of the Seller
or of any of its Subsidiaries and will not result in, or require, the creation
or imposition of any Lien (other than the Liens created hereunder) on any of its
or their respective properties or revenues pursuant to any such Requirement of
Law or Contractual Obligation.


(k) Compliance with Law. No practice, procedure or policy employed or proposed
to be employed by Seller in the conduct of its business violates any law,
regulation, judgment, agreement, regulatory consent, order or decree applicable
to it which, if enforced, would result in either a Material Adverse Effect with
respect to Seller.


(l) No Default. Neither the Seller nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
should reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.


30

--------------------------------------------------------------------------------


(m) Chief Executive Office; Chief Operating Office. The Seller’s chief executive
office and chief operating office on the Effective Date is located at 1301
Avenue of the Americas, 7th Floor, New York, New York 10019.


(n) Location of Books and Records. The location where the Seller keeps its books
and records including all computer tapes and records relating to the Purchased
Items is its chief executive office or chief operating office or the offices of
the Custodian.


(o) True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Seller or any of its Subsidiaries to the Buyer in connection with the
negotiation, preparation or delivery of this Agreement and the other Program
Documents or included herein or therein or delivered pursuant hereto or thereto,
when taken as a whole, do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading. All written information furnished after the date hereof by or on
behalf of the Seller or any of its Subsidiaries to the Buyer in connection with
this Agreement and the other Program Documents and the transactions contemplated
hereby and thereby will be true, complete and accurate in every material
respect, or (in the case of projections) based on reasonable estimates, on the
date as of which such information is stated or certified. There is no fact known
to a Responsible Officer that, after due inquiry, could reasonably be expected
to have a Material Adverse Effect that has not been disclosed herein, in the
other Program Documents or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Buyer for use in connection
with the transactions contemplated hereby or thereby.


(p) Tangible Net Worth; Liquidity. NYMT’s Tangible Net Worth (increased for
purposes of determining such amount by the outstanding principal amount of the
Trust Preferred Obligations) is not less than $100,000,000, or such higher
amount provided under any other repurchase, financing, credit or other similar
facility entered into by the Sellers. NYMT has at all times Cash Equivalents in
an amount not less than $5,000,000. The ratio of NYMT’s Total Indebtedness to
Tangible Net Worth is not greater than 20:1. The Sellers shall at all times have
cash, Cash Equivalents and unused borrowing capacity on unencumbered assets that
could be drawn against (taking into account required haircuts) under committed
warehouse and repurchase facilities in an amount equal to not less than
$10,000,000. NYMT shall have after-tax Net Income of at least $1.00 for each
fiscal quarter.


(q) ERISA. Each Plan to which the Seller or its Subsidiaries make direct
contributions, and, to the knowledge of the Seller, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law. No event or
condition has occurred and is continuing as to which the Seller would be under
an obligation to furnish a report to the Buyer under Section 13(a)(v) hereof.


(r) Licenses. The Buyer will not be required as a result of purchasing the Loans
to be licensed, registered or approved or to obtain permits or otherwise qualify
(i) to do business in any state in which it currently so required or (ii) under
any state or other jurisdiction’s consumer lending, fair debt collection or
other applicable state or other jurisdiction’s statute or regulation.


(s) Relevant States. Schedule 3 sets forth all of the states or other
jurisdictions (the “Relevant States”) in which the Seller originates Loans in
its own name or through brokers on the date of this Agreement.


31

--------------------------------------------------------------------------------


(t) True Sales. Any and all interest of a Qualified Originator in, to and under
any Mortgage funded in the name of or acquired by such Qualified Originator or
seller which is an Affiliate of the Seller has been sold, transferred, conveyed
and assigned to the Seller pursuant to a legal sale and such Qualified
Originator retains no interest in such Loan, and if so requested by the Buyer,
such sale is covered by an opinion of counsel to that effect in form and
substance acceptable to the Buyer.


(u) No Burdensome Restrictions. No Requirement of Law or Contractual Obligation
of the Seller or any of its Subsidiaries has a Material Adverse Effect.


(v) Subsidiaries. All of the Subsidiaries of the Seller at the date hereof are
listed on Schedule 4 to this Agreement.


(w) Origination and Acquisition of Loans. The Loans were originated or acquired
by the Seller, and the origination and collection practices used by the Seller
or Qualified Originator, as applicable, with respect to the Loans have been, in
all material respects legal, proper, prudent and customary in the residential
mortgage loan origination and servicing business, and in accordance with the
Underwriting Guidelines. With respect to Loans acquired by the Seller, all such
Loans are in conformity with the Underwriting Guidelines. Each of the Loans
complies with the representations and warranties listed in Schedule 1-A or
Schedule 1-B hereto, as applicable.


(x) No Adverse Selection. The Seller used no selection procedures that
identified the Loans as being less desirable or valuable than other comparable
Loans owned by the Seller.


(y) Seller Solvent; Fraudulent Conveyance. As of the date hereof and immediately
after giving effect to each Transaction, the fair value of the assets of the
Seller is greater than the fair value of the liabilities (including, without
limitation, contingent liabilities if and to the extent required to be recorded
as a liability on the financial statements of the Seller in accordance with
GAAP) of the Seller and the Seller is and will be solvent, is and will be able
to pay its debts as they mature and does not and will not have an unreasonably
small capital to engage in the business in which it is engaged and proposes to
engage. Seller does not intend to incur, or believe that it has incurred, debts
beyond its ability to pay such debts as they mature. Seller is not contemplating
the commencement of insolvency, bankruptcy, liquidation or consolidation
proceedings or the appointment of a receiver, liquidator, conservator, trustee
or similar official in respect of Seller or any of its assets. Seller is not
transferring any Loans with any intent to hinder, delay or defraud any of its
creditors.


(z) No Broker. Seller has not dealt with any broker, investment banker, agent,
or other person, except for Buyer, who may be entitled to any commission or
compensation in connection with the sale of Purchased Loans pursuant to this
Agreement; provided, that if Seller has dealt with any broker, investment
banker, agent, or other person, except for Buyer, who may be entitled to any
commission or compensation in connection with the sale of Purchased Loans
pursuant to this Agreement, such commission or compensation shall have been paid
in full by Seller.


(aa) MERS. The Seller is a member of MERS in good standing.


(bb) Insured Closing Letter. As of the date hereof and as of the date of each
delivery of a Wet Loan, the Settlement Agent has obtained an Insured Closing
Letter, closing protection letter or similar authorization letter from a
nationally recognized title insurance company approved by the Buyer, copies of
which shall be delivered by the Seller to the Custodian prior to the Purchase
Date.


32

--------------------------------------------------------------------------------


(cc) Escrow Agreement. As of the date hereof and as of the date of each delivery
of a Wet Loan, the Settlement Agent has executed an escrow agreement or letter
stating that in the event of a Rescission of or if for any reason the Loan fails
to fund on a given day, the party conducting the closing is holding all funds
which would have been disbursed on behalf of the Mortgagor as agent for the
benefit of the Buyer and such funds shall be redeposited in the Disbursement
Account for benefit of the Buyer not later than one Business Day after the date
of Rescission or other failure of the Loan to fund on a given day.
 
13. COVENANTS OF SELLER


Each Seller covenants and agrees with Buyer that during the term of this
Agreement:


(a) Financial Statements and Other Information; Financial Covenants.


Seller shall deliver to the Buyer:


(i) As soon as available and in any event within forty-five (45) days after the
end of each of the first three quarterly fiscal periods of each fiscal year of
NYMT, a certification in the form of Exhibit A, duly executed by NYMT, together
with the consolidated balance sheets of NYMT as at the end of such period,
setting forth in comparative form the figures for the previous year, accompanied
by a certificate of a Responsible Officer of NYMT, which certificate shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of NYMT in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments);


(ii) From time to time such other information regarding the financial condition,
operations, or business of the Seller as the Buyer may reasonably request; and


(iii) As soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer knows, or with respect to any Plan or Multiemployer
Plan to which the Seller, or any Subsidiaries of the Seller makes direct
contributions, has reason to believe, that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by a senior financial officer of the Seller setting
forth details respecting such event or condition and the action, if any, that
the Seller or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by the
Seller or an ERISA Affiliate with respect to such event or condition):
 
a. any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including, without limitation, the failure to
make on or before its due date a required installment under Section 412(m) of
the Code or Section 302(e) of ERISA, shall be a reportable event regardless of
the issuance of any waivers in accordance with Section 412(d) of the Code); and
any request for a waiver under Section 412(d) of the Code for any Plan;


33

--------------------------------------------------------------------------------


b. the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by the Seller or an ERISA Affiliate to
terminate any Plan;


c. the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Seller or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;


d. the complete or partial withdrawal from a Multiemployer Plan by the Seller or
any ERISA Affiliate that results in liability under Section 4201 or 4204 of
ERISA (including the obligation to satisfy secondary liability as a result of a
purchaser default) or the receipt by the Seller or any ERISA Affiliate of notice
from a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;


e. the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Seller or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days; and


f. the adoption of an amendment to any Plan that, pursuant to Section 401(a)(29)
of the Code or Section 307 of ERISA, would result in the loss of tax-exempt
status of the trust of which such Plan is a part if the Seller or an ERISA
Affiliate fails to timely provide security to such Plan in accordance with the
provisions of said Sections.


The Seller will furnish to the Buyer, at the time it furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a certificate of
a Responsible Officer of the Seller to the effect that, to the best of such
Responsible Officer’s knowledge, the Seller during such fiscal period or year
has observed or performed all of its covenants and other agreements, and
satisfied every material condition, contained in this Agreement and the other
Program Documents to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate (and, if any Default or Event of Default
has occurred and is continuing, describing the same in reasonable detail and
describing the action the Seller has taken or proposes to take with respect
thereto).


(b) Litigation. The Seller will promptly, and in any event within seven (7)
calendar days after service process on any of the following, give to the Buyer
notice of all legal or arbitrable proceedings affecting the Seller or any of its
Subsidiaries that questions or challenges the validity or enforceability of any
of the Program Documents or as to which there is a reasonable likelihood of an
adverse determination would result in a Material Adverse Effect.


(c) Existence, Etc. Each of the Seller and its Subsidiaries will:


(i) preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises;


(ii) comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, truth in
lending, real estate settlement procedures and all environmental laws) if
failure to comply with such requirements would be reasonably likely (either
individually or in the aggregate) to have a Material Adverse Effect;


34

--------------------------------------------------------------------------------


(iii) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;


(iv) not move its chief executive office or chief operating office from the
addresses referred to in Section 12(m) unless it shall have provided the Buyer
30 days prior written notice of such change;


(v) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained; and


(vi) permit representatives of the Buyer, during normal business hours upon
three (3) Business Days’ prior written notice at a mutually desirable time or at
any time during the continuance of an Event of Default, to examine, copy and
make extracts from its books and records, to inspect any of its Properties, and
to discuss its business and affairs with its officers, all to the extent
reasonably requested by the Buyer.


(d) Prohibition of Fundamental Changes. Seller shall not at any time, directly
or indirectly, (i) enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or sell all or substantially all of its
assets, provided, that Borrower may merge or consolidate with (a) any wholly
owned subsidiary of the Borrower, or (b) any other Person if the Borrower is the
surviving corporation; and provided further, that if after giving effect
thereto, no default would exist hereunder without Buyer’s prior consent; or (ii)
form or enter into any partnership, joint venture, syndicate or other
combination which would have a Material Adverse Effect with respect to Seller;
provided, that the Seller may merge or consolidate with (a) any wholly owned
subsidiary of the Seller, or (b) any other person if the Seller is the surviving
corporation; and provided further, that if after giving effect to such merger or
consolidation, no default would exist hereunder;


(e) Margin Deficit. If at any time there exists a Margin Deficit, the Seller
shall cure the same in accordance with Section 6 hereof.


(f) Notices. Seller shall give notice to Buyer promptly in writing of any of the
following:


(i) Upon the Seller becoming aware of, and in any event within one (1) Business
Day after the occurrence of any Default, Event of Default or any event of
default or default under any Program Document or other material agreement of the
Seller;


(ii) upon, and in any event within three (3) Business Days after, service of
process on the Seller or any of its Subsidiaries, or any agent thereof for
service of process, in respect of any legal or arbitrable proceedings affecting
the Seller or any of its Subsidiaries (i) that questions or challenges the
validity or enforceability of any of the Program Documents or (ii) in which the
amount in controversy exceeds $1,000,000;


35

--------------------------------------------------------------------------------


(iii) upon the Seller becoming aware of any default related to any Purchased
Items, any Material Adverse Effect and any event or change in circumstances
which should reasonably be expected to have a Material Adverse Effect;


(iv) upon the Seller becoming aware during the normal course of its business
that the Mortgaged Property in respect of any Loan or Loans with an aggregate
unpaid principal balance of at least $1,000,000 has been damaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty, or
otherwise damaged so as to materially and adversely affect the value of such
Loan;


(v) upon the entry of a judgment or decree against the Seller or any of its
Subsidiaries in an amount in excess of $1,000,000;


(vi) any material change in the insurance coverage required of Seller or any
other Person pursuant to any Program Document, with copy of evidence of same
attached;


(vii) any material dispute, licensing issue, litigation, investigation,
proceeding or suspension between Seller or its Subsidiaries, on the one hand,
and any Governmental Authority or any other Person; and


(viii) any material change in accounting policies or financial reporting
practices of Seller or its Subsidiaries.


Each notice pursuant to this Section 13(f) (other than (vi) above) shall be
accompanied by a statement of a Responsible Officer of the Seller, setting forth
details of the occurrence referred to therein and stating what action the Seller
has taken or proposes to take with respect thereto.


(g) Servicing. Except as provided in Section 43, the Seller shall not permit any
Person other than the Seller to service Loans without the prior written consent
of the Buyer, which consent shall not be unreasonably withheld.


(h) Underwriting Guidelines. Seller shall not permit any material modifications
to be made to the Underwriting Guidelines that will impact either the Buyer or
the Purchased Loans without the prior consent of Buyer (such consent not to be
unreasonably withheld). Seller agrees to deliver to Buyer copies of the
Underwriting Guidelines in the event that any changes are made to the
Underwriting Guidelines following the Closing Date; provided that Seller may
deliver such copies by Electronic Transmission.


(i) Lines of Business. Seller shall not engage to any substantial extent in any
line or lines of business activity other than the businesses generally carried
on by it as of the Effective Date.


(j) Transactions with Affiliates. The Seller will not (i) enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under this Agreement, (b) in the
ordinary course of the Seller’s business and (c) upon fair and reasonable terms
no less favorable to the Seller than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate, or (ii) make a
payment that is not otherwise permitted by this Section 13(j) to any Affiliate.


(k) Defense of Title. Seller warrants and will defend the right, title and
interest of Buyer in and to all Purchased Items against all adverse claims and
demands of all Persons whomsoever.


36

--------------------------------------------------------------------------------


(l) Preservation of Purchased Items. Seller shall do all things necessary to
preserve the Purchased Items so that such Purchased Items remain subject to a
first priority perfected security interest hereunder. Without limiting the
foregoing, Seller will comply with all applicable laws, rules and regulations of
any Governmental Authority applicable to Seller or relating to the Purchased
Items and cause the Purchased Items to comply with all applicable laws, rules,
regulations of any such Governmental Authority. Seller will not allow any
default to occur for which Seller is responsible under any Purchased Items or
any Program Documents and Seller shall fully perform or cause to be performed
when due all of its obligations under any Purchased Items or the Program
Documents.


(m) No Assignment. Except as permitted herein, Seller shall not sell, assign,
transfer or otherwise dispose of, or grant any option with respect to, or
pledge, hypothecate or grant a security interest in or lien on or otherwise
encumber (except pursuant to the Program Documents), any of the Purchased Loans
or any interest therein, provided that this Section 13(m) shall not prevent any
contribution, assignment, transfer or conveyance of Purchased Loans in
accordance with the Program Documents.


(n) Limitation on Sale of Assets. Seller shall not convey, sell, lease, assign,
transfer or otherwise dispose of (collectively, “Transfer”), all or
substantially all of its Property, business or assets (including, without
limitation, receivables and leasehold interests) whether now owned or hereafter
acquired or allow any Subsidiary to Transfer substantially all of its assets to
any Person; provided, that the Seller may after prior written notice to the
Buyer allow such action with respect to any Subsidiary which is not a material
part of the Seller’s overall business operations.


(o) Limitation on Distributions. Without the Buyer’s consent, the Seller shall
not make any payment on account of, or set apart assets for a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of, any stock or senior or subordinate debt of the Seller, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Seller; provided that, prior to the occurrence of a Default or Event of
Default, NYMT shall be permitted to (i) make distributions that are required to
be made pursuant to the Code in order to maintain its status as a REIT, and (ii)
make distributions in connection with Trust Preferred Obligations.


(p) Maintenance of Liquidity. The Seller shall insure that, at all times, NYMT
has Cash Equivalents in an amount of not less than $5,000,000. The Seller shall
insure that it has Cash Equivalents and unused borrowing capacity on
unencumbered assets that could be drawn against (taking into account required
haircuts) under committed warehouse and repurchase facilities in an amount equal
to not less than $10,000,000.


(q) Maintenance of Tangible Net Worth. The Seller shall not permit NYMT’s
Tangible Net Worth (increased for purposes of determining such amount by the
outstanding principal amount of the Trust Preferred Obligations) at any time to
be less than $100,000,000, or such higher amount provided under any other
repurchase, financing, credit or other similar facility entered into by Seller.


(r) Maintenance of Ratio of Total Indebtedness to Tangible Net Worth. The Seller
shall not permit the ratio of NYMT’s Total Indebtedness to Tangible Net Worth at
any time to be greater than 20:1; and NYMT shall have after-tax Net Income of at
least $1.00 for each fiscal quarter.


(s) Restricted Payments. The Seller shall not make any Restricted Payments
following an Event of Default.


37

--------------------------------------------------------------------------------


(t) Servicing Transmission. The Seller shall provide to the Buyer on a monthly
basis no later than 11:00 a.m. New York City time two (2) Business Days prior to
each Repurchase Date (or such other day requested by Buyer) (i) the Servicing
Transmission, on a loan-by-loan basis and in the aggregate, with respect to the
Loans serviced hereunder by the Seller which were funded prior to the first day
of the current month, summarizing the Seller’s delinquency and loss experience
with respect to Loans serviced by the Seller (including, in the case of the
Loans, the following categories: current, 30-59, 60-89, 90-119, 120-149 and
150+) and (ii) any other information reasonably requested by the Buyer with
respect to the Loans.


(u) No Amendment or Compromise. Without Buyer’s prior written consent, none of
Seller or those acting on Seller’s behalf shall amend or modify, or waive any
term or condition of, or settle or compromise any claim in respect of, any item
of the Purchased Loans, any related rights or any of the Program Documents,
provided that Seller may amend or modify a Loan if such amendment or
modification does not affect the amount or timing of any payment of principal or
interest, extend its scheduled maturity date, modify its interest rate, or
constitute a cancellation or discharge of its outstanding principal balance and
does not materially and adversely affect the security afforded by the real
property, furnishings, fixtures, or equipment securing the Loan.


(v) Maintenance of Property; Insurance. The Seller shall keep all property
useful and necessary in its business in good working order and condition. The
Seller shall maintain errors and omissions insurance and/or mortgage impairment
insurance and blanket bond coverage in such amounts as are in effect on the
Effective Date (as disclosed to Buyer in writing) and shall not reduce such
coverage without the written consent of the Buyer, and shall also maintain such
other insurance with financially sound and reputable insurance companies, and
with respect to property and risks of a character usually maintained by entities
engaged in the same or similar business similarly situated, against loss, damage
and liability of the kinds and in the amounts customarily maintained by such
entities.


(w) Further Identification of Purchased Items. The Seller will furnish to the
Buyer from time to time statements and schedules further identifying and
describing the Purchased Items and such other reports in connection with the
Purchased Items as the Buyer may reasonably request, all in reasonable detail.


(x) Loan Determined to be Defective. Upon discovery by Seller or the Buyer of
any breach of any representation or warranty listed on Schedule 1-A or Schedule
1-B hereto applicable to any Loan, the party discovering such breach shall
promptly give notice of such discovery to the other.


(y) Interest Rate Protection Agreements. Upon the Buyer’s request, the Seller
shall deliver to the Buyer any and all information relating to Interest Rate
Protection Agreements.


(z) Certificate of a Responsible Officer of the Seller. At the time that the
Seller delivers financial statements to the Buyer in accordance with Section
13(a) hereof, the Seller shall forward to the Buyer a certificate of a
Responsible Officer of the Seller which demonstrates that the Seller is in
compliance with the covenants set forth in Sections 13(p), (q), (r) and (aa).


(aa) Alternative Purchase or Collateral. The Seller shall not cause any Eligible
Loan which is at any time purchased hereunder to be subsequently purchased or
used as collateral pursuant to any other financing, note purchase, loan
warehouse, repurchase or similar facility maintained by the Seller with any
third party without the express written consent of the Buyer, unless such Loan
is no longer an Eligible Loan.


38

--------------------------------------------------------------------------------


(bb) Maintenance of Papers, Records and Files. Seller shall acquire, and Seller
shall build, maintain and have available, a complete file in accordance with
lending industry custom and practice for each Purchased Loan. Seller will
maintain all such Records not in the possession of Custodian in good and
complete condition in accordance with industry practices and preserve them
against loss or destruction.


(i) Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the Purchased Loans in accordance with industry custom
and practice, including those maintained pursuant to the preceding subsection,
and all such Records shall be in Custodian’s possession unless Buyer otherwise
approves. Seller will not cause or authorize any such papers, records or files
that are an original or an only copy to leave Custodian’s possession, except for
individual items removed in connection with servicing a specific Loan, in which
event Seller will obtain or cause to be obtained a receipt from the Custodian
for any such paper, record or file.


(ii) For so long as Buyer has an interest in or lien on any Purchased Loan,
Seller will hold or cause to be held all related Records in trust for Buyer.
Seller shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens granted hereby.


(iii) Upon reasonable advance notice from Custodian or Buyer, Seller shall (x)
make any and all such Records available to Custodian or Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, (y) permit
Buyer or its authorized agents to discuss the affairs, finances and accounts of
Seller with its respective chief operating officer and chief financial officer
and to discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.


(cc) Maintenance of Licenses. Seller shall (i) maintain all licenses, permits or
other approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Documents, (ii) remain in good standing under the
laws of each state in which it conducts business or any Mortgage Property is
located, and (iii) shall conduct its business strictly in accordance with
applicable law.


(dd) Taxes, Etc. The Seller shall pay and discharge or cause to be paid and
discharged, when due, all taxes, assessments and governmental charges or levies
imposed upon the Seller or upon its income and profits or upon any of its
property, real, personal or mixed (including without limitation, the Purchased
Loans) or upon any part thereof, as well as any other lawful claims which, if
unpaid, might become a Lien upon such properties or any part thereof, except for
any such taxes, assessments and governmental charges, levies or claims as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided. The Seller
shall file on a timely basis all federal, and material state and local tax and
information returns, reports and any other information statements or schedules
required to be filed by or in respect of it.


(ee) Use of Custodian. Without the prior written consent of Buyer, Seller shall
use no third party custodian as document custodian other than the Custodian with
respect to third party purchasers, prospective third party purchasers, lenders
and prospective third party lenders with respect to loans of the same type as
the Purchased Loans.


(ff) Change of Fiscal Year. Seller will not at any time, directly or indirectly,
except upon ninety (90) days’ prior written notice to Buyer, change the date on
which Seller’s fiscal year begins from Seller’s current fiscal year beginning
date.


39

--------------------------------------------------------------------------------


(gg) Delivery of Servicing Rights. With respect to the Servicing Rights of each
related Loan, Seller shall deliver such Servicing Rights to Buyer on the related
Purchase Date. With respect to the Servicing Records and the physical servicing
of the Purchased Loans, the Seller shall deliver such items to the designee of
Buyer, within (75) days of a Purchase Date, unless otherwise stated in writing
by Buyer; provided that on each Repurchase Date that is subject to a new
Transaction, such delivery requirement is deemed restated for such new
Transaction (and the immediately preceding delivery requirement is deemed to be
rescinded) in the absence of directions to the contrary from Buyer, and a new
75-day period is deemed to commence as of such Repurchase Date. Seller’s
transfer of the Servicing Rights and Servicing Records under this Section shall
be in accordance with customary standards in the industry.


(hh) Establishment of Collection Account. Prior to the initial Purchase Date,
Seller shall establish the Collection Account for the sole and exclusive benefit
of the Buyer. The Seller shall segregate all amounts collected on account of the
Purchased Loans, to be held in trust for the benefit of the Buyer, and shall
remit such collections in accordance with the Buyer’s written instructions. No
amounts deposited into such account shall be removed without the Buyer’s prior
written consent. The Seller shall follow the instructions of Buyer with respect
to the Purchased Loans and deliver to Buyer any information with respect to the
Purchased Loans reasonably requested by Buyer. Seller shall deposit or credit to
the Collection Account all items to be deposited or credited thereto
irrespective of any right of setoff or counterclaim arising in favor of it (or
any third party claiming through it) under any other agreement or arrangement.


(ii) MERS.  Seller will comply in all material respects with the rules and
procedures of MERS in connection with the servicing of the MERS Loans for as
long as such Purchased Loans are registered with MERS.
 
14. REPURCHASE DATE PAYMENTS


On each Repurchase Date, Sellers shall remit or shall cause to be remitted to
Buyer the Repurchase Price together with any other Obligations then due and
payable.
 
15. REPURCHASE OF PURCHASED LOANS


Upon discovery by a Seller of a breach of any of the representations and
warranties set forth on Schedule 1-A or Schedule 1-B to this Agreement, as
applicable, Sellers shall give prompt written notice thereof to Buyer. Upon any
such discovery by Buyer, Buyer will notify Sellers. It is understood and agreed
that the representations and warranties set forth in Schedule 1-A and Schedule
1-B with respect to the Purchased Loans shall survive delivery of the respective
Mortgage Files to the Custodian and shall inure to the benefit of Buyer. The
fact that Buyer has conducted or has failed to conduct any partial or complete
due diligence investigation in connection with its purchase of any Purchased
Loan shall not affect Buyer’s right to demand repurchase as provided under this
Agreement. Sellers shall, within two (2) Business Days of the earlier of a
Seller’s discovery or a Seller receiving notice with respect to any Purchased
Loan of (i) any breach of a representation or warranty contained in Schedule 1-A
or Schedule 1-B, as applicable, or (ii) any failure to deliver any of the items
required to be delivered as part of the Mortgage File within the time period
required for delivery pursuant to the Custodial Agreement, promptly cure such
breach or delivery failure in all material respects. If within two (2) Business
Days after the earlier of a Seller’s discovery of such breach or delivery
failure or a Seller receiving notice thereof that such breach or delivery
failure has not been remedied by Sellers, Sellers shall promptly upon receipt of
written instructions from Buyer, at Buyer’s option, either (i) repurchase such
Purchased Loan at a purchase price equal to the Repurchase Price with respect to
such Purchased Loan by wire transfer to the account designated by Buyer, or (ii)
transfer comparable Substitute Loans to Buyer, as provided in Section 16 hereof.
 
40

--------------------------------------------------------------------------------


16. SUBSTITUTION


Sellers may, subject to agreement with and acceptance by Buyer upon one (1)
Business Day’s notice, substitute other assets which are substantially the same
as the Purchased Loans (the “Substitute Loans”) for any Purchased Loans. Such
substitution shall be made by transfer to Buyer of such Substitute Loans and
transfer to Sellers of such Purchased Loans (the “Reacquired Loans”) along with
the other information to be provided with respect to the applicable Substitute
Loan as described in the form of Transaction Notice. Upon substitution, the
Substitute Loans shall be deemed to be Purchased Loans, the Reacquired Loans
shall no longer be deemed Purchased Loans, Buyer shall be deemed to have
terminated any security interest that Buyer may have had in the Reacquired Loans
and any Purchased Items solely related to such Reacquired Loans to Sellers
unless such termination and release would give rise to or perpetuate a Margin
Deficit. Concurrently with any termination and release described in this Section
16, Buyer shall execute and deliver to Sellers upon request and Buyer hereby
authorizes Sellers to file and record such documents as Sellers may reasonably
deem necessary or advisable in order to evidence such termination and release.
 
17. ACCELERATION OF REPURCHASE DATE


The Buyer may, at any time, terminate this Agreement by providing written notice
to the Sellers. Within thirty (30) calendar days of receipt of such notice, the
Sellers agree to repurchase all Purchased Loans at the Repurchase Price and to
satisfy all of its Obligations hereunder.
 
18. EVENTS OF DEFAULT


Each of the following events shall constitute an Event of Default (an “Event of
Default”) hereunder:


(a) Sellers fail to transfer the Purchased Loans to Buyer on the applicable
Purchase Date (provided Buyer has tendered the related Purchase Price);


(b) Sellers either fail to repurchase the Purchased Loans on the applicable
Repurchase Date or fail to perform its obligations under Section 6;


(c) Sellers shall default in the payment of any other amount payable by it
hereunder or under any other Program Document after notification by the Buyer of
such default, and such default shall have continued unremedied for three
Business Days.


(d) any representation, warranty or certification made or deemed made herein or
in any other Program Document by a Seller or any certificate furnished to the
Buyer pursuant to the provisions thereof, shall prove to have been false or
misleading in any material respect as of the time made or furnished (other than
the representations and warranties set forth in Schedule 1-A or Schedule 1-B,
which shall be considered solely for the purpose of determining the Market Value
of the Loans; unless (i) such Seller shall have made any such representations
and warranties with knowledge that they were materially false or misleading at
the time made or (ii) any such representations and warranties have been
determined by the Buyer in its sole discretion to be materially false or
misleading on a regular basis).


(e) the Sellers shall fail to comply with the requirements of Section 13(c)(i),
Section 13(d), Section 13(f)(i) or (iii), Sections 13(k) through 13(r) or
Section 13(v) hereof; or the Sellers shall default in the performance of its
obligations under Section 13(e) hereof, and such default shall continue
unremedied for a period of one (1) Business Day; or the Sellers shall otherwise
fail to observe or perform any other agreement contained in this Agreement or
any other Program Document and such failure to observe or perform shall continue
unremedied for a period of five (5) Business Days.


41

--------------------------------------------------------------------------------


(f) any final, judgment or judgments or order or orders for the payment of money
in excess of $2,000,000 in the aggregate (to the extent that it is, in the
reasonable determination of Buyer, uninsured and provided that any insurance or
other credit posted in connection with an appeal shall not be deemed insurance
for these purposes) shall be rendered against any Seller or any of Seller’s
Subsidiaries by one or more courts, administrative tribunals or other bodies
having jurisdiction over them and the same shall not be discharged (or
provisions shall not be made for such discharge), satisfied, or bonded, or a
stay of execution thereof shall not be procured, within sixty (60) days from the
date of entry thereof and neither Seller nor any of Sellers’ Subsidiaries, as
applicable, shall not, within said period of sixty (60) days, appeal therefrom
and cause the execution thereof to be stayed during such appeal;


(g) any Seller shall admit in writing its inability to, or intention not to,
perform any of such Seller’s Obligations, or Buyer shall have determined in good
faith that a Seller is unable to meet its commitments;


(h) any Seller or any of Sellers’ Subsidiaries files a voluntary petition in
bankruptcy, seeks relief under any provision of any bankruptcy, reorganization,
moratorium, delinquency, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction whether now or subsequently
in effect; or consents to the filing of any petition against it under any such
law; or consents to the appointment of or taking possession by a custodian,
receiver, conservator, trustee, liquidator, sequestrator or similar official for
any Seller or any of Sellers’ Subsidiaries, or of all or any part of any
Seller’s or such Sellers’ Subsidiaries’ Property; or makes an assignment for the
benefit of any Seller or Sellers’ Subsidiaries’ creditors;


(i) A custodian, receiver, conservator, liquidator, trustee, sequestrator or
similar official for any Seller, or any of Sellers’ Subsidiaries, or of any of
Sellers’ or any of Sellers’ Subsidiaries’ respective Property (as a debtor or
creditor protection procedure), is appointed or takes possession of such
Property; or a Seller or any of Sellers’ Subsidiaries generally fails to pay
Sellers’ or Sellers’ Subsidiaries’ debts as they become due; or any Seller or
any of Sellers’ Subsidiaries is adjudicated bankrupt or insolvent; or an order
for relief is entered under the Federal Bankruptcy Code, or any successor or
similar applicable statute, or any administrative insolvency scheme, against any
Seller or any of Sellers’ Subsidiaries; or any of Sellers’ or Sellers’
Subsidiaries’ Property is sequestered by court or administrative order; or a
petition is filed against any Seller or any of Sellers’ Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect;


(j) Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of any Seller or any of Sellers’ Subsidiaries
or shall have taken any action to displace the management of any Seller or any
of Sellers’ Subsidiaries or to curtail its authority in the conduct of the
business of any Seller or any of Sellers’ Subsidiaries, or takes any action in
the nature of enforcement to remove, limit or restrict the approval of any
Seller or any of Sellers’ Subsidiaries as an issuer, buyer or a seller/servicer
of Loans or securities backed thereby, and such action provided for in this
subsection (j) shall not have been discontinued or stayed within thirty (30)
days;


42

--------------------------------------------------------------------------------


(k) Any Program Document shall for whatever reason (including an event of
default thereunder) be terminated, this Agreement shall for any reason cease to
create a valid, first priority security interest or ownership interest upon
transfer in any of the Purchased Loans or Purchased Items purported to be
covered hereby or any of any Seller’s material obligations (including Sellers’
Obligations hereunder shall cease to be in full force and effect, or the
enforceability thereof shall be contested by the Sellers;


(l) Any Material Adverse Effect shall have occurred, in each case as determined
by Buyer in its sole discretion, or the existence of any other condition which,
in Buyer’s sole discretion, constitutes a material impairment of any Seller’s
ability to perform its obligations under this Agreement or any other Program
Document;


(m) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Buyer or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Buyer, likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Seller or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Buyer is likely to,
incur any liability in connection with a withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect;


(n) A Change of Control of any Seller shall have occurred without the prior
consent of the Buyer or a material change in the management of any Seller shall
have occurred which has not been approved by Buyer;


(o) Any Seller shall grant, or suffer to exist, any Lien on any Purchased Items
except the Liens contemplated hereby; or the Liens contemplated hereby shall
cease to be first priority perfected Liens on the Purchased Items in favor of
the Buyer or shall be Liens in favor of any Person other than Buyer;


(p) Buyer shall reasonably request, specifying the reasons for such request,
reasonable information, and/or written responses to such requests, regarding the
financial well-being of Seller and such reasonable information and/or responses
shall not have been provided within three (3) Business Days of such request;


(q) Any Seller or any Subsidiary or Affiliate of a Seller shall default under,
or fail to perform as required under, or shall otherwise breach the terms of any
instrument, agreement or contract between a Seller or such other entity, on the
one hand, and the Buyer or any of the Buyer’s Affiliates on the other; or any
Seller or any Subsidiary or Affiliate of any Seller shall default under, or fail
to perform as requested under, the terms of any repurchase agreement, loan and
security agreement or similar credit facility or agreement for borrowed funds
entered into by the Seller or such other entity and any third party, which
default or failure entitles any party to require acceleration or prepayment of
any indebtedness thereunder;


(r) NYMC’s membership in MERS is terminated for any reason;


43

--------------------------------------------------------------------------------


(s) The Subservicer shall default under the related Servicing Agreement and such
default shall have a Material Adverse Effect on the collectability,
enforceability or payment performance on any of the Loans and the Sellers shall
have failed to transfer servicing of the affected Loans to another servicer
within thirty (30) days of the date of such default;


(t) The failure of NYMT to continue to be (i) qualified as a REIT as defined in
Section 856 of the Code and (ii) entitled to a dividend paid deduction under
Section 857 of the Code with respect to dividends paid by it with respect to
each taxable year for which it claims a deduction on its Form 1120 - REIT filed
with the United States Internal Revenue Service for such year, or the entering
into by NYMT of any material “prohibited transactions” as defined in Sections
857(b) and 856(c) of the Code; or


(u) The failure of NYMT to satisfy any of the following asset or income tests
and the Buyer has delivered notice of an Event of Default to the Seller with
respect thereto:


(i) At the close of each taxable year, at least 75 percent of gross income
consists of (A) “rents from real property” within the meaning of Section
856(c)(3)(A) of the Code, (B) interest on obligations secured by mortgages on
real property or on interests in real property, within the meaning of Section
856(c)(3)(B) of the Code, (C) gain from the sale or other disposition of real
property (including interests in real property and interests in mortgages on
real property) which is not property described in Section 1221(a)(1) of the
Code, within the meaning of Section 856(c)(3)(C) of the Code, (D) dividends or
other distributions on, and gain (other than gain from “prohibited transactions”
within the meaning of Section 857(b)(6)(B)(iii) of the Code) from the sale or
other disposition of, transferable shares (or transferable certificates of
beneficial interest) in other qualifying REITs within the meaning of Section
856(d)(3)(D) of the Code, and (E) amounts described in Sections 856(c)(3)(E)
through 856(c)(3)(I) of the Code;


(ii) At the close of each taxable year, at least 95 percent of NYMT’s gross
income consists of (A) the items of income described in paragraph 1 hereof
(other than those described in Section 856(c)(3)(I) of the Code), (B) gain
realized from the sale or other disposition of stock or securities which are not
property described in Section 1221(a)(1) of the Code, (C) interest, (D)
dividends, in each case within the meaning of Section 856(c)(2) of the Code;


(iii) At the close of each quarter of NYMT’s taxable year, at least 75 percent
of the value of NYMT’s total assets (as determined in accordance with Treasury
Regulations Section 1.856-2(d)) has consisted of and will consist of real estate
assets within the meaning of Sections 856(c)(4) and 856(c)(5)(B) of the Code,
cash and cash items (including receivables which arise in the ordinary course of
NYMT’s operations, but not including receivables purchased from another person),
and Government Securities; or


(iv) At the close of each quarter of each of NYMT’s taxable years, (A) not more
than 25 percent of NYMT’s total asset value will be represented by securities
(other than those described in paragraph 3), (B) not more than 20 percent of
NYMT’s total asset value will be represented by securities of one or more
taxable REIT subsidiaries, and (C) (1) not more than 5 percent of the value of
NYMT’s total assets will be represented by securities of any one issuer (other
than Government Securities and securities of taxable REIT subsidiaries), and (2)
NYMT will not hold securities possessing more than 10 percent of the total
voting power or value of the outstanding securities of any one issuer (other
than Government Securities, securities of taxable REIT subsidiaries, and
securities of a qualified REIT subsidiary within the meaning of Section 856(i)
of the Code).
 
44

--------------------------------------------------------------------------------


19. REMEDIES


Upon the occurrence of an Event of Default, Buyer, at its option (which option
shall be deemed to have been exercised immediately upon the occurrence of an
Event of Default pursuant to Section 18(g), (h), (i) or (j) hereof), shall have
the right to exercise any or all of the following rights and remedies:


(a) a)  The Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (provided that, in the event
that the Purchase Date for any Transaction has not yet occurred as of the date
of such exercise or deemed exercise, such Transaction shall be deemed
immediately canceled). Sellers’ obligations hereunder to repurchase all
Purchased Loans at the Repurchase Price therefor on the Repurchase Date in such
Transactions shall thereupon become immediately due and payable; all Income then
on deposit in the Collection Account and all Income paid after such exercise or
deemed exercise shall be remitted to and retained by Buyer and applied to the
aggregate Repurchase Price and any other amounts owing by Sellers hereunder;
Sellers shall immediately deliver to Buyer or its designee any and all original
papers, Servicing Records and files relating to the Purchased Loans subject to
such Transaction then in Sellers’ possession and/or control; and all right,
title and interest in and entitlement to such Purchased Loans and Servicing
Rights thereon shall be deemed transferred to Buyer or its designee.


(ii) Buyer shall have the right to (A) sell, on or following the Business Day
following the date on which the Repurchase Price became due and payable pursuant
to Section 19(a)(i) without notice or demand of any kind, at a public or private
sale and at such price or prices as Buyer may reasonably deem satisfactory any
or all Purchased Loans and/or (B) in its sole discretion elect, in lieu of
selling all or a portion of such Purchased Loans, to give Sellers credit for
such Purchased Loans in an amount equal to the Market Value of the Purchased
Loans against the aggregate unpaid Repurchase Price and any other amounts owing
by Sellers hereunder. Sellers shall remain liable to Buyer for any amounts that
remain owing to Buyer following a sale and/or credit under the preceding
sentence. The proceeds of any disposition of Purchased Loans shall be applied
first to the reasonable costs and expenses incurred by Buyer in connection with
or as a result of an Event of Default; second to Breakage Costs, costs of cover
and/or related hedging transactions; third to the aggregate Repurchase Prices;
and fourth to all other Obligations.


(iii) Buyer shall have the right to terminate this Agreement and declare all
obligations of Sellers to be immediately due and payable, by a notice in
accordance with Section 21 hereof.


(iv) The parties recognize that it may not be possible to purchase or sell all
of the Purchased Loans on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Purchased
Loans may not be liquid. In view of the nature of the Purchased Loans, the
parties agree that liquidation of a Transaction or the underlying Purchased
Loans does not require a public purchase or sale and that a good faith private
purchase or sale shall be deemed to have been made in a commercially reasonable
manner. Accordingly, Buyer may elect the time and manner of liquidating any
Purchased Loan and nothing contained herein shall obligate Buyer to liquidate
any Purchased Loan on the occurrence of an Event of Default or to liquidate all
Purchased Loans in the same manner or on the same Business Day or constitute a
waiver of any right or remedy of Buyer. Notwithstanding the foregoing, the
parties to this Agreement agree that the Transactions have been entered into in
consideration of and in reliance upon the fact that all Transactions hereunder
constitute a single business and contractual obligation and that each
Transaction has been entered into in consideration of the other Transactions.


45

--------------------------------------------------------------------------------


(v) To the extent permitted by applicable law, the Sellers waive all claims,
damages and demands they may acquire against the Buyer arising out of the
exercise by the Buyer of any of its rights hereunder, other than those claims,
damages and demands arising from the gross negligence or willful misconduct of
the Buyer. If any notice of a proposed sale or other disposition of Purchased
Items shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.


(b) Sellers hereby acknowledge, admit and agree that Sellers’ obligations under
this Agreement are recourse obligations of Sellers to which Sellers pledge their
full faith and credit. In addition to its rights hereunder, Buyer shall have the
right to proceed against any of Seller’s assets which may be in the possession
of Buyer, any of Buyer’s Affiliates or their respective designees (including the
Custodian), including the right to liquidate such assets and to set-off the
proceeds against monies owed by Sellers to Buyer pursuant to this Agreement.
Buyer may set off cash, the proceeds of the liquidation of the Purchased Loans
and Additional Purchased Loans, any other Purchased Items and their proceeds and
all other sums or obligations owed by Buyer to Sellers against all of Sellers’
obligations to Buyer, whether under this Agreement, under a Transaction, or
under any other agreement between the parties, or otherwise, whether or not such
obligations are then due, without prejudice to Buyer’s right to recover any
deficiency.


(c) Buyer shall have the right to obtain physical possession of the Servicing
Records and all other files of Sellers relating to the Purchased Loans and all
documents relating to the Purchased Loans which are then or may thereafter come
into the possession of Sellers or any third party acting for Sellers and Sellers
shall deliver to Buyer such assignments as Buyer shall request.


(d) Buyer shall have the right to direct all Persons servicing the Purchased
Loans to take such action with respect to the Purchased Loans as Buyer
determines appropriate.


(e) Buyer shall, without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Loans and any other Purchased Items or
any portion thereof, collect the payments due with respect to the Purchased
Loans and any other Purchased Items or any portion thereof, and do anything that
Buyer is authorized hereunder or by law to do. Sellers shall pay all costs and
expenses incurred by Buyer in connection with the appointment and activities of
such receiver.


(f) Buyer may, at its option, enter into one or more Interest Rate Protection
Agreements covering all or a portion of the Purchased Loans, and the Sellers
shall be responsible for all damages, judgments, costs and expenses of any kind
which may be imposed on, incurred by or asserted against the Buyer relating to
or arising out of such Interest Rate Protection Agreements; including without
limitation any losses resulting from such Interest Rate Protection Agreements.


(g) In addition to all the rights and remedies specifically provided herein,
Buyer shall have all other rights and remedies provided by applicable federal,
state, foreign, and local laws, whether existing at law, in equity or by
statute, including, without limitation, all rights and remedies available to a
purchaser or a secured party, as applicable, under the Uniform Commercial Code.


Except as otherwise expressly provided in this Agreement, Buyer shall have the
right to exercise any of its rights and/or remedies without presentment, demand,
protest or further notice of any kind other than as expressly set forth herein,
all of which are hereby expressly waived by Sellers.


46

--------------------------------------------------------------------------------


Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Sellers hereby expressly waive, to the extent permitted
by law, any right Sellers might otherwise have to require Buyer to enforce its
rights by judicial process. Sellers also waive, to the extent permitted by law,
any defense Sellers might otherwise have to the Obligations, arising from use of
nonjudicial process, enforcement and sale of all or any portion of the Purchased
Loans and any other Purchased Items or from any other election of remedies.
Sellers recognize that nonjudicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.


Sellers shall cause all sums received by it with respect to the Purchased Loans
to be deposited with such Person as Buyer may direct after receipt thereof.
Sellers shall be liable to Buyer for the amount of all expenses (plus interest
thereon at a rate equal to the Post-Default Rate), and Breakage Costs including,
without limitation, all costs and expenses incurred within thirty (30) days of
the Event of Default in connection with hedging or covering transactions related
to the Purchased Loans, conduit advances and payments for mortgage insurance.
 
20. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE


No failure on the part of Buyer to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Buyer of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All rights and remedies of Buyer provided for herein are
cumulative and in addition to any and all other rights and remedies provided by
law, the Program Documents and the other instruments and agreements contemplated
hereby and thereby, and are not conditional or contingent on any attempt by
Buyer to exercise any of its rights under any other related document. Buyer may
exercise at any time after the occurrence of an Event of Default one or more
remedies, as they so desire, and may thereafter at any time and from time to
time exercise any other remedy or remedies.
 
21. NOTICES AND OTHER COMMUNICATIONS


Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein and under the Custodial Agreement
(including, without limitation, any modifications of, or waivers, requests or
consents under, this Agreement) shall be given or made in writing (including,
without limitation, by telex or telecopy) delivered to the intended recipient at
the “Address for Notices” specified below its name on the signature pages
hereof); or, as to any party, at such other address as shall be designated by
such party in a written notice to each other party. Except as otherwise provided
in this Agreement and except for notices given by the Sellers under Section 3(a)
(which shall be effective only on receipt), all such communications shall be
deemed to have been duly given when transmitted by telex or telecopier or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.
 
22. USE OF EMPLOYEE PLAN ASSETS


No assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) shall be used by
either party hereto in a Transaction.
 
23. INDEMNIFICATION AND EXPENSES.


(a) The Sellers agree to, on a joint and several basis, hold the Buyer, and its
Affiliates and their officers, directors, employees, agents and advisors (each
an “Indemnified Party”) harmless from and indemnify any Indemnified Party
against all liabilities, losses, damages, judgments, costs and expenses of any
kind which may be imposed on, incurred by or asserted against such Indemnified
Party (collectively, the “Costs”) relating to or arising out of this Agreement,
any other Program Document or any transaction contemplated hereby or thereby, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, any other Program Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than any Indemnified Party’s gross negligence or willful misconduct. Without
limiting the generality of the foregoing, the Sellers agree to hold any
Indemnified Party harmless from and indemnify such Indemnified Party against all
Costs with respect to all Loans relating to or arising out of any violation or
alleged violation of any environmental law, rule or regulation or any consumer
credit laws, including without limitation laws with respect to unfair or
deceptive lending practices and predatory lending practices, the Truth in
Lending Act and/or the Real Estate Settlement Procedures Act, that, in each
case, results from anything other than such Indemnified Party’s gross negligence
or willful misconduct. In any suit, proceeding or action brought by an
Indemnified Party in connection with any Loan for any sum owing thereunder, or
to enforce any provisions of any Loan, the Sellers will save, indemnify and hold
such Indemnified Party harmless from and against all expense, loss or damage
suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction of liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by any Seller of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from the Sellers. The
Sellers also agree to reimburse an Indemnified Party as and when billed by such
Indemnified Party for all such Indemnified Party’s costs and expenses incurred
in connection with the enforcement or the preservation of such Indemnified
Party’s rights under this Agreement, any other Program Document or any
transaction contemplated hereby or thereby, including without limitation the
reasonable fees and disbursements of its counsel. The Sellers hereby acknowledge
that, the obligations of the Sellers under this Agreement are joint and several
recourse obligations of the Sellers.


47

--------------------------------------------------------------------------------


(b) The Sellers agree, on a joint and several basis, to pay as and when billed
by the Buyer all of the out-of pocket costs and expenses incurred by the Buyer
in connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement, any other Program
Document or any other documents prepared in connection herewith or therewith,
including, without limitation, the fees and expenses of Buyer’s counsel which
will be independent from and not included in the aggregate limitation specified
in subclause (i) of this subsection. The Sellers agree to pay as and when billed
by the Buyer all of the out-of-pocket costs and expenses incurred in connection
with the consummation and administration of the transactions contemplated hereby
and thereby including, without limitation, (i) all the reasonable fees,
disbursements and expenses of counsel to the Buyer, but limited to no greater
than $10,000 in the aggregate during the term of this Agreement and (ii) all the
due diligence, inspection, testing and review costs and expenses incurred by the
Buyer with respect to Purchased Items under this Agreement, including, but not
limited to, those costs and expenses incurred by the Buyer pursuant to Sections
23, 39 and 44 hereof. Sellers also agree not to assert any claim against Buyer
or any of its Affiliates, or any of their respective officers, directors,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Program Documents, the actual or proposed use of the proceeds of the
Transactions, this Agreement or any of the transactions contemplated hereby or
thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY
APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.


(c) If Sellers fail to pay when due any costs, expenses or other amounts payable
under this Agreement, including, without limitation, reasonable fees and
expenses of counsel and indemnities, such amount may be paid on behalf of
Sellers by Buyer, in its sole discretion and Sellers shall remain liable for any
such payments by Buyer. No such payment by Buyer shall be deemed a waiver of any
of Buyer’s rights under the Program Documents.


48

--------------------------------------------------------------------------------


(d) Without prejudice to the survival of any other agreement of Sellers
hereunder, the covenants and obligations of Sellers contained in this Section 23
shall survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Loans by Buyer against full
payment therefor.
 
24. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS


Sellers hereby expressly waive, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Items as a result of restrictions upon Buyer or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that it may have to direct the order in
which any of the Purchased Items shall be disposed of in the event of any
disposition pursuant hereto.
 
25. REIMBURSEMENT


All sums reasonably expended by Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain Sellers’ obligation
(unless and to the extent that any Seller is the prevailing party in any
dispute, claim or action relating thereto). Sellers agree to pay, with interest
at the Post-Default Rate to the extent that an Event of Default has occurred,
the reasonable out-of-pocket expenses and reasonable attorneys’ fees incurred by
Buyer and/or Custodian in connection with the preparation, negotiation,
enforcement (including any waivers), administration and amendment of the Program
Documents (regardless of whether a Transaction is entered into hereunder), the
taking of any action, including legal action, required or permitted to be taken
by Buyer (without duplication to Buyer) and/or Custodian pursuant thereto, any
“due diligence” or loan agent reviews conducted by Buyer or on its behalf or by
refinancing or restructuring in the nature of a “workout.”
 
26. FURTHER ASSURANCES


Sellers agree to do such further acts and things and to execute and deliver to
Buyer such additional assignments, acknowledgments, agreements, powers and
instruments as are reasonably required by Buyer to carry into effect the intent
and purposes of this Agreement and the other Program Documents, to perfect the
interests of Buyer in the Purchased Items or to better assure and confirm unto
Buyer its rights, powers and remedies hereunder and thereunder.
 
27. TERMINATION


This Agreement shall remain in effect until the Termination Date. However, no
such termination shall affect Sellers’ outstanding obligations to Buyer at the
time of such termination. Sellers’ obligations under Section 3(h), 3(i) Section
5, Section 12 and Section 23 and any other reimbursement or indemnity obligation
of Sellers to Buyer pursuant to this Agreement or any other Program Documents
shall survive the termination hereof.
 
28. SEVERABILITY


If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.
 
49

--------------------------------------------------------------------------------


29. BINDING EFFECT; GOVERNING LAW


This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that Sellers may not assign
or transfer any of its respective rights or obligations under this Agreement or
any other Program Document without the prior written consent of Buyer. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
30. AMENDMENTS


Except as otherwise expressly provided in this Agreement, any provision of this
Agreement may be modified or supplemented only by an instrument in writing
signed by the Sellers and the Buyer and any provision of this Agreement may be
waived by the Buyer.
 
31. SUCCESSORS AND ASSIGNS


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
32. SURVIVAL


The obligations of the Sellers under Sections 3(h), 3(i), 5, 23 and 25 hereof
and any other reimbursement or indemnity obligation of Sellers to Buyer pursuant
to this Agreement or any other Program Document shall survive the repurchase of
the Loans hereunder and the termination of this Agreement. In addition, each
representation and warranty made, or deemed to be made by a request for a
purchase, herein or pursuant hereto shall survive the making of such
representation and warranty, and the Buyer shall not be deemed to have waived,
by reason of purchasing any Loan, any Default that may arise by reason of such
representation or warranty proving to have been false or misleading,
notwithstanding that the Buyer may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
such purchase was made.
 
33. CAPTIONS


The table of contents and captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
 
34. COUNTERPARTS


This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument, and any of the parties
hereto may execute this Agreement by signing any such counterpart.
 
35. SUBMISSION TO JURISDICTION; WAIVERS


EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:


(A)  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND/OR ANY OTHER PROGRAM DOCUMENT, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;


50

--------------------------------------------------------------------------------


(B)  CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;


(C)  AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND


(D)  AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
 
36. WAIVER OF JURY TRIAL


EACH OF THE SELLERS AND THE BUYER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
37. ACKNOWLEDGEMENTS


The Sellers hereby acknowledges that:


(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Program Documents to which it is a party;


(b) the Buyer has no fiduciary relationship to the Sellers; and


(c) no joint venture exists among or between the Buyer and the Sellers.
 
38. HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS. 


The Buyer shall have free and unrestricted use of all Loans and Purchased Items
and nothing in this Agreement shall preclude the Buyer from engaging in
repurchase transactions with the Loans and Purchased Items or otherwise
pledging, repledging, transferring, hypothecating, or rehypothecating the Loans
and Purchased Items. Nothing contained in this Agreement shall obligate the
Buyer to segregate any Loans or Purchased Items delivered to the Buyer by the
Sellers.
 
51

--------------------------------------------------------------------------------


39. ASSIGNMENTS; PARTICIPATIONS.


(a) The Sellers may assign any of its rights or obligations hereunder only with
the prior written consent of the Buyer. The Buyer may assign or transfer to any
bank or other financial institution that makes or invests in repurchase
agreements or loans or any Affiliate of the Buyer all or any of its rights under
this Agreement and the other Program Documents.


(b) The Buyer may, in accordance with applicable law, at any time sell to one or
more Buyers or other entities (“Participants”) participating interests in this
Agreement, its agreement to purchase Loans, or any other interest of the Buyer
hereunder and under the other Program Documents. In the event of any such sale
by the Buyer of participating interests to a Participant, the Buyer’s
obligations under this Agreement to the Sellers shall remain unchanged, the
Buyer shall remain solely responsible for the performance thereof and the
Sellers shall continue to deal solely and directly with the Buyer in connection
with the Buyer’s rights and obligations under this Agreement and the other
Program Documents. The Sellers agree that if amounts outstanding under this
Agreement are due or unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Buyer under
this Agreement; provided, that such Participant shall only be entitled to such
right of set-off if it shall have agreed in the agreement pursuant to which it
shall have acquired its participating interest to share with the Buyer the
proceeds thereof. The Buyer also agrees that each Participant shall be entitled
to the benefits of Sections 3(h), 3(i) and 23 with respect to its participation
in the Loans and Purchased Items outstanding from time to time; provided, that
the Buyer and all Participants shall be entitled to receive no greater amount in
the aggregate pursuant to such Sections than the Buyer would have been entitled
to receive had no such transfer occurred.


(c) The Buyer may furnish any information concerning the Sellers or any of its
Subsidiaries in the possession of Buyer from time to time to assignees and
Participants (including prospective assignees and Participants) only after
notifying the Sellers in writing and securing signed confidentiality statements
(a form of which is attached hereto as Exhibit I) and only for the sole purpose
of evaluating assignments or participations and for no other purpose.


(d) The Sellers agree to cooperate with the Buyer in connection with any such
assignment and/or participation, to execute and deliver replacement notes, and
to enter into such restatements of, and amendments, supplements and other
modifications to, this Agreement and the other Program Documents in order to
give effect to such assignment and/or participation. The Sellers further agrees
to furnish to any Participant identified by the Buyer to the Sellers copies of
all reports and certificates to be delivered by the Sellers to the Buyer
hereunder, as and when delivered to the Buyer.
 
40. SINGLE AGREEMENT


Sellers and Buyer acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each Seller and Buyer each agree (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, and (ii) that payments, deliveries and other
transfers made by any of them in respect of any Transaction shall be deemed to
have been made in consideration of payments, deliveries and other transfers in
respect of any other Transaction hereunder, and the obligations to make any such
payments, deliveries and other transfers may be applied against each other and
netted.
 
52

--------------------------------------------------------------------------------


41. INTENT


Each Seller and Buyer recognize that each Transaction is a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the USC, and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
USC.


It is understood that Buyer’s right to liquidate the Purchased Loans delivered
to it in connection with the Transactions hereunder or to accelerate or
terminate this Agreement or otherwise exercise any other remedies pursuant to
Section 19 hereof is a contractual right to liquidate, accelerate or terminate
such Transaction as described in Sections 555 and 559 of Title 11 of the USC.
 
42. CONFIDENTIALITY


The Program Documents and their respective terms, provisions, supplements and
amendments, and transactions and notices thereunder, are proprietary to Buyer
and shall be held by Sellers in strict confidence and shall not be disclosed to
any third party without the consent of Buyer except for (i) disclosure to a
Seller’s direct and indirect parent companies, directors, attorneys, agents or
accountants, provided that such attorneys or accountants likewise agree to be
bound by this covenant of confidentiality, or are otherwise subject to
confidentiality restrictions or (ii) upon prior written notice to Buyer,
disclosure required by law, rule, regulation or order of a court or other
regulatory body or (iii) upon prior written notice to Buyer, disclosure to any
approved hedge counterparty to the extent necessary to obtain any Interest Rate
Protection Agreement hereunder or (iv) any disclosures or filing required under
Securities and Exchange Commission (“SEC”) or state securities’ laws; provided
that in the case of (ii), (iii) and (iv), Sellers shall take reasonable actions
to provide Buyer with prior written notice; provided further that in the case of
(iv), the Sellers shall not file any of the Program Documents other than the
Agreement with the SEC or state securities office unless Sellers shall have
provided at least thirty (30) days (or such lesser time as may be demanded by
the SEC or state securities office) prior written notice of such filing to
Buyer; provided further that notwithstanding anything to the contrary herein, no
party shall file or otherwise disclose the Pricing Side Letter. Notwithstanding
anything herein to the contrary, each party (and each employee, representative,
or other agent of each party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to it relating to such tax treatment and tax structure. For this
purpose, tax treatment and tax structure shall not include (i) the identity of
any existing or future party (or any Affiliate of such party) to this Agreement
or (ii) any specific pricing information or other commercial terms, including
the amount of any fees, expenses, rates or payments arising in connection with
the transactions contemplated by this Agreement.
 
43. SERVICING


(a)  The Sellers covenant to maintain or cause the servicing of the Loans to be
maintained in conformity with Accepted Servicing Practices. In the event that
the preceding language is interpreted as constituting one or more servicing
contracts, each such servicing contract shall terminate automatically upon the
earliest of (i) an Event of Default, or (ii) the date on which all the
Obligations have been paid in full, or (iii) the transfer of servicing to any
entity approved by the Buyer and the assumption thereof by such entity.


(b) During the period any Seller is servicing the Loans, (i) such Seller agrees
that Buyer is the owner of all servicing records, including but not limited to
any and all servicing agreements, files, documents, records, data bases,
computer tapes, copies of computer tapes, proof of insurance coverage, insurance
policies, appraisals, other closing documentation, payment history records, and
any other records relating to or evidencing the servicing of such Loans (the
“Servicing Records”), and (ii) such Seller grants the Buyer a security interest
in all servicing fees and rights relating to the Loans and all Servicing Records
to secure the obligation of such Seller or its designee to service in conformity
with this Section 43 and any other obligation of such Seller to the Buyer. Each
Seller covenants to and shall cause any Subservicer to safeguard such Servicing
Records and to deliver them promptly to the Buyer or its designee (including the
Custodian) at the Buyer’s request. It is understood and agreed by the parties
that prior to an Event of Default, the related Seller or any Subservicer, as
applicable, shall retain the servicing fees with respect to the Loans.


53

--------------------------------------------------------------------------------


(c) If the Loans are serviced by any third party servicer (such third party
servicer, the “Subservicer”) other than Cenlar FSB, the Sellers shall provide a
copy of the related servicing agreement with a properly executed Instruction
Letter to the Buyer at least three (3) Business Days prior to the applicable
Purchase Date or the date on which the Subservicer shall begin subservicing the
Loans, which shall be in the form and substance acceptable to Buyer (the
“Servicing Agreement”) and shall have obtained the written consent of the Buyer
for such Subservicer to subservice the Loans. Initially, the Subservicer shall
be Cenlar FSB.


(d) The Sellers agrees that, in the event any Seller is servicing the Loans,
upon the occurrence of an Event of Default, the Buyer may terminate such Seller
in its capacity as servicer and terminate any Servicing Agreement and transfer
such servicing to the Buyer or its designee, at no cost or expense to the Buyer.
In addition, the Sellers shall provide to the Buyer an Instruction Letter from
the Seller to the effect that upon the occurrence of an Event of Default, the
Buyer may cause the Seller to terminate any Subservicer or Servicing Agreement
and direct that collections with respect to the Loans be remitted in accordance
with the Buyer’s instructions. The Sellers agrees to cooperate with the Buyer in
connection with the transfer of servicing.


(e) After the Purchase Date, until the Repurchase Date, the Sellers will have no
right to modify or alter the terms of the Loan or consent to the modification or
alteration of the terms of any Loan, and the Seller will have no obligation or
right to repossess any Loan or substitute another Loan, except as provided in
any Custodial Agreement.


(f) The Sellers shall permit the Buyer to inspect upon reasonable prior written
notice at a mutually convenient time, the Sellers’ or their Affiliate’s
servicing facilities, as the case may be, for the purpose of satisfying the
Buyer that the Sellers or their Affiliate, as the case may be, has the ability
to service the Loans as provided in this Agreement. In addition, with respect to
any Subservicer which is not an Affiliate of the Seller, the Seller shall use
its best efforts to enable the Buyer to inspect the servicing facilities of such
Subservicer.
 
44. PERIODIC DUE DILIGENCE REVIEW


The Sellers acknowledge that the Buyer has the right to perform continuing due
diligence reviews with respect to the Loans, for purposes of verifying
compliance with the representations, warranties, covenants and specifications
made hereunder or under any other Program Document, or otherwise, and the Seller
agrees that upon reasonable (but no less than one (1) Business Day’s) prior
notice to the Seller, the Buyer or its authorized representatives will be
permitted during normal business hours to examine, inspect, make copies of, and
make extracts of, the Mortgage Files, the Servicing Records and any and all
documents, records, agreements, instruments or information relating to such
Loans in the possession, or under the control, of the Seller and/or the
Custodian. The Sellers also shall make available to the Buyer a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Mortgage Files and the Loans. Without limiting the generality of
the foregoing, the Sellers acknowledge that the Buyer shall purchase Loans from
the Sellers based solely upon the information provided by the Sellers to the
Buyer in the Loan Data Transmission and the representations, warranties and
covenants contained herein, and that the Buyer, at its option, has the right, at
any time to conduct a partial or complete due diligence review on some or all of
the Purchased Loans, including, without limitation, ordering new credit reports,
new appraisals on the related Mortgaged Properties and otherwise re-generating
the information used to originate such Loan. The Buyer may underwrite such Loans
itself or engage a third party underwriter to perform such underwriting. The
Sellers agree to cooperate with the Buyer and any third party underwriter in
connection with such underwriting, including, but not limited to, providing the
Buyer and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Loans in the
possession, or under the control, of the Sellers. In addition, the Buyer has the
right to perform continuing Due Diligence Reviews of the Sellers, their
Affiliates, directors, and their respective Subsidiaries and the officers,
employees and significant shareholders thereof. The Sellers and Buyer further
agree that all out-of-pocket costs and expenses incurred by the Buyer in
connection with the Buyer’s activities pursuant to this Section 44 shall be paid
by the Sellers.
 
54

--------------------------------------------------------------------------------


45. SET-OFF


In addition to any rights and remedies of the Buyer provided by this Agreement
and by law, the Buyer shall have the right, without prior notice to the Sellers,
any such notice being expressly waived by the Sellers to the extent permitted by
applicable law, upon any amount becoming due and payable by the Sellers
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all Property and
deposits (general or special, time or demand, provisional or final), in any
currency, and any other collateral, credits, indebtedness or claims, in each
case whether direct or indirect, absolute or contingent, matured or unmatured,
at any time held or owing by the Buyer or any Affiliate thereof to or for the
credit or the account of the Sellers or any Affiliate of Sellers. The Buyer may
set-off cash, the proceeds of the liquidation of any Purchased Items and all
other sums or obligations owed by the Buyer or its Affiliates to Sellers or any
of Sellers’ Affiliates against all of Sellers’ obligations or any of Seller’s
Affiliates’ obligations to the Buyer or its Affiliates, whether under this
Agreement or under any other agreement between the parties or between Seller and
any Affiliate of the Buyer, or otherwise, whether or not such obligations are
then due, without prejudice to the Buyer’s or its Affiliate’s right to recover
any deficiency. The Buyer agrees promptly to notify the Sellers after any such
set-off and application made by the Buyer; provided that the failure to give
such notice shall not affect the validity of such set-off and application.
 
46. JOINT AND SEVERAL LIABILITY; CROSS-DEFAULT


The Sellers hereby acknowledge and agree that they are jointly and severally
liable to the Buyer for all representations, warranties, covenants, obligations
and liabilities of each of the Sellers hereunder and under the Program
Documents. The Sellers further acknowledge and agree that any Default, Event of
Default or breach of a representation, warranty or covenant by any Seller under
this Agreement is hereby considered a Default, Event of Default or breach by
each Seller.


55

--------------------------------------------------------------------------------


47. ENTIRE AGREEMENT


This Agreement and the other Program Documents embody the entire agreement and
understanding of the parties hereto and thereto and supersede any and all prior
agreements, arrangements and understandings relating to the matters provided for
herein and therein. No alteration, waiver, amendments, or change or supplement
hereto shall be binding or effective unless the same is set forth in writing by
a duly authorized representative of each party hereto.


[SIGNATURE PAGE FOLLOWS]


56

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.




NEW YORK MORTGAGE FUNDING, LLC, a Delaware limited liability company,
as Seller
 
 
 
 
By: /s/ Joseph V. Fierro
Name: Joseph V. Fierro
Title: Chief Operating Officer
 
 
Address for Notices:
 
1301 Avenue of the Americas, 7th Floor
New York, New York 10019
Attention: Steven B. Schnall, CEO
Telecopier No: (212) 655-6269
Telephone No: (212) 634-9449
 
THE NEW YORK MORTGAGE COMPANY, LLC, a New York limited liability company,
as Seller
 
 
 
 
By: /s/ Joseph V. Fierro
Name: Joseph V. Fierro
Title: Chief Operating Officer
 
 
Address for Notices:
 
1301 Avenue of the Americas, 7th Floor
New York, New York 10019
Attention: Steven B. Schnall, CEO
Telecopier No: (212) 655-6269
Telephone No: (212) 634-9449
     
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation, as Buyer and
Agent, as applicable
 
 
 
By: /s/ Anthony Palmisano
Name: Anthony Palmisano
Title: Managing Director
 
Address for Notices:
600 Steamboat Road
Greenwich, Connecticut 06830
Attention:
Telecopier No:
Telephone No.:
 
With a copy to:
 
Attention: General Counsel
Telecopier No.: (203) 618-2132
Telephone No.: (203) 625-2700
 
NEW YORK MORTGAGE TRUST, INC., a Maryland corporation,as Seller
 
 
 
By: /s/ David A. Akre
Name: David A. Akre
Title: Vice Chairman/Co-Chief Executive Officer
 
Address for Notices:
 
1301 Avenue of the Americas, 7th Floor
New York, New York 10019
Attention: David Akre, CEO
Telecopier No: (212) 655-6269
Telephone No: (212) 634-2338



[Signature Page to Master Repurchase Agreement]

--------------------------------------------------------------------------------



ANNEX I


BUYER ACTING AS AGENT


This Annex I forms a part of the Master Repurchase Agreement dated as of January
5, 2006, (the “Agreement”) among The New York Mortgage Company, LLC, New York
Mortgage Funding, LLC, New York Mortgage Trust, Inc., and Greenwich Capital
Financial Products, Inc. This Annex I sets forth the terms and conditions
governing all transactions in which the Buyer selling assets or buying assets,
as the case may be (“Agent”), in a Transaction is acting as agent for one or
more third parties (each, a “Principal”). Capitalized terms used but not defined
in this Annex I shall have the meanings ascribed to them in the Agreement.


1.
Additional Representations. Agent hereby makes the following representations,
which shall continue during the term of any Transaction: Principal has duly
authorized Agent to execute and deliver the Agreement and the other Program
Documents on its behalf, has the power to so authorize Agent and to enter into
the Transactions contemplated by the Agreement and the other Program Documents
and to perform the obligations of Seller or the Buyer, as the case may be, under
such Transactions, and has taken all necessary action to authorize such
execution and delivery by Agent and such performance by it.



2.
Identification of Principals. Agent agrees (a) to provide the other party, prior
to the date on which the parties agree to enter into any Transaction under the
Agreement, with a written list of Principals for which it intends to act as
Agent (which list may be amended in writing from time to time with the consent
of the other party) and (b) to provide the other party, before the close of
business on the next business day after orally agreeing to enter into a
Transaction, with notice of the specific Principal or Principals for whom it is
acting in connection with such Transaction. If (i) Agent fails to identify such
Principal or Principals prior to the close of business on such next business day
or (ii) the other party shall determine in its sole discretion any Principal or
Principals identified by Agent are not acceptable to it, the other party may
reject and rescind any Transaction with such Principal or Principals, return to
Agent any Purchased Loans or portion of the Purchase Price, as the case may be,
previously transferred to the other party and refuse any further performance
under such Transaction, and Agent shall immediately return to the other party
any portion of the Purchase Price or Purchased Loans, as the case may be,
previously transferred to Agent in connection with such Transaction; provided,
however, that (A) the other party shall promptly (and in any event within one
business day) notify Agent of its determination to reject and rescind such
Transaction and (B) to the extent that any performance was rendered by any party
under any Transaction rejected by the other party, and such party shall remain
entitled to any Price Differential or other amounts that would have been payable
to it with respect to such performance if such Transaction had not been
rejected. The other party acknowledges that Agent shall not have any obligation
to provide it with confidential information regarding the financial status of
its Principals; Agent agrees, however, that it will assist the other party in
obtaining from Agent’s Principals such Information regarding the financial
status of such Principals as the other party may reasonably request.



3.
Limitation of Agent’s Liability. The parties expressly acknowledge that if the
representations of Agent under the Agreement, including this Annex I, are true
and correct in all material respects during the term of any Transaction and
Agent otherwise complies with the provisions of this Annex I, then (a) Agent’s
obligations under the Agreement shall not include a guarantee of performance by
its Principal or Principals; provided that Agent shall remain liable for
performance pursuant to Section 10 of the Agreement, and (b) the other party’s
remedies shall not include a right of setoff in respect of rights or
obligations, if any, of Agent arising in other transactions in which Agent is
acting as principal.



Annex. I -2

--------------------------------------------------------------------------------


4.
Multiple Principals.




 
(a)
In the event that Agent proposes to act for more than one Principal hereunder,
Agent and the other party shall elect whether (i) to treat Transactions under
the Agreement as transactions entered into on behalf of separate Principals or
(ii) to aggregate such Transactions as if they were transactions by a single
Principal. Failure to make such an election in writing shall be deemed an
election to treat Transactions under the Agreement as transactions on behalf of
a single Principal.




 
(b)
In the event that Agent and the other party elect (or are deemed to elect) to
treat Transactions under the Agreement as transactions on behalf of separate
Principals, the parties agree that (i) Agent will provide the other party,
together with the notice described in Section 2(b) of this Annex I, notice
specifying the portion of each Transaction allocable to the account of each of
the Principals for which it is acting (to the extent that any such Transaction
is allocable to the account of more than one Principal); (ii) the portion of any
individual Transaction allocable to each Principal shall be deemed a separate
Transaction under the Agreement; (iii) the margin maintenance obligations of
Seller under Section 6(a) of the Agreement shall be determined on a
Transaction-by-Transaction basis (unless the parties agree to determine such
obligations on a Principal-by-Principal basis); and (iv) Buyer’s remedies under
the Agreement upon the occurrence of an Event of Default shall be determined as
if Agent had entered into a separate Agreement with the other party on behalf of
each of its Principals.




 
(c)
In the event that Agent and the other party elect to treat Transactions under
the Agreement as if they were transactions by a single Principal, the parties
agree that (i) Agent’s notice under Section 2(b) of this Annex I need only
identify the names of its Principals but not the portion of each Transaction
allocable to each Principal’s account; (ii) the margin maintenance obligations
of Seller under Section 6(a) of the Agreement shall, subject to any greater
requirement imposed by applicable law, be determined on an aggregate basis for
all Transactions entered into by Agent on behalf of any Principal; and (iii)
Buyer’s remedies upon the occurrence of an Event of Default shall be determined
as if all Principals were a single Buyer.




 
(d)
Notwithstanding any other provision of the Agreement (including, without
limitation, this Annex I), the parties agree that any Transactions by Agent on
behalf of an employee benefit plan under ERISA shall be treated as Transactions
on behalf of separate Principals in accordance with Section 4(b) of this Annex I
(and all margin maintenance obligations of the parties shall be determined on a
Transaction-by-Transaction basis).



Annex. I -3

--------------------------------------------------------------------------------


5.
Interpretation of Terms. All references to “Buyer” in the Agreement shall,
subject to the provisions of this Annex I (including, among other provisions,
the limitations on Agent’s liability in Section 3 of this Annex 1), be construed
to reflect that (i) each Principal shall have, in connection with any
Transaction or Transactions entered into by Agent on its behalf, the rights,
responsibilities, privileges and obligations of a “Buyer”, directly entering
into such Transaction or Transactions with the other party under the Agreement,
and (ii) Agent’s Principal or Principals have designated Agent as their sole
agent for performance of Buyer’s obligations to Seller, and for receipt of
performance by Seller of its obligations to Buyer, in connection with any
Transaction or Transactions under the Agreement (including, among other things,
as Agent for each Principal in connection with transfers of Loans, securities,
cash or other property and as agent for giving and receiving all notices under
the Agreement). Both Agent and its Principal or Principals shall be deemed
“parties” to the Agreement and all references to a “party” or “either party” in
the Agreement shall be deemed revised accordingly.





Annex. I -4

--------------------------------------------------------------------------------




Schedule 1-A


REPRESENTATIONS AND WARRANTIES RE: RESIDENTIAL LOANS


Eligible Loans


As to each Purchased Loan that is secured by residential property and is subject
to a Transaction hereunder (and the related Mortgage, Note, Assignment of
Mortgage and Mortgaged Property), the related Seller shall be deemed to make the
following representations and warranties to Buyer as of the Purchase Date and as
of each date such Loan is subject to a Transaction:


(a) Loans as Described. The information set forth in the Loan Schedule with
respect to the Loan is complete, true and correct in all material respects.


(b) Payments Current. The first Monthly Payment shall have been made prior to
the second scheduled Monthly Payment becoming due.


(c) No Outstanding Charges. There are no defaults in complying with the terms of
the Mortgage securing the Loan, and all taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents which previously became due and owing have been paid, or an escrow
of funds has been established in an amount sufficient to pay for every such item
which remains unpaid and which has been assessed but is not yet due and payable.
Neither any Seller nor the Qualified Originator from which the related Seller
acquired the Loan has advanced funds (provided that any Loan which is a Negative
Amortization Loan shall not be deemed to have funds), or induced, solicited or
knowingly received any advance of funds by a party other than the Mortgagor,
directly or indirectly, for the payment of any amount required under the Loan,
except for interest accruing from the date of the Note or date of disbursement
of the proceeds of the Loan, whichever is more recent, to the day which precedes
by one month the Due Date of the first installment of principal and interest
thereunder.


(d) Original Terms Unmodified. The terms of the Note and Mortgage have not been
impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded, if
necessary to protect the interests of the Buyer, and which has been delivered to
the Custodian and the terms of which are reflected in the Loan Schedule. The
substance of any such waiver, alteration or modification has been approved by
the title insurer, to the extent required by the title insurance policy, and its
terms are reflected on the Loan Schedule. No Mortgagor in respect of the Loan
has been released, in whole or in part, except in connection with an assumption
agreement approved by the title insurer, to the extent required by such policy,
and which assumption agreement is part of the Mortgage File delivered to the
Custodian and the terms of which are reflected in the Loan Schedule.


(e) No Defenses. The Loan is not subject to any right of rescission, setoff,
counterclaim or defense, including without limitation the defense of usury, nor
will the operation of any of the terms of the Note or the Mortgage, or the
exercise of any right thereunder, render either the Note or the Mortgage
unenforceable, in whole or in part and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto, and no Mortgagor
in respect of the Loan was a debtor in any state or Federal bankruptcy or
insolvency proceeding at the time the Loan was originated.


Sch 1A - 1

--------------------------------------------------------------------------------


(f) Hazard Insurance. The Mortgaged Property is insured by a fire and extended
perils insurance policy, issued by a Qualified Insurer, and such other hazards
as are customary in the area where the Mortgaged Property is located, and to the
extent required by the Seller as of the date of origination consistent with the
Underwriting Guidelines, against earthquake and other risks insured against by
Persons operating like properties in the locality of the Mortgaged Property, in
an amount not less than the greatest of (i) 100% of the replacement cost of all
improvements to the Mortgaged Property, (ii) the outstanding principal balance
of the Loan with respect to each first lien Loan, (iii) the amount necessary to
avoid the operation of any co-insurance provisions with respect to the Mortgaged
Property, and consistent with the amount that would have been required as of the
date of origination in accordance with the Underwriting Guidelines or (iv) the
amount necessary to fully compensate for any damage or loss to the improvements
that are a part of such property on a replacement cost basis. If any portion of
the Mortgaged Property is in an area identified by any federal Governmental
Authority as having special flood hazards, and flood insurance is available, a
flood insurance policy meeting the current guidelines of the Federal Insurance
Administration is in effect with a generally acceptable insurance carrier, in an
amount representing coverage not less than the least of (1) the outstanding
principal balance of the Loan, (2) the full insurable value of the Mortgaged
Property, and (3) the maximum amount of insurance available under the Flood
Disaster Protection Act of 1973, as amended. All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming the Seller, its successors and assigns (including without
limitation, subsequent owners of the Loan), as mortgagee, and may not be
reduced, terminated or canceled without 30 days’ prior written notice to the
mortgagee. No such notice has been received by the Seller. All premiums due and
owing on such insurance policy have been paid. The related Mortgage obligates
the Mortgagor to maintain all such insurance and, at such Mortgagor’s failure to
do so, authorizes the mortgagee to maintain such insurance at the Mortgagor’s
cost and expense and to seek reimbursement therefor from such Mortgagor. Where
required by state law or regulation, the Mortgagor has been given an opportunity
to choose the carrier of the required hazard insurance, provided the policy is
not a “master” or “blanket” hazard insurance policy covering a condominium, or
any hazard insurance policy covering the common facilities of a planned unit
development. The hazard insurance policy is the valid and binding obligation of
the insurer and is in full force and effect. The Seller has not engaged in, and
has no knowledge of the Mortgagor’s having engaged in, any act or omission which
would impair the coverage of any such policy, the benefits of the endorsement
provided for herein, or the validity and binding effect of either including,
without limitation, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind has been or will be received, retained or
realized by any attorney, firm or other Person, and no such unlawful items have
been received, retained or realized by the Seller.


(g) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, all
applicable predatory and abusive lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws
applicable to the origination and servicing of such Loan have been complied
with, the consummation of the transactions contemplated hereby will not involve
the violation of any such laws or regulations, and the Seller shall maintain or
shall cause its agent to maintain in its possession, available for the
inspection of the Buyer, and shall deliver to the Buyer, upon two Business Days’
request, evidence of compliance with all such requirements.


(h) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole-or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission other than in the case of a release of a portion of
the land comprising a Mortgaged Property or a release of a blanket Mortgage
which release will not cause the Loan to fail to satisfy the Underwriting
Guidelines. The Seller has not waived the performance by the Mortgagor of any
action, if the Mortgagor’s failure to perform such action would cause the Loan
to be in default, nor has the Seller waived any default resulting from any
action or inaction by the Mortgagor.


Sch 1A - 2

--------------------------------------------------------------------------------


(i) Location and Type of Mortgaged Property. The Mortgaged Property is located
in the state identified in the Loan Schedule and consists of a single parcel of
real property with a detached single family residence erected thereon, or a two-
to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that any condominium unit or
planned unit development shall conform with the applicable Fannie Mae and
Freddie Mac requirements regarding such dwellings, that a de minimus percentage
of the Loans may be Cooperative Loans and that no residence or dwelling is a
mobile home or a manufactured dwelling. Except for Mixed Use Loans, no portion
of the Mortgaged Property is used for commercial purposes.


(j) Valid Lien. The Mortgage (including any Negative Amortization which may
arise thereunder) is a valid, subsisting, enforceable and perfected first lien
and first priority security interest with respect to each Loan on the real
property included in the Mortgaged Property, including all buildings on the
Mortgaged Property and all installations and mechanical, electrical, plumbing,
heating and air conditioning systems located in or annexed to such buildings,
and all additions, alterations and replacements made at any time with respect to
the foregoing and with respect to Cooperative Loans, including the Proprietary
Lease and the Cooperative Shares. The lien of the Mortgage is subject only to:


(1) the lien of current real property taxes and assessments not yet due and
payable;


(2) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in the
lender’s title insurance policy delivered to the originator of the Loan and (a)
referred to or otherwise considered in the appraisal made for the originator of
the Loan or (b) which do not adversely affect the Appraised Value of the related
Mortgaged Property set forth in such appraisal; and


(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.


Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and the Seller has full right to pledge and
assign the same to the Buyer. The Mortgaged Property was not, as of the date of
origination of the Loan, subject to a mortgage, deed of trust, deed to secure
debt or other security instrument creating a lien subordinate to the lien of the
Mortgage.


(k) Validity of Mortgage Documents. The Note and the Mortgage and any other
agreement executed and delivered by a Mortgagor or guarantor, if applicable, in
connection with a Loan are genuine, and each is the legal, valid and binding
obligation of the maker thereof enforceable in accordance with its terms. All
parties to the Note, the Mortgage and any other such related agreement had legal
capacity to enter into the Loan and to execute and deliver the Note, the
Mortgage and any such agreement, and the Note, the Mortgage and any other such
related agreement have been duly and properly executed by such related parties.
No fraud, error, omission, misrepresentation, negligence or similar occurrence
with respect to a Loan has taken place on the part of any Person, including,
without limitation, the Mortgagor, any appraiser, any builder or developer, or
any other party involved in the origination of the Loan. The Seller has reviewed
all of the documents constituting the Servicing File and has made such inquiries
as it deems necessary to make and confirm the accuracy of the representations
set forth herein.


(l) Full Disbursement of Proceeds. The proceeds of the Loan have been fully
disbursed and there is no further requirement for future advances thereunder,
and any and all requirements as to completion of any on-site or off-site
improvement and as to disbursements of any escrow funds therefor have been
complied with; provided that a de minimus percentage of the Loans may have
escrow holdbacks, as indicated on the related Loan Schedule. All costs, fees and
expenses incurred in making or closing the Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Note or Mortgage.


Sch 1A - 3

--------------------------------------------------------------------------------


(m) Ownership. The Seller is the sole owner and holder of the Loan. All Loans
acquired by the Seller from third parties (including affiliates) were acquired
in a true and legal sale pursuant to which such third party sold, transferred,
conveyed and assigned to the Seller all of its right, title and interest in, to
and under such Loan and retained no interest in such Loan. In connection with
such sale, such third party received reasonably equivalent value and fair
consideration and, in accordance with GAAP and for federal income tax purposes,
reported the sale of such Loan to the Seller as a sale of its interests in such
Loan. The Loan is not assigned or pledged, and the Seller has good, indefeasible
and marketable title thereto, and has full right to transfer, pledge and assign
the Loan to the Buyer free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority subject to no interest or participation of, or agreement with, any
other party, to assign, transfer and pledge each Loan pursuant to this Agreement
and following the pledge of each Loan, the Buyer will hold such Loan free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest except any such security interest created pursuant to
the terms of this Agreement.


(n) Doing Business. All parties which have had any interest in the Loan, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) (i) in compliance with any
and all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (ii) either (A) organized under the laws of
such state, (B) qualified to do business in such state, (C) a federal savings
and loan association, a savings bank or a national bank having a principal
office in such state or (D) not doing business in such state.


(o) LTV. As of the date of origination of the Loan, the LTV and is as identified
on the Loan Schedule.


(p) Title Insurance. The Loan is covered by either (i) an attorney’s opinion of
title and abstract of title, the form and substance of which is acceptable to
prudent mortgage lending institutions making mortgage loans in the area wherein
the Mortgaged Property is located or (ii) an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac and each such title insurance policy is issued by a
title insurer acceptable to Fannie Mae or Freddie Mac and qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
the Seller, its successors and assigns, as to the first priority lien of the
Mortgage in the original principal amount of the Loan (including, to the extent
a Note provides for Negative Amortization, the maximum amount of Negative
Amortization in accordance with the Mortgage), subject only to the exceptions
contained in clauses (1), (2) and (3) of paragraph (j) of this Part I of
Schedule 1-A, and in the case of Adjustable Rate Loans, against any loss by
reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment to the Mortgage Interest
Rate and Monthly Payment and Negative Amortization. Where required by state law
or regulation, the Mortgagor has been given the opportunity to choose the
carrier of the required mortgage title insurance. Additionally, such lender’s
title insurance policy affirmatively insures ingress and egress and against
encroachments by or upon the Mortgaged Property or any interest therein. The
title policy does not contain any special exceptions (other than the standard
exclusions) for zoning and uses and has been marked to delete the standard
survey exception or to replace the standard survey exception with a specific
survey reading. The Seller, its successors and assigns, are the sole insureds of
such lender’s title insurance policy, and such lender’s title insurance policy
is valid and remains in full force and effect and will be in force and effect
upon the consummation of the transactions contemplated by this Agreement. No
claims have been made under such lender’s title insurance policy, and no prior
holder or servicer of the related Mortgage, including the Seller, has done, by
act or omission, anything which would impair the coverage of such lender’s title
insurance policy, including, without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by the Seller.


Sch 1A - 4

--------------------------------------------------------------------------------


(q) No Defaults. There is no default, breach, violation or event of acceleration
existing under the Mortgage or the Note and no event has occurred which, with
the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration,
and neither the Seller nor its predecessors have waived any default, breach,
violation or event of acceleration.


(r) No Mechanics’ Liens. At origination, there were no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
are outstanding that under the law could give rise to such liens) affecting the
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with the lien of the Mortgage.


(s) Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.


(t) Origination; Payment Terms. The Loan was originated by or in conjunction
with a mortgagee approved by the Secretary of Housing and Urban Development
pursuant to Sections 203 and 211 of the National Housing Act, a savings and loan
association, a savings bank, a commercial bank, credit union, insurance company
or similar banking institution which is supervised and examined by a federal or
state authority. Principal payments on the Loan commenced no more than sixty
(60) days after funds were disbursed in connection with the Loan. The Mortgage
Interest Rate is adjusted, with respect to Adjustable Rate Loans, on each
Interest Rate Adjustment Date to equal the Index plus the Gross Margin (rounded
up or down to the nearest .125 %), subject to the Mortgage Interest Rate Cap.
With respect to each Negative Amortization Loan, the related Note requires a
Monthly Payment which is sufficient during the period following each Payment
Adjustment Date, to fully amortize the outstanding principal balance as of the
first day of such period (including any Negative Amortization) over the then
remaining term of such Note and to pay interest at the related Mortgage Interest
Rate; provided, that the Monthly Payment shall not increase to an amount that
exceeds 107.5% of the amount of the Monthly Payment that was due immediately
prior to the Payment Adjustment Date; provided, further, that the payment
adjustment cap shall not be applicable with respect to the adjustment made to
the Monthly Payment that occurs in a year in which the Loan has been outstanding
for a multiple of five (5) years and in any such year the Monthly Payment shall
be adjusted to fully amortize the Loan over the remaining term. The Due Date of
the first payment under the Note is no more than 60 days from the date of the
Note.


(u) Customary Provisions. The Note has a stated maturity. The Mortgage contains
customary and enforceable provisions such as to render the rights and remedies
of the holder thereof adequate for the realization against the Mortgaged
Property of the benefits of the security provided thereby, including, (i) in the
case of a Mortgage designated as a deed of trust, by trustee’s sale, and (ii)
otherwise by judicial foreclosure. Upon default by a Mortgagor on a Loan and
foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant to the
proper procedures, the holder of the Loan will be able to deliver good and
merchantable title to the Mortgaged Property. There is no homestead or other
exemption available to a Mortgagor which would interfere with the right to sell
the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage.


Sch 1A - 5

--------------------------------------------------------------------------------


(v) Conformance with Underwriting Guidelines and Agency Standards. The Loan was
underwritten in accordance with the applicable Underwriting Guidelines. The Note
and Mortgage are on forms similar to those used by Freddie Mac or Fannie Mae and
the Seller has not made any representations to a Mortgagor that are inconsistent
with the mortgage instruments used.


(w) Occupancy of the Mortgaged Property. As of the Purchase Date the Mortgaged
Property is either vacant or lawfully occupied under applicable law. All
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities. The Seller has not received written notification
from any governmental authority that the Mortgaged Property is in material
non-compliance with such laws or regulations, is being used, operated or
occupied unlawfully or has failed to have or obtain such inspection, licenses or
certificates, as the case may be. The Seller has not received notice of any
violation or failure to conform with any such law, ordinance, regulation,
standard, license or certificate. Except as otherwise set forth in the Loan
Schedule, the Mortgagor represented at the time of origination of the Loan that
the Mortgagor would occupy the Mortgaged Property as the Mortgagor’s primary
residence.


(x) No Additional Collateral. The Note is not and has not been secured by any
collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (j) above.


(y) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
the Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.


(z) Delivery of Mortgage Documents. If the Loan is a Dry Loan, the Note, the
Mortgage, the Assignment of Mortgage (other than for a MERS Loan) and any other
documents required to be delivered under the Custodial Agreement for each Loan
have been delivered to the Custodian. The Seller or its agent is in possession
of a complete, true and materially accurate Mortgage File in compliance with the
Custodial Agreement, except for such documents the originals of which have been
delivered to the Custodian.


(aa) Transfer of Loans. The Assignment of Mortgage is in recordable form and is
acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located.


(bb) Due-On-Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Loan in the
event that the Mortgaged Property is sold or transferred without the prior
written consent of the mortgagee thereunder.


(cc) No Buydown Provisions; No Graduated Payments or Contingent Interests. The
Loan does not contain provisions pursuant to which Monthly Payments are paid or
partially paid with funds deposited in any separate account established by the
Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by any
source other than the Mortgagor nor does it contain any other similar provisions
which may constitute a “buydown” provision. The Loan is not a graduated payment
mortgage loan and the Loan does not have a shared appreciation or other
contingent interest feature.


Sch 1A - 6

--------------------------------------------------------------------------------


(dd) Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the origination of the Loan have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Loan plus any Negative
Amortization.


(ee) Mortgaged Property Undamaged. The Mortgaged Property (and with respect to
any Cooperative Loan, the Cooperative Unit) is undamaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty so as
to affect adversely the value of the Mortgaged Property as security for the Loan
or the use for which the premises were intended and each Mortgaged Property is
in good repair. There have not been any condemnation proceedings with respect to
the Mortgaged Property and the Seller has no knowledge of any such proceedings.


(ff) Collection Practices; Escrow Deposits: Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Loan and the Seller with respect to the Loan have been in all material
respects in compliance with Accepted Servicing Practices, applicable laws and
regulations, and have been in all respects legal and proper. With respect to
escrow deposits and Escrow Payments, all such payments are in the possession of,
or under the control of, the Seller and there exist no deficiencies in
connection therewith for which customary arrangements for repayment thereof have
not been made. All Escrow Payments have been collected in full compliance with
state and federal law. An escrow of funds is not prohibited by applicable law
and has been established in an amount sufficient to pay for every item that
remains unpaid and has been assessed but is not yet due and payable. No escrow
deposits or Escrow Payments or other charges or payments due the Seller have
been capitalized under the Mortgage or the Note. All Mortgage Interest Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Note. Any interest required to be paid pursuant to
state, federal and local law has been properly paid and credited.


(gg) Conversion to Fixed Interest Rate. With respect to Adjustable Rate Loans,
the Loan is not convertible to a fixed interest rate Loan unless otherwise
disclosed to Buyer on the related Loan Schedule.


(hh) Other Insurance Policies. No action, inaction or event has occurred and no
state of facts exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable special
hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of the
cause of such failure of coverage. In connection with the placement of any such
insurance, no commission, fee, or other compensation has been or will be
received by the Seller or by any officer, director, or employee of the Seller or
any designee of the Seller or any corporation in which the Seller or any
officer, director, or employee had a financial interest at the time of placement
of such insurance.


(ii) Servicepersons’ Civil Relief Act. The Mortgagor has not notified the
Seller, and the Seller has no knowledge, of any relief requested or allowed to
the Mortgagor under the Servicepersons’ Civil Relief Act.


(jj) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the approval of the Loan application by a qualified
appraiser, duly appointed by the Seller or the Qualified Originator, who had no
interest, direct or indirect in the Mortgaged Property or in any loan made on
the security thereof, and whose compensation is not affected by the approval or
disapproval of the Loan, and the appraisal and appraiser both satisfy the
requirements of Fannie Mae or Freddie Mac and Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 as amended and the
regulations promulgated thereunder, all as in effect on the date the Loan was
originated.


Sch 1A - 7

--------------------------------------------------------------------------------


(kk) Disclosure Materials. The Mortgagor has executed a statement to the effect
that the Mortgagor has received all disclosure materials required by applicable
law with respect to the making of adjustable rate mortgage loans, and the Seller
maintains such statement in the Mortgage File.


(ll) Construction or Rehabilitation of Mortgaged Property. No Loan was made in
connection with the construction or rehabilitation of a Mortgaged Property or
facilitating the trade-in or exchange of a Mortgaged Property.


(mm) No Defense to Insurance Coverage. No action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Purchase Date (whether or not known to the Seller on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of the Seller, the related Mortgagor or
any party involved in the application for such coverage, including the
appraisal, plans and specifications and other exhibits or documents submitted
therewith to the insurer under such insurance policy, or for any other reason
under such coverage, but not including the failure of such insurer to pay by
reason of such insurer’s breach of such insurance policy or such insurer’s
financial inability to pay.


(nn) Capitalization of Interest. The Note does not by its terms provide for the
capitalization or forbearance of interest.


(oo) No Equity Participation. No document relating to the Loan provides for any
contingent or additional interest in the form of participation in the cash flow
of the Mortgaged Property or a sharing in the appreciation of the value of the
Mortgaged Property. The indebtedness evidenced by the Note is not convertible to
an ownership interest in the Mortgaged Property or the Mortgagor and the Seller
has not financed nor does it own directly or indirectly, any equity of any form
in the Mortgaged Property or the Mortgagor.


(pp) Withdrawn Loans. If the Loan has been released to the Seller pursuant to a
Request for Release as permitted under Section 5 of the Custodial Agreement,
then the promissory note relating to the Loan was returned to the Custodian
within 10 days (or if such tenth day was not a Business Day, the next succeeding
Business Day).


(qq) No Exception. Other than as noted by the Custodian on the Exception Report;
no Exception exists (as defined in the Custodial Agreement) with respect to the
Loan which would materially adversely affect the Loan or the Buyer’s security
interest, granted by the Seller, in the Loan as determined by the Buyer in its
sole discretion.


(rr) Qualified Originator. The Loan has been originated by, and, if applicable,
purchased by the Seller from, a Qualified Originator.


(ss) Mortgage Submitted for Recordation. The Mortgage (other than for a MERS
Loan) has been submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.


(tt) Reserved.


Sch 1A - 8

--------------------------------------------------------------------------------


(uu) Acceptable Investment. No specific circumstances or conditions exist with
respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that should reasonably be expected to (i) cause
private institutional investors which invest in Loans similar to the Loan to
regard the Loan as an unacceptable investment, (ii) cause the Loan to be more
likely to become past due in comparison to similar Loans, or (iii) adversely
affect the value or marketability of the Loan in comparison to similar Loans;


(vv) Environmental Matters. The Mortgaged Property is free from any and all
toxic or hazardous substances and there exists no violation of any local, state
or federal environmental law, rule or regulation;


(ww) Ground Leases. With respect to each ground lease to which the Mortgaged
Property is subject (a “Ground Lease”): (i) the Mortgagor is the owner of a
valid and subsisting interest as tenant under the Ground Lease; (ii) the Ground
Lease is in full force and effect, unmodified and not supplemented by any
writing or otherwise; (iii) all rent, additional rent and other charges reserved
therein have been paid to the extent they are payable to the date hereof; (iv)
the Mortgagor enjoys the quiet and peaceful possession of the estate demised
thereby, subject to any sublease; (v) the Mortgagor is not in default under any
of the terms thereof and there are no circumstances which, with the passage of
time or the giving of notice or both, would constitute an event of default
thereunder; (vi) the lessor under the Ground Lease is not in default under any
of the terms or provisions thereof on the part of the lessor to be observed or
performed; (vii) the lessor under the Ground Lease has satisfied all of its
repair or construction obligations, if any, to date pursuant to the terms of the
Ground Lease; (viii) the remaining term of the Ground Lease extends not less
than ten (10) years following the maturity date of such Loan; and (ix) the
execution, delivery and performance of the Mortgage do not require the consent
(other than those consents which have been obtained and are in full force and
effect) under, and will not contravene any provision of or cause a default
under, the Ground Lease;


(xx) Value of Mortgaged Property. The Seller has no knowledge of any
circumstances existing that should reasonably be expected to adversely affect
the value or the marketability of the Mortgaged Property or the Loan or to cause
the Loan to prepay during any period materially faster or slower than the Loans
originated by the Seller generally;


(yy) HOEPA. No Loan is (a) subject to the provisions of the Homeownership and
Equity Protection Act of 1994 as amended (“HOEPA”), (b) a “high cost” mortgage
loan, “covered” mortgage loan, “high risk home” mortgage loan, or “predatory”
mortgage loan or any other comparable term, no matter how defined under any
federal, state or local law, (c) subject to any comparable federal, state or
local statutes or regulations, or any other statute or regulation providing for
heightened regulatory scrutiny or assignee liability to holders of such mortgage
loans, or (d) a High Cost Loan or Covered Loan, as applicable (as such terms are
defined in the current Standard & Poor’s LEVELS® Glossary Revised, Appendix E);


(zz) No Predatory Lending. No predatory, abusive or deceptive lending practices,
including but not limited to, the extension of credit to a mortgagor without
regard for the mortgagor’s ability to repay the Loan and the extension of credit
to a mortgagor which has no tangible net benefit to the mortgagor, were employed
in connection with the origination of the Loan;


(aaa) Georgia Mortgage Loans. No Loan which is secured by a Mortgaged Property
which is located in the state of Georgia was originated prior to March 7, 2004;
and


Sch 1A - 9

--------------------------------------------------------------------------------


(bbb) Cooperative Loans. With respect to each Cooperative Loan, each original
UCC financing statement, continuation statement or other governmental filing or
recordation necessary to create or preserve the perfection and priority of the
first priority lien and security interest in the Cooperative Shares and
Proprietary Lease has been timely and properly made. Any security agreement,
chattel mortgage or equivalent document related to the Cooperative Loan and
delivered to the Seller or its designee establishes in the Seller a valid and
subsisting perfected first lien on and security interest in the Mortgaged
Property described therein, and the Seller has full right to sell and assign the
same.


(ccc) MERS Loans. With respect to each MERS Loan, a Mortgage Identification
Number has been assigned by MERS and such Mortgage Identification Number is
accurately provided on the Loan Schedule. The related Assignment of Mortgage to
MERS has been duly and properly recorded. With respect to each MERS Loan, Seller
has not received any notice of liens or legal actions with respect to such Loan
and no such notices have been electronically posted by MERS.


(ddd) Eligibility Criteria. The Loan is an Eligible Loan and complies with all
other eligibility requirements set forth in the Pricing Side Letter.


Sch 1A - 10

--------------------------------------------------------------------------------



Schedule 1-A


REPRESENTATIONS AND WARRANTIES RE: SMALL BALANCE COMMERCIAL LOANS


Eligible Loans


As to each Purchased Loan that is a Small Balance Commercial Loan and is subject
to a Transaction hereunder (and the related Mortgage, Note, Assignment of
Mortgage and Mortgaged Property), the related Seller shall be deemed to make the
following representations and warranties to Buyer as of the Purchase Date and as
of each date such Loan is subject to a Transaction:


(a) Loan Schedule. The information set forth in the Loan Schedule is complete,
true and correct in all material respects as of the date set forth therein.


(b) Whole Loan; Ownership of Loans. Each Loan is a whole loan and not a
participation interest in a mortgage loan. Immediately prior to the transfer to
the Buyer, the Seller has good title to, and is the sole owner of, each Loan and
has full right, power and authority to sell, transfer, pledge and assign each of
the Loans to the Buyer free and clear of any and all pledges, liens, charges,
security interests and/or other encumbrances. The Seller and each prior holder
of the Loan, if any, was qualified and appropriately licensed (or was exempt
from such qualification or license) to transact business in the jurisdiction in
which the related Mortgaged Property is located at the time such entity had
possession of the Note except where the failure to be qualified or licensed
would not have a material adverse effect on the Loans. The sale of the Loans to
the Buyer does not require the Seller to obtain any governmental or regulatory
approval or consent that has not been obtained. None of the Mortgage Loan
Documents restricts the Seller’s right to transfer the Loan to the Buyer.


(c) Lien; Valid Assignment. No Loan is a second lien Loan. The Mortgage related
to and delivered in connection with each Loan constitutes a valid and, subject
to the exceptions set forth below, enforceable first priority lien upon the
related Mortgaged Property, prior to all other liens and encumbrances, except
for (i) the lien for current real estate taxes and assessments not yet past due
and payable, (ii) covenants, conditions and restrictions, rights of way,
easements and other matters that are of public record and/or are referred to in
the related lender’s title insurance policy, (iii) exceptions and exclusions
specifically referred to in such lender’s title insurance policy, and (iv) other
matters to which like properties are commonly subject, none of which matters
referred to in clauses (ii), (iii) or (iv), individually or in the aggregate,
materially interferes with the security intended to be provided by such
Mortgage, the value or current use or operation of the Mortgaged Property or the
current ability of the Mortgaged Property to generate operating income
sufficient to service the Loan debt (the foregoing items (i) through (iv) being
herein referred to as the “Permitted Encumbrances”). The related Assignment of
Mortgage executed and delivered to the Custodian in blank, is otherwise in
recordable form and constitutes a legal, valid and binding assignment, and,
assuming that the assignee has the capacity to acquire such Mortgage, sufficient
to convey to the assignee named therein all of the assignor’s right, title and
interest in, to and under such Mortgage. Notwithstanding the fact that the
Seller shall not be required to file Uniform Commercial Code financing
statements or continuation statements, such Mortgage, together with any separate
security agreements, chattel mortgages or equivalent instruments, establishes
and creates a valid and, subject to the exceptions set forth in this paragraph
(c) above, enforceable security interest in favor of the holder thereof in all
of the related Mortgagor’s personal property used in the operation of the
related Mortgaged Property.


Sch 1B - 1

--------------------------------------------------------------------------------


(d) Assignment of Leases and Rents. The assignment of leases, rents and profits
or similar document or instrument in connection with each Loan and executed by
the related Mortgagor, assigning to the mortgagee all of the income, rents and
profits derived from the ownership, operation leasing or disposition of all or a
portion of each Mortgaged Property, in the form which was duly executed,
acknowledged and delivered, and as amended, modified, renewed or extended
through the date hereof and from time to time hereafter (each an “Assignment of
Leases and Rents” ) establishes and creates a valid and, subject to the
exceptions set forth in paragraph (c) above, enforceable first priority
collateral assignment in the related Mortgagor’s interest in all leases,
sub-leases, licenses or other agreements pursuant to which any person is
entitled to occupy, use or possess all or any portion of the real property
subject to the related Mortgage, subject to legal limitations of general
applicability to mortgage loans similar to the Loans, and the Mortgagor and each
assignor of such Assignment of Leases and Rents to the Seller have the full
right to assign the same. Other than with respect to MERS Loans, the related
assignment of any Assignment of Leases and Rents not included in a Mortgage,
deed of trust, deed to secure debt or similar document that secures, in whole or
in part, the related Mortgaged property and creates a Mortgage, has been
executed and delivered to the Custodian in blank, is otherwise in recordable
form and constitutes a legal, valid and binding assignment, sufficient to convey
to the assignee named therein (assuming that the assignee has the capacity to
acquire such Assignment of Leases and Rents) all of the assignor’s right, title
and interest in, to and under such Assignment of Leases and Rents.


(e) Mortgage Status; Waivers and Modifications. No Mortgage has been satisfied,
cancelled, rescinded or (except for Permitted Encumbrances) subordinated in
whole or in part, and the related Mortgaged Property has not been released from
the lien of such Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such satisfaction, cancellation, subordination
(except for Permitted Encumbrances), rescission or release, in any manner that,
in each case, materially and adversely affects the value of the related
Mortgaged Property except for any partial reconveyances of real property that
are included in the related Mortgage File. None of the terms of any Note,
Mortgage or Assignment of Leases and Rents has been impaired, waived, altered or
modified, in each case in any material respect. Any non-material waivers,
alterations or modifications with respect to any Loan are evidenced by written
instruments, all of which are included in the related Mortgage File.


(f) Condition of Property; Condemnation. The Mortgaged Property for each Loan is
in good repair and condition and free of any structural deficiencies or deferred
maintenance that would influence the originator’s decision to originate any such
Loan or the Buyer’s decision to purchase such Loan.


As of the date of its origination, there was no proceeding pending for the total
or partial condemnation of any related Mortgaged Property that materially
affects the value thereof, there is no pending proceeding for the total or
partial condemnation of the related Mortgaged Property that materially affects
the value thereof. To the best of Seller’s knowledge (based on surveys and/or
title insurance obtained in connection with the origination of the Loans), as of
the date of the origination of each Loan, all of the material improvements on
the related Mortgaged Property that were considered in determining the value of
the Mortgaged Property lay wholly within the boundaries of such property, except
for encroachments that are insured against by the lender’s title insurance
policy referred to herein or that do not materially and adversely affect the
value or marketability of such Mortgaged Property, and no improvements on
adjoining properties materially encroached upon such Mortgaged Property so as to
materially and adversely affect the value or marketability of such Mortgaged
Property, except those encroachments that are insured against by the Title
Policy referred to herein.


(g) Title Insurance. Each Mortgaged Property is covered by an American Land
Title Association (or an equivalent form of) lender’s title insurance policy or
pro forma policy (the “Title Policy”) in the original principal amount of the
related Loan after all advances of principal. Each Title Policy insures the
Seller and its successors and assigns that the related Mortgage is a valid first
priority lien on such Mortgaged Property, subject only to the Permitted
Encumbrances stated therein (or a marked up title insurance commitment or pro
forma policy marked as binding and counter-signed by the title insurer or its
authorized agent on which the required premium has been paid exists which
evidences that such Title Policy will be issued). Each Title Policy (or, if it
has yet to be issued, the coverage to be provided thereby) is in full force and
effect, all premiums thereon have been paid, no material claims have been made
thereunder and no claims have been paid thereunder. Neither the Seller nor any
prior holder under the related Mortgage has done, by act or omission, anything
that would materially impair the coverage under such Title Policy. The insurer
issuing such Title Policy is qualified to do business in the jurisdiction in
which the related Mortgaged Property is located. Such Title Policy contains no
exclusions for or affirmatively insures (other than in jurisdictions where
affirmative insurance is unavailable), (i) access to public roads, and (ii)
against material losses due to encroachments of any part of the building thereon
over easements.


Sch 1B - 2

--------------------------------------------------------------------------------


(h) No Holdbacks. The proceeds of each Loan have been fully disbursed and there
is no obligation for future advances with respect thereto. With respect to each
Loan, any and all requirements as to completion of any on-site or off-site
improvement and as to disbursements of any funds escrowed for such purpose that
were to have been complied with on or before the related Purchase Date have been
complied with, or any such funds so escrowed have not been released. All costs,
fees and expenses incurred in making or closing the Loan and the recording of
the Mortgage have been paid, and the Mortgagor is not entitled to any refund or
any amounts paid or due to the Mortgagee pursuant to the Note or Mortgage.


(i) Mortgage Provisions. The Note or Mortgage for each Loan, together with
applicable state law, contains customary and enforceable provisions (subject to
the exceptions set forth in paragraph (c) above), including foreclosure, such as
to render the rights and remedies of the holder thereof adequate for the
practical realization against the related Mortgaged Property of the principal
benefits of the security intended to be provided thereby. The related Mortgage
Loan Documents provide for the appointment of a receiver of rents following an
event of default under such Mortgage Loan Documents, to the extent available
under applicable law.


(j) Trustee under Deed of Trust. If any Mortgage is a deed of trust, (a) a
trustee, duly qualified under applicable law to serve as such, is properly
designated and serving under such Mortgage, and (b) no fees or expenses are
payable to such trustee by the Seller, the Buyer or any transferee thereof
except in connection with a trustee’s sale after default by the related
Mortgagor or in connection with any full or partial release of the related
Mortgaged Property or related security for the related Loan.


(k) Environmental Conditions. Each Loan will be covered by an environmental
insurance policy issued by Zurich American Insurance Company or a comparable
insurance company acceptable to the Buyer in its reasonable discretion. Such
insurance policy shall cover losses resulting from an environmental condition on
a Mortgaged Property after the default of the related Mortgagor and the insured
amount under each such insurance policy, in the aggregate, will be at least
equal to 125% of the aggregate principal balance of all Loans financed by the
Buyer pursuant to this Agreement. In the event that the originator has obtained
an environmental site assessment meeting ASTM standards and assessing all
hazards generally assessed for similar properties (as of the date of such
assessment), including type, use and tenants for such similar properties
(“Environmental Report”) or a Phase I and/or Phase II environmental report with
respect to any Mortgaged Property in connection with the origination of any
Loan, the Seller shall provide such reports to the Buyer.


With respect to each Mortgaged Property for which an Environmental Report was
prepared, other than as disclosed in such Environmental Report, to the best of
Seller’s knowledge, (X) no Hazardous Material is present on such Mortgaged
Property, such that (1) the value, use or operations of such Mortgaged Property
is materially and adversely affected, or (2) under applicable federal, state or
local law and regulations, (i) such Hazardous Material could be required to be
eliminated, remediated or otherwise responded to at a cost or in a manner
materially and adversely affecting the value, use or operations of the Mortgaged
Property before such Mortgaged Property could be altered, renovated, demolished
or transferred or (ii) the presence of such Hazardous Material could (upon
action by the appropriate governmental authorities) subject the owner of such
Mortgaged Property, or the holders of a security interest therein, to liability
for the cost of eliminating, remediating or otherwise responding to such
Hazardous Material or the hazard created thereby at a cost or in a manner
materially and adversely affecting the value, use or operations of the Mortgaged
Property, and (Y) such Mortgaged Property is in material compliance with all
applicable federal, state and local laws and regulations pertaining to Hazardous
Materials or environmental hazards, any noncompliance with such laws or
regulations does not have a material adverse effect on the value, use or
operations of such Mortgaged Property and neither the Seller nor, to the best of
the Seller’s knowledge, the related Mortgagor or any current tenant thereon, has
received any notice of any violation or potential violation of any such law or
regulation. With respect to any condition disclosed in the Environmental Report,
which condition constituted a violation of applicable laws or regulations or
would materially and adversely affect the value, use or operations of the
related Mortgaged Property if not remedied, such condition has either been
satisfactorily remedied, consistent with prudent multi-family, commercial or
mixed-use mortgage lending practices (as applicable), or the applicable loan
documents contain provisions which address such condition to the satisfaction of
the Seller, consistent with prudent multi-family, commercial and or mixed-use
mortgage lending practices (as applicable), and adequate funding or resources,
consistent with prudent multi-family, commercial or mixed-use mortgage lending
practices (as applicable), were available to remedy or otherwise respond to such
condition.


Sch 1B - 3

--------------------------------------------------------------------------------


Each Mortgage requires the related Mortgagor to comply with all applicable
federal, state and local environmental laws and regulations.


“Hazardous Materials” means gasoline, petroleum products, explosives,
radioactive materials, polychlorinated biphenyls or related or similar
materials, and any other substance, material or waste as may be defined as a
hazardous or toxic substance, material or waste by a federal, state or local
environmental law, ordinance, rule, regulation or order, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. §§ 1801 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. §§ 6901 et seq.), the
Federal Water Pollution Control Act, as amended (33 U.S.C. §§ 1251 et seq.), the
Clean Air Act, as amended (42 U.S.C. §§ 7401 et seq.), and any regulations
promulgated pursuant thereto.


(l) Loan Document Status. Each Note, Mortgage and other agreement that evidences
or secures such Loan and that was executed by or on behalf of the related
Mortgagor is the legal, valid and binding obligation of the maker thereof
(subject to any non-recourse provisions contained in any of the foregoing
agreements and any applicable state anti-deficiency or market value limit
deficiency legislation), enforceable in accordance with its terms, except with
respect to provisions relating to default interest, yield maintenance charges
and prepayment premiums and as such enforcement may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and,
to the best of Seller’s knowledge, there is no valid defense, counterclaim or
right of offset or rescission available to the related Mortgagor with respect to
such Note, Mortgage or other agreements.


(m) Insurance. Each Mortgaged Property is required (or the holder of the
Mortgage can require) pursuant to the related Mortgage to be, and at origination
the originator received evidence that such Mortgaged Property was, insured by
(i) a fire and extended perils insurance policy providing coverage against loss
or damage sustained by reason of fire, lightning, hail, windstorm (except with
respect to the Loans set forth in a written notice to the Buyer upon the Buyer’s
request), explosion, riot, riot attending a strike, civil commotion, aircraft,
vehicles and smoke, and, to the extent required as of the date of origination by
the originator of such Loan consistent with its normal multi-family, commercial
or mixed use mortgage lending practices (as applicable), against other risks
insured against by persons operating like properties in the locality of the
Mortgaged Property, in an amount not less than the lesser of the principal
balance of the related Loan and the replacement cost of the improvements on the
Mortgaged Property, and with no provisions for a deduction for depreciation in
respect of awards for the reconstruction of the improvements, and not less than
the amount necessary to avoid the operation of any co-insurance provisions with
respect to the Mortgaged Property; and (ii) a flood insurance policy (if any
portion of buildings or other structures (excluding parking) on the Mortgaged
Property are located in an area identified by the Federal Emergency Management
Agency (“FEMA”) as a special flood hazard area (which “special flood hazard
area” does not include areas designated by FEMA as Zones B, C or X)). With
respect to each Mortgaged Property, such Mortgaged Property is required pursuant
to the related Mortgage to be (or the holder of the Mortgage can require that
the Mortgaged Property be), and at origination the originator received evidence
that such Mortgaged Property was, insured by a multi-family, commercial or mixed
use general liability insurance policy (as applicable) in amounts as are
generally required by multi-family, commercial or mixed use mortgage lenders (as
applicable) for similar properties, and in any event not less than $1 million
per occurrence. Under such insurance policies either (i) the originator and its
successors and assigns is named as mortgagee under a standard mortgagee clause
or (ii) the originator and its successors and assigns is named as an additional
insured, and is entitled to receive prior notice as the holder of the Mortgage
of termination or cancellation. No such notice has been received, including any
notice of nonpayment of premiums, that has not been cured. Each Mortgage
obligates the related Mortgagor to maintain or cause to be maintained all such
insurance and, upon such Mortgagor’s failure to do so, authorizes the holder of
the Mortgage to maintain or to cause to be maintained such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from such
Mortgagor. Each Loan provides that casualty insurance proceeds will be applied
either to the restoration or repair of the related Mortgaged Property or to the
reduction of the principal amount of the Loan. Each Mortgage provides that any
related insurance proceeds, other than for a total loss or taking, will be
applied either to the repair or restoration of all or part of the related
Mortgaged Property, with the mortgagee or a trustee appointed by the mortgagee
having the right to hold and disburse such proceeds as the repair or restoration
progresses (except in such cases where a provision entitling another party to
hold and disburse such proceeds would not be viewed as commercially unreasonable
by a prudent multi-family, commercial or mixed-use mortgage lender(as
applicable)), or to the payment of the outstanding principal balance of the Loan
together with any accrued interest thereon, and any insurance proceeds in
respect of a total or substantially total loss or taking may be applied either
to payment of outstanding principal and interest on the Loan (except as
otherwise provided by law) or to rebuilding of the Mortgaged Property.


Sch 1B - 4

--------------------------------------------------------------------------------


(n) Taxes and Assessments and Ground Lease Rents. There are no delinquent taxes,
assessments or other outstanding charges affecting any Mortgaged Property that
are or may become a lien of priority equal to or higher than the lien of the
related Mortgage. For purposes of this representation and warranty, real
property taxes and assessments shall be considered delinquent commencing from
the date on which interest or penalties would be first payable thereon. There
are no delinquent rents on any ground leases for any Mortgaged Property.


(o) Mortgagor Bankruptcy. No Mortgagor is a debtor in any state or federal
bankruptcy or insolvency proceeding and no Mortgaged Property or any portion
thereof is subject to a plan in any such proceeding.


(p) Leasehold Estate. Each Mortgaged Property consists of the related
Mortgagor’s fee simple estate in real estate (the “Fee Interest”) or the related
Loan is secured in whole or in part by the interest of the related Mortgagor as
a lessee under a ground lease of the Mortgaged Property (a “Ground Lease”), and
if secured in whole or in part by a Ground Lease, either (1) the ground lessor’s
fee interest is subordinated to the lien of the Mortgage and the Mortgage will
not be subject to any lien or encumbrances on the ground lessor’s fee interest,
other than Permitted Encumbrances, and the holder of the Mortgage is permitted
to foreclose the ground lessor’s fee interest within a commercially reasonable
time period or (2) the following apply to such Ground Lease:


Sch 1B - 5

--------------------------------------------------------------------------------


1. Such Ground Lease or a memorandum thereof has been or will be duly recorded;
such Ground Lease (or the related estoppel letter or lender protection agreement
between the originator and related lessor) permits the interest of the lessee
thereunder to be encumbered by the related Mortgage; does not restrict the use
of the related Mortgaged Property by the lessee or its permitted successors and
assigns in a manner that would materially and adversely affect the security
provided by the related Mortgage; and there has been no material change in the
payment terms of such Ground Lease since the origination of the related Loan,
with the exception of material changes reflected in written instruments that are
a part of the related Mortgage File;


2. The lessee’s interest in such Ground Lease is not subject to any liens or
encumbrances superior to, or of equal priority with, the related Mortgage, other
than the ground lessor’s related fee interest and Permitted Encumbrances;


3. The Mortgagor’s interest in such Ground Lease is assignable to the Buyer and
its successors and assigns upon notice to, but (except in the case where such
consent cannot be unreasonably withheld) without the consent of, the lessor
thereunder (or, if such consent is required, it has been obtained prior to the
related Purchase Date) and, in the event that it is so assigned, is further
assignable by the Buyer and its successors and assigns upon notice to, but
without the need to obtain the consent of, such lessor (except in the case where
such consent cannot be unreasonably withheld);


4. Such Ground Lease is in full force and effect, and the Seller has received no
notice that an event of default has occurred thereunder, and, to the best of
Seller’s knowledge, there exists no condition that, but for the passage of time
or the giving of notice, or both, would result in an event of default under the
terms of such Ground Lease;


5. Such Ground Lease, or an estoppel letter or other agreement, requires the
lessor under such Ground Lease to give notice of any material default by the
lessee to the mortgagee (concurrent with notice given to the lessee), provided
that the mortgagee has provided the lessor with notice of its lien in accordance
with the provisions of such Ground Lease, and such Ground Lease, or an estoppel
letter or other agreement, further provides that no notice of termination given
under such Ground Lease is effective against the mortgagee unless a copy has
been delivered to the mortgagee. The Seller has provided the lessor under the
Ground Lease with notice of the Seller’s lien on the Mortgaged Property in
accordance with the provisions of such Ground Lease;


6. A mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under such Ground Lease) to cure any default under such Ground Lease, which is
curable after the receipt of notice of any such default, before the lessor
thereunder may terminate such Ground Lease by reason of such default;


7. Such Ground Lease has an original term, along with any extensions set forth
in such Ground Lease, not less than 10 years beyond the full amortization term
of the Loan;


Sch 1B - 6

--------------------------------------------------------------------------------


8. Under the terms of such Ground Lease and the related Mortgage, taken
together, any related insurance proceeds, other than for a total loss or taking,
will be applied either to the repair or restoration of all or part of the
related Mortgaged Property, with the mortgagee or a trustee appointed by the
mortgagee having the right to hold and disburse such proceeds as the repair or
restoration progresses (except in such cases where a provision entitling another
party to hold and disburse such proceeds would not be viewed as commercially
unreasonable by a prudent multi-family, commercial or mixed-use mortgage lender
(as applicable)), or to the payment of the outstanding principal balance of the
Loan together with any accrued interest thereon, and any insurance proceeds in
respect of a total or substantially total loss or taking may be applied either
to payment of outstanding principal and interest on the Loan (except as
otherwise provided by law) or to rebuilding of the Mortgaged Property;


9. Such Ground Lease does not impose any restrictions on subletting which would
be viewed, as of the date of origination of the related Loan, as commercially
unreasonable by the Seller; and such Ground Lease contains a covenant that the
lessor thereunder is not permitted, in the absence of an uncured default, to
disturb the possession, interest or quiet enjoyment of any subtenant of the
lessee, or in any manner, which would materially and adversely affect the
security provided by the related Mortgage;


10. Such Ground Lease or an estoppel or other agreement requires the lessor to
enter into a new lease with the Seller or its successors or assigns under terms
which do not materially vary from the economic terms of the Ground Lease, in the
event of a termination of the Ground Lease by reason of a default by the
Mortgagor under the Ground Lease, including rejection of the Ground Lease in a
bankruptcy proceeding; and


11. Such Ground Lease may not be materially amended, modified or, except in the
case of a default, cancelled or terminated without the prior written consent of
the holder of the Loan, and any such action without such consent is not binding
on such holder, including any increase in the amount of rent payable by the
lessee thereunder during the term of the Loan.


(q) Escrow Deposits. All escrow deposits and payments relating to each Loan that
are required to be deposited or paid have been so deposited or paid, and those
escrow deposits and payments are under control of the Seller or its agents.


(r) No Fraud. In the origination and servicing of the Loan, neither the Seller
nor any Affiliate thereof participated in any fraud or intentional material
misrepresentation with respect to the Loan. No Mortgagor is guilty of defrauding
or making a material misrepresentation to the Seller with respect to the
origination of the Loan.


(s) Advancement of Funds by the Seller. The Seller has not advanced funds, or
induced, solicited or knowingly received any advance of funds from a party other
than the owner of the related Mortgaged Property (or any tenant required to make
its lease payments directly to the holder of the related Loan), directly or
indirectly, for the payment of any amount required by such Loan.


(t) No Mechanics’ Liens. As of the date the Loan was originated and as of the
related Purchase Date, each Mortgaged Property is free and clear of any and all
mechanics’ and materialmen’s liens that are prior or equal to the lien of the
related Mortgage and no rights are outstanding that under law could give rise to
any such lien that would be prior or equal to the lien of the related Mortgage
except, in each case, for liens insured against by the Title Policy referred to
herein, or, if any such liens existing as of the related Purchase Date are not
insured against by the Title Policy referred to herein, such liens will not have
a material adverse effect on the value of the related Mortgaged Property.


Sch 1B - 7

--------------------------------------------------------------------------------


(u) Compliance With Laws. On the date of its origination, each Loan complied in
all material respects with, or was exempt from, all requirements of federal,
state or local law relating to the origination, funding and servicing of such
Loan and assuming the Mortgage Interest Rate effective on the date of
origination remains constant throughout the life of the Loan, the Loan complied
with, or is exempt from, applicable state or federal laws, regulations or other
requirements pertaining to usury.


(v) Cross-collateralization. No Loan is cross-collateralized or cross-defaulted
with any loan other than one or more other Loans.


(w) Releases of Mortgaged Property. No Note or Mortgage requires the mortgagee
to release all or any material portion of the related Mortgaged Property that
was included in the valuation for such Mortgaged Property, and/or generates
income, from the lien of the related Mortgage except upon payment in full of all
amounts due under the related Loan, or upon satisfaction of the defeasance
provisions of such Loan, other than the Loans that require the mortgagee to
grant a release of a portion of the related Mortgaged Property upon (i) the
satisfaction of certain legal and underwriting requirements where the portion of
the related Mortgaged Property permitted to be released was not considered by
the originator to be material in underwriting the Loan or, in the case of a
substitution, where the Mortgagor is entitled to substitute a replacement parcel
at its unilateral option upon the satisfaction of specified conditions, and/or
(ii) the payment of a release price and prepayment consideration in connection
therewith, consistent with the Seller’s normal multi-family, commercial or
mixed-use mortgage lending practices (as applicable) (and in both (i) and (ii),
any release of the Mortgaged Property has been reflected in the Loan Schedule).
Except as described in the prior sentence (other than with respect to defeasance
and substitution), no Loan permits the full or partial release or substitution
of collateral unless (i) the mortgagor is entitled to substitute a replacement
parcel at its unilateral option upon satisfaction of specified conditions, and
(ii) the mortgagee or servicer can require the Mortgagor to provide an opinion
of tax counsel to the effect that such release or substitution of collateral (x)
would not constitute a “significant modification” of such Loan within the
meaning of Treas. Reg. §1.1001-3 and (y) would not cause such Loan to fail to be
a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the Code.
The loan documents with respect to each Loan that permits the full or partial
release or substitution of collateral require the related Mortgagor to bear the
cost of such opinion.


(x) No Equity Participation or Contingent Interest. No Loan is a negative
amortization mortgage loan, contains any equity participation or provides for
any contingent or additional interest in the form of participation in the cash
flow of the related Mortgaged Property. Neither the Seller nor any Affiliate
thereof has any obligation to make any capital contribution to the Mortgagor
under the Loan or otherwise.


(y) No Material Default. Other than payments due but not yet 60 or more days
delinquent (and only to the extent past due Loans are permitted in the
definition of Eligible Loan), there exists no material default, breach,
violation or event giving the lender the right to accelerate the Loan (and, to
the best of Seller’s knowledge, no event has occurred which, with the passage of
time or the giving of notice, or both, would constitute any of the foregoing)
under the documents evidencing or securing the Loan, in any such case to the
extent the same materially and adversely affects the value of the Loan and the
related Mortgaged Property. The Seller has not waived any material default,
breach, violation or event of acceleration under any of such documents and under
the terms of each Loan, each related Note, each related Mortgage and the other
Mortgage Loan Documents, no person or party other than the mortgagee may declare
an event of default or accelerate the related indebtedness under such Loan,
Mortgage Note or Mortgage.


Sch 1B - 8

--------------------------------------------------------------------------------


(z) Local Law Compliance. To the best of Seller’s knowledge, based on due
diligence performed by the originator at origination that would be considered
reasonable by prudent multi-family, commercial or mixed-use mortgage lenders (as
applicable) in the lending area where the Mortgaged Property is located, the
improvements located on or forming part of each Mortgaged Property comply with
applicable zoning laws and ordinances, or constitute a legal non-conforming use
or structure or, if any such improvement does not so comply, such non-compliance
does not materially and adversely affect the value of the related Mortgaged
Property, such value as determined by the appraisal or internal or external
market study performed at origination. The Mortgaged Property is lawfully
occupied under applicable law; all inspections, licenses and certificates
required in connection with the origination of any Loan with respect to the
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities.


(aa) Junior Liens. Except as otherwise approved by the prior written consent of
the Buyer, none of the Mortgage Loans permits the related Mortgaged Property to
be encumbered by any lien (other than a Permitted Encumbrance) junior to or of
equal priority with the lien of the related Mortgage.


(bb) Actions Concerning Loans. To the best of Seller’s knowledge, there are no
actions, suits or proceedings before any court, administrative agency or
arbitrator concerning any Loan, Mortgagor or related Mortgaged Property that
could reasonably be expected to adversely affect title to the Mortgaged Property
or the validity or enforceability of the related Mortgage or that could
reasonably be expected to materially and adversely affect the value of the
Mortgaged Property as security for the Loan or the use for which the premises
were intended and no such actions, suites or proceedings are pending before any
court, and/or agency or arbitrator.


(cc) Servicing. The servicing and collection practices used by the Servicer or
any prior holder or servicer of each Loan have been in all material respects
legal, proper and prudent and have met customary industry standards utilized by
multi-family, commercial or mixed-use mortgage lending institutions (as
applicable) in the area where the related Mortgaged Property is located. The
servicer of such Loan has not assessed the Mortgagor any delinquent payment fees
that are not specifically prescribed in the Mortgage or Note, including but not
limited to demand letter charges, or assessed the Mortgagor interest on any
advances made by the servicer.


(dd) Licenses and Permits. To the best of Seller’s knowledge, based on due
diligence that the originator customarily performs in the origination of
comparable mortgage loans, as of the date of origination of each Loan, and to
the best of Seller’s knowledge, based on servicing procedures customarily
performed in the Servicer’s servicing of the Loans, the related Mortgagor was in
possession of all material licenses, permits and franchises required by
applicable law for the ownership and operation of the related Mortgaged Property
as it was then operated.


(ee) Collateral in Trust. The Note for each Loan is not secured by a pledge of
any collateral that has not been assigned to the Buyer.


(ff) Due on Sale/Due on Encumbrance. Each Loan contains a “due on sale” clause,
which provides for the acceleration of the payment of the unpaid principal
balance of the Loan if, without prior written consent of the holder of the
Mortgage, the property subject to the Mortgage or any material portion thereof,
is transferred, sold or encumbered by a junior mortgage or deed of trust;
provided, however, that certain Loans provide a mechanism for the assumption of
the loan by a third party upon the Mortgagor’s satisfaction of certain
conditions precedent, and upon payment of a transfer fee, if any, or transfer of
interests in the Mortgagor or constituent entities of the Mortgagor to a third
party or parties related to the Mortgagor upon the Mortgagor’s satisfaction of
certain conditions precedent.


Sch 1B - 9

--------------------------------------------------------------------------------


(gg) Recourse. Subject to the requirements and restrictions of governing law,
each Loan with an original principal balance less than $1,000,000 provides for
full recourse to the Mortgagor or the related guarantor. Each Loan with an
original principal balance greater than $1,000,000 provides for recourse to the
Mortgagor or the related guarantor of $1,000,000. Either the Mortgagor or a
guarantor with respect to each Loan is a natural person.


(hh) Underwriting Policies. Each Loan was either originated, purchased, acquired
or arranged by the originator thereof, and each such origination, purchase,
acquisition or arrangement of such Loan substantially complied in all material
respects with the Loan Underwriting Guidelines in effect as of such Loan’s
origination date.


(ii) REMIC Eligibility. Each Loan is a “qualified mortgage” as such term is
defined in Section 860G(a)(3) of the Code (without regard to Treasury
Regulations Section 1.860G-2(f)(2), which treats certain defective mortgage
loans as qualified mortgages). Each Mortgaged Property will qualify as
foreclosure property within the meaning of Section 856(e) of the Code if
obtained by foreclosure or deed in lieu of foreclosure.


(jj) Property Appraisal. Each Loan will contain an appraisal, which appraisal is
signed by an appraiser, who, to the best of the Seller’s knowledge, had no
interest, direct or indirect, in the Mortgaged Property or the Mortgagor or in
any loan made or the security thereof, and whose compensation is not affected by
the approval or disapproval of the Loan. Each appraisal of the Loan was made in
accordance with the relevant provisions of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989. Such appraisal conforms to Uniform
Standards of Professional Appraisal Practice guidelines. For each Loan with an
original principal balance greater than $1,000,000, the Seller has provided a
full self-contained report written in summary format including three valuation
approaches and for each Loan with an original principal balance less than
$1,000,000, the Seller has provided either a full self-contained report written
in summary format including three valuation approaches or a report in summary
form prepared in the standard Freddie Mac format (FHLMC Form 71(B)) or form
UCIAR-EP 7/90.


(kk) Yield Maintenance Premium. Subject to the requirements and restrictions of
governing law, each yield maintenance premium is consistent with that charged by
the Seller in its customary lending practices with respect to mortgage loans of
the size and character of the Loans.


(ll) Loan Provisions. No Loan contains a provision that by its terms would
automatically or at the unilateral option of the Mortgagor cause such Loan not
be a “qualified mortgage” as such term is defined in Section 860G(a)(3) of the
Code.


(mm) Defeasance and Assumption Costs. If the related Mortgage Loan Documents
provide for defeasance, such documents provide that the related Mortgagor is
responsible for the payment of all reasonable costs and expenses of Buyer
incurred in connection with the defeasance of such Loan and the release of the
related Mortgaged Property. The related Mortgage Loan Documents require the
related Mortgagor to pay all reasonable costs and expenses of Buyer associated
with the approval of an assumption of such Loan.


(nn) Defeasance. No Loan provides that it can be defeased prior to the date that
is two years after the related origination date.


(oo) Confidentiality. There are no provisions in any Note, Mortgage or related
loan documents with respect to any Loan, nor any other agreements or enforceable
understandings with any Mortgagor, Mortgagor principal or guarantor, which
restrict the dissemination of information regarding any Mortgagor, Mortgagor
principal, guarantor or Mortgaged Property by the owner or holder of the Loan or
requires such owner or holder to treat any information regarding any Mortgagor,
Mortgagor principal, guarantor or Mortgaged Property as confidential; provided,
however that state ad federal laws may specifically limit the use and/or
dissemination of such information.


Sch 1B - 10

--------------------------------------------------------------------------------


(pp) Separate Tax Lots. Each Mortgaged Property contains one or more separate
tax lots (or will constitute separate tax lots when the next tax maps are
issued) or is subject to an endorsement under the related Title Policy.


(qq) Status of Mortgage. The Mortgage has not been satisfied, cancelled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of he Mortgage, in whole or in part, nor has any
instrument been executed that would effect any such satisfaction, cancellation,
subordination, rescission or release.


(rr) Assignment of Mortgage. Other than with respect to MERS Loans, the related
Assignment of Mortgage executed and delivered to the Custodian in blank, is
otherwise in recordable form and constitutes a legal, valid and binding
assignment, and, assuming that the assignee has the capacity to acquire such
Mortgage, sufficient to convey to the assignee named therein all of the
assignor’s right, title and interest in, to and under such Mortgage. The
endorsement of the Note is valid, legal and enforceable under the laws of the
jurisdiction in which the Mortgaged Property is located.


(ss) Servicemembers’ Civil Relief Act. The Mortgagor has not notified the Seller
and the Seller has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers’ Civil Relief Act or similar state laws.


(tt) No Construction or Rehabilitation Loans. No Loan was made in connection
with (A) the construction or rehabilitation of a Mortgaged Property or (B)
facilitating the trade in or exchange of a Mortgaged Property.


(uu) No Predatory or High Cost Loans. No Loan is (a) subject to the provisions
of the Homeownership and Equity Protection Act of 1994 as amended, (b) a “high
cost” mortgage loan, “covered” mortgage loan, “high risk home” mortgage loan or
“predatory” mortgage loan or any other comparable term, no matter how defined
under any federal, state or local law, (c) subject to any comparable federal,
state or local statutes or regulations, or any other statute or regulation
providing for heightened regulatory scrutiny or assignee liability to holders of
such mortgage loans, or (d) a High Cost Loan or Covered Loan, as applicable (as
such terms are defined in the current Standard & Poor’s LEVELS® Glossary
Revised, Appendix E).


(vv) Compliance with Anti-Money Laundering Laws. The Seller has complied with
all applicable anti-money laundering laws and regulations, including without
limitation the USA PATRIOT Act of 2001 (collectively, the “Anti-Money Laundering
Laws”) if any, to the extent required by such Anti-Money Laundering Laws; the
Seller has established an anti-money laundering compliance program. No Loan is
subject to nullification pursuant to Executive Order 13224 (the “Executive
Order”) or the regulations promulgated by the Office of Foreign Assets Control
of the United States Department of the Treasury (the “OFAC Regulations”) or in
violation of the Executive Order or the OFAC Regulations, and no Mortgagor is
subject to the provisions of such Executive Order or the OFAC Regulations nor
listed as a “blocked person” for purposes of the OFAC Regulations.


(ww) Eligibility Criteria. The Loan is an Eligible Loan and complies with all
other eligibility requirements set forth in the Pricing Side Letter.


Sch 1B - 11

--------------------------------------------------------------------------------


(xx) Wet Loans. With respect to each Wet Loan, the Seller has obtained an Escrow
Letter and an Insured Closing Letter, and will provide a copy of such Escrow
Letter and Insured Closing Letter to Buyer promptly upon request.


Sch 1B - 12

--------------------------------------------------------------------------------




Schedule 2


Filing Jurisdictions and Offices


New York Mortgage Funding, LLC
Delaware
   
The New York Mortgage Company, LLC
New York
   
New York Mortgage Trust, Inc.
Maryland

 

--------------------------------------------------------------------------------



Schedule 3


Relevant States


Alabama
Alaska
Arizona
California
Colorado
Connecticut
Delaware
District of Columbia
Florida
Georgia
Hawaii
Idaho
Illinois
Indiana
Iowa
Kentucky
Maine
Maryland
Massachusetts
Michigan
Minnesota
Mississippi
Missouri
Montana
Nebraska
New Hampshire
New Jersey
New Mexico
New York
North Carolina
Ohio
Oklahoma
Pennsylvania
Rhode Island
South Carolina
South Dakota
Tennessee
Texas
Utah
Vermont
Virginia
Washington
West Virginia
Wyoming

--------------------------------------------------------------------------------



Schedule 4


Subsidiaries


[v037653_chart1.jpg]



--------------------------------------------------------------------------------



Schedule 5


Litigation


Wanek v. The New York Mortgage Company, LLC, No.: 05-C-4774 (United States
District Court for the Northern District of Illinois).


Plaintiff has filed this purported class action against The New York Mortgage
Company, LLC (“NYMC”) alleging violations of the Fair Credit Reporting Act, 15
U.S.C. § 1681 et seq. (“FCRA”). Plaintiff asserts that an NYMC mailing sent to
him offering an FHA streamline refinance loan violated FCRA in two respects.
First, plaintiff contends that the mailing failed to constitute a “firm offer of
credit” under section 1681b of FCRA because it did not contain specific terms.
Second, plaintiff asserts that the mailing did not contain the “clear and
conspicuous” disclosures mandated by section 1681m of FCRA regarding a
consumer’s ability to prohibit the use of credit information in a transaction
not initiated by the consumer.


NYMC has moved to dismiss plaintiff’s Complaint on the ground that there is no
longer a private right of action under section 1681m of FCRA that requires
“clear and conspicuous” disclosures. As to the section 1681b claim that NYMC’s
offer was not a “firm offer of credit,” given the specialized type of loan
product involved, New York Mortgage asserts that the offer letter was
sufficiently detailed for purposes of FCRA. NYMC has retained the Washington, DC
law firm of Weiner Brodsky Sidman Kider PC, experts in the areas of regulatory
compliance and consumer class action defense, to handle this litigation. The
motion to dismiss has been fully briefed and is currently pending before the
Court. Because this case is still in its early stages, we are unable to predict
the outcome of the lawsuit or estimate the potential financial exposure to NYMC,
if any.


It is not possible for the Sellers to determine with certainty whether the legal
proceedings listed above are or will be material to the Sellers. By disclosing
these legal proceedings on this Schedule, the Sellers do not intend to imply,
and are not admitting, that the legal proceedings are in fact material legal
proceedings within the meaning of Item 103 of Regulation S-K under the federal
securities laws or SEC Staff Accounting Release 99.



--------------------------------------------------------------------------------




EXHIBIT A


QUARTERLY CERTIFICATION


I, _______________________, _______________________ of NEW YORK MORTGAGE TRUST,
INC. (“NYMT”), do hereby certify that



 
(i)
each of New York Mortgage Funding, LLC, The New York Mortgage Company, LLC, and
NYMT is in compliance with all provisions and terms of the Master Repurchase
Agreement, dated as of January 5, 2006 by and among Greenwich Capital Financial
Products, Inc., New York Mortgage Funding, LLC, The New York Mortgage Company,
LLC, and New York Mortgage Trust, Inc.;




 
(ii)
no Default has occurred thereunder;




 
(iii)
there have not been any modifications to the Underwriting Guidelines that have
not been approved by Buyer;




 
(iv)
all additional modifications to the Underwriting Guidelines since the date of
the most recent disclosure to Buyer of any modification to the Underwriting
Guidelines are set forth herewith;




 
(v)
NYMT’s Tangible Net Worth (increased for purposes of determining such amount by
the outstanding principal amount of the Trust Preferred Obligations) is not less
than $100,000,000, or such higher amount provided under any other repurchase,
financing, credit or other similar facility entered into by the Sellers. NYMT
has at all times Cash Equivalents in an amount not less than $5,000,000. The
ratio of NYMT’s Total Indebtedness to Tangible Net Worth is not greater than
20:1. The Sellers has cash, Cash Equivalents and unused borrowing capacity on
unencumbered assets that could be drawn against (taking into account required
haircuts) under committed warehouse and repurchase facilities in an amount equal
to not less than $10,000,000; and




 
(vi)
NYMT had after-tax Net Income of at least $1.00 for the preceding fiscal
quarter.



IN WITNESS WHEREOF, I have signed this certificate.
 

Date: ____________, 200__
 
NEW YORK MORTGAGE TRUST, INC.


 
 

--------------------------------------------------------------------------------

Name:
Title:


 
A-1-1

--------------------------------------------------------------------------------



EXHIBIT B


FORM OF CUSTODIAL AGREEMENT


A-1-2

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF OPINION OF COUNSEL TO THE SELLERS
 

  (date)

 
Greenwich Capital Financial Products, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830


Dear Sirs and Mesdames:


You have requested [our] [my] opinion, as counsel to New York Mortgage Funding,
LLC, a Delaware limited liability company, The New York Mortgage Company, LLC, a
New York limited liability company and New York Mortgage Trust, Inc., a Maryland
corporation (collectively, the “Sellers”), with respect to certain matters in
connection with that certain Master Repurchase Agreement, dated as of January 5,
2006 (the “Agreement”), by and among the Sellers and Greenwich Capital Financial
Products, Inc. (the “Buyer”), being executed contemporaneously with a Custodial
Agreement, dated as of January 5, 2006 (the “Custodial Agreement”), by and among
the Sellers, LaSalle Bank, National Association (the “Custodian”), and the
Buyer. Capitalized terms not otherwise defined herein have the meanings set
forth in the Agreement.


[We] [I] have examined the following documents:


1.  the Agreement;


2.  Custodial Agreement;


3.  Pricing Side Letter;


4.  the Amended and Restated Electronic Tracking Agreement;


5.  the Servicing Agreement;


6. the Servicing Side Letter [insert other agreements]; and


7.  such other documents, records and papers as we have deemed necessary and
relevant as a basis for this opinion.


Documents 1 through [6] above shall hereinafter be referred to as the “Program
Documents”. To the extent [we] [I] have deemed necessary and proper, [we] [I]
have relied upon the representations and warranties of the Seller contained in
the Agreement. [We] [I] have assumed the authenticity of all documents submitted
to me as originals, the genuineness of all signatures, the legal capacity of
natural persons and the conformity to the originals of all documents.


Based upon the foregoing, it is [our] [my] opinion that:


[Opinions to be rendered for each Seller]


12. The Seller is a corporation duly organized, validly existing and in good
standing under the laws of the state of [state] and is qualified to transact
business in, duly licensed and is in good standing under, the laws of each state
in which any Mortgaged Property is located to the extent necessary to ensure the
enforceability of each Loan and the servicing of each Loan pursuant to the
Agreement.


C-1

--------------------------------------------------------------------------------


13. The Seller has the corporate power to engage in the transactions
contemplated by each of the Program Documents and the Custodial Agreement and
all requisite corporate power, authority and legal right to execute and deliver
each of the Program Documents and observe the terms and conditions of such
instruments. The Seller has all requisite corporate power to enter into
Transactions under the Agreement and to grant a security interest in the
Purchased Items pursuant to the Agreement.


14. The execution, delivery and performance by the Seller of each of the Program
Documents, and the sale by the Seller of the Purchased Items under the Agreement
have been duly authorized by all necessary corporate action on the part of the
Seller. Each of the Program Documents have been executed and delivered by the
Seller and are legal, valid and binding agreements enforceable in accordance
with their respective terms against the Seller, subject to bankruptcy laws and
other similar laws of general application affecting rights of creditors and
subject to the application of the rules of equity, including those respecting
the availability of specific performance, none of which will materially
interfere with the realization of the benefits provided thereunder or with the
Buyer’s security interest in the Loans.


15. No consent, approval, authorization or order of, and no filing or
registration with, any court or governmental agency or regulatory body is
required on the part of the Seller for the execution, delivery or performance by
the Seller of any of the Program Documents or for the borrowings by the Seller
under the Agreement or the granting of a security interest to the Buyer in the
Purchased Items, pursuant to the Agreement.


16. The execution, delivery and performance by the Seller of, and the
consummation of the transactions contemplated by each of the Program Documents
do not and will not (a) violate any provision of the Seller’s charter or
by-laws, (b) violate any applicable law, rule or regulation, (c) violate any
order, writ, injunction or decree of any court or governmental authority or
agency or any arbitral award applicable to the Seller of which I have knowledge
(after due inquiry) or (d) result in a breach of, constitute a default under,
require any consent under, or result in the acceleration or required prepayment
of any indebtedness pursuant to the terms of, any agreement or instrument of
which I have knowledge (after due inquiry) to which the Seller is a party or by
which it is bound or to which it is subject, or (except for the Liens created
pursuant to the Repurchase Agreement) result in the creation or imposition of
any Lien upon any Property of the Seller pursuant to the terms of any such
agreement or instrument.


17. There is no action, suit, proceeding or investigation pending or, to the
best of [our] [my] knowledge, threatened against the Seller which, in [our] [my]
judgment, either in any one instance or in the aggregate, would be reasonably
likely to result in any material adverse change in the properties, business or
financial condition, or prospects of the Seller or in any material impairment of
the right or ability of the Seller to carry on its business substantially as now
conducted or in any material liability on the part of the Seller or which would
draw into question the validity of any of the Program Documents or the Loans or
of any action taken or to be taken in connection with the transactions
contemplated thereby, or which would be reasonably likely to impair materially
the ability of the Seller to perform under the terms of any of the Program
Documents or the Loans.


C-2

--------------------------------------------------------------------------------


18. The Agreement is effective to create, in favor of the Buyer, a valid
security interest under the Uniform Commercial Code in all of the right, title
and interest of the Seller in, to and under the Purchased Items as collateral
security for the payment of the Secured Obligations (as defined in the
Agreement), except that (a) such security interests will continue in the
Purchased Items after their sale, exchange or other disposition only to the
extent provided in Section 9-306 of the Uniform Commercial Code, (b) the
security interests in Purchased Items in which the Seller acquires rights after
the commencement of a case under the Bankruptcy Code in respect of the Seller
may be limited by Section 552 of the Bankruptcy Code.


19. When the Notes are delivered to the Custodian, endorsed in blank by a duly
authorized officer of the Seller, the security interest referred to in paragraph
7 above in the Notes will constitute a fully perfected first priority security
interest in all right, title and interest of the Seller therein, in the Loan
evidenced thereby and in the Seller’s interest in the related Mortgaged
Property.


(a)  Upon the filing of financing statements on Form UCC-1 naming the Buyer as
“Secured Party” and the Seller as “Debtor”, and describing the Purchased Items,
in the jurisdictions and recording offices listed on Schedule 1 attached hereto,
the security interests referred to in paragraph 8 above will constitute fully
perfected security interests under the Uniform Commercial Code in all right,
title and interest of the Seller in, to and under such Purchased Items, which
can be perfected by filing under the Uniform Commercial Code.


(b)  The UCC Search Report sets forth the proper filing offices and the proper
debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Filing
Collateral as of the dates and times specified on Schedule 2. Except for the
matters listed on Schedule 2, the UCC Search Report identifies no Person who has
filed in any Filing Office a financing statement describing the Filing
Collateral prior to the effective dates of the UCC Search Report.


20. Neither the Seller nor any of its Subsidiaries is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended. The Seller is not subject to any
Federal or state statute or regulation which limits its ability to incur
indebtedness.


21. The Assignments of Mortgage are in recordable form, except for the insertion
of the name of the assignee, and upon the name of the assignee being inserted,
are acceptable for recording under the laws of the state where each related
Mortgaged Property is located.


22. The Seller is duly registered as a [____________] in each state in which
Loans were originated to the extent such registration is required by applicable
law, and has obtained all other licenses and governmental approvals in each
jurisdiction to the extent that the failure to obtain such licenses and
approvals would render any Loan unenforceable or would materially and adversely
affect the ability of the Seller to perform any of its obligations under, or the
enforceability of, the Program Documents.


C-3

--------------------------------------------------------------------------------


23. Assuming that all other elements necessary to render a Loan legal, valid,
binding and enforceable were present in connection with the execution, delivery
and performance of each Loan (including completion of the entire Loan fully,
accurately and in compliance with all applicable laws, rules and regulations)
and assuming further that no action was taken in connection with the execution,
delivery and performance of each Loan (including in connection with the sale of
the related Mortgaged Property) that would give rise to a defense to the
legality, validity, binding effect and enforceability of such Loan, nothing in
the forms of such Loans, as attached hereto as Exhibit A, would render such
Loans other than legal, valid, binding and enforceable.


24. Assuming their validity, binding effect and enforceability in all other
respects (including completion of the entire Loan fully, accurately and in
compliance with all applicable laws, rules and regulations), the forms of Loans
attached hereto as Exhibit A are in sufficient compliance with ________ law and
Federal consumer protection laws so as not to be rendered void or voidable at
the election of the Mortgagor thereunder.


25. The Agreement is a “repurchase agreement” and a “securities contract” within
the meaning of Bankruptcy Code Sections 101(47) and 741(7), and the rights of
the Buyer contained in Section 9 thereof to setoff mutual debts and claims, and
in Section 35 thereof to liquidate, terminate and accelerate the Agreement, in
the event of the bankruptcy of the Seller will not be stayed, avoided, or
otherwise limited by operation of any provision of the Bankruptcy Code or by
order of a court or administrative agency in any proceeding thereunder,
including without limitation the automatic stay provisions of Bankruptcy Code
Section 362(a) pursuant to Sections 362(b)[(6) and] (7) thereof.
 

  Very truly yours,



C-4

--------------------------------------------------------------------------------



EXHIBIT D


FORM OF TRANSACTION NOTICE
 

  [insert date]



Greenwich Capital Financial Products, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
Attention: _______________________


Transaction Notice No.:_____________________


Ladies/Gentlemen:


Reference is made to the Master Repurchase Agreement, dated as of January 5,
2006 (the “Repurchase Agreement”; capitalized terms used but not otherwise
defined herein shall have the meaning given them in the Repurchase Agreement),
among New York Mortgage Funding, LLC, The New York Mortgage Company, LLC, New
York Mortgage Trust, Inc. (each, and jointly and severally, the “Seller”) and
Greenwich Capital Financial Products, Inc. (the “Buyer”).


In accordance with Section 3(a) of the Repurchase Agreement, the undersigned
Seller hereby requests that you, the Buyer, agree to enter into a Transaction
with us in connection with our delivery of Loans on ____________________ [insert
requested Purchase Date, which in the case of Dry Loans must be at least two (2)
Business Days following the date of the request] (the “Purchase Date”), in
connection with which we shall sell to you the Loans set forth on the Loan
Schedule attached hereto. The Purchase Price shall be ______ [insert applicable
Purchase Price pursuant to the terms of the Pricing Side Letter], the Pricing
Rate shall be _____ [insert applicable Pricing Rate pursuant to the terms of the
Pricing Side Letter], and the Seller agrees to repurchase such Loans on
_________ [insert requested Repurchase Date] at the Repurchase Price.


The Seller hereby certifies, as of such Purchase Date, that:


1.  no Default or Event of Default has occurred and is continuing on the date
hereof nor will occur after giving effect to such Transaction as a result of
such Transaction;


2.  each of the representations and warranties made by the Seller in or pursuant
to the Program Documents is true and correct in all material respects on and as
of such date (in the case of the representations and warranties in respect of
Loans, solely with respect to Loans being purchased on the Purchase Date) as if
made on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);


3.  the Seller is in compliance with all governmental licenses and
authorizations and is qualified to do business and is in good standing in all
required jurisdictions; and


4.  the Seller has satisfied all conditions precedent in Sections 9(a) and (b)
of the Repurchase Agreement and all other requirements of the Program Documents.


D-1

--------------------------------------------------------------------------------


The undersigned duly authorized officer of Seller further represents and
warrants that (1) the documents constituting the Custodial File (as defined in
the Custodial Agreement) with respect to the Loans that are the subject of the
Transaction requested herein and more specifically identified on the mortgage
loan schedule or computer readable magnetic transmission delivered to both the
Buyer and the Custodian in connection herewith (the “Receipted Loans”) [with
respect to Dry Loans: have been or are hereby submitted] [with respect to Wet
Loans: shall be delivered, within _____ (__) days of the date of the execution
of this Transaction Notice] to Custodian and such Required Documents are to be
held by the Custodian for the Buyer, (2) all other documents related to such
Receipted Loans (including, but not limited to, mortgages, insurance policies,
loan applications and appraisals) have been or will be created and held by
Seller in trust for Buyer, (3) all documents related to such Receipted Loans
withdrawn from Custodian shall be held in trust by Seller for Buyer, and (4)
upon Buyer’s wiring of the Purchase Price pursuant to Section 3(c) of the
Repurchase Agreement, Buyer will have agreed to the terms of the Transaction as
set forth herein and purchased the Receipted Loans from Seller.


Seller hereby represents and warrants that (x) the Receipted Loans have an
unpaid principal balance as of the date hereof of $__________ and (y) the number
of Receipted Loans is ______.



 
Very truly yours,






By:                                                                     
Name:
Title:

 
D-2

--------------------------------------------------------------------------------



EXHIBIT E


UNDERWRITING GUIDELINES


[Underwriting guidelines to be attached]


E-1

--------------------------------------------------------------------------------



EXHIBIT F


REQUIRED FIELDS FOR SERVICING TRANSMISSION




As agreed to among Buyer and Sellers


F-1

--------------------------------------------------------------------------------



EXHIBIT G


REQUIRED FIELDS FOR LOAN DATA TRANSMISSION






As agreed to among Buyer and Sellers


G-1

--------------------------------------------------------------------------------




EXHIBIT H


FORM OF MARKET VALUE CERTIFICATION






As agreed to among Buyer and Sellers


H-1

--------------------------------------------------------------------------------



EXHIBIT I


FORM OF CONFIDENTIALITY AGREEMENT


In connection with your consideration of a possible or actual acquisition of a
participating interest (the “Transaction”) in an advance, note or commitment of
Greenwich Capital Financial Products, Inc. (“Buyer”) pursuant to a Master
Repurchase Agreement between Buyer and The New York Mortgage Company, LLC, New
York Mortgage Funding, LLC, New York Mortgage Trust (the “Seller”) dated January
5, 2006, you have requested the right to review certain non-public information
regarding the Seller that is in the possession of Buyer. In consideration of,
and as a condition to, furnishing you with such information and any other
information (whether communicated in writing or communicated orally) delivered
to you by Buyer or its affiliates, directors, officers, employees, advisors,
agents or “controlling persons” (within the meaning of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) (such affiliates and other persons
being herein referred to collectively as Buyer “Representatives”) in connection
with the consideration of a Transaction (such information being herein referred
to as “Evaluation Material”), Buyer hereby requests your agreement as follows:


1. The Evaluation Material will be used solely for the purpose of evaluating a
possible Transaction with Buyer involving you or your affiliates, and unless and
until you have completed such Transaction pursuant to a definitive agreement
between you or any such affiliate and Buyer, such Evaluation Material will be
kept strictly confidential by you and your affiliates, directors, officers,
employees, advisors, agents or controlling persons (such affiliates and other
persons being herein referred to collectively as “your Representatives”), except
that the Evaluation Material or portions thereof may be disclosed to those of
your Representatives who need to know such information for the purpose of
evaluating a possible Transaction with Buyer (it being understood that prior to
such disclosure your Representatives will be informed of the confidential nature
of the Evaluation Material and shall agree to be bound by this Agreement). You
agree to be responsible for any breach of this Agreement by your
Representatives.


2. The term “Evaluation Material” does not include any information which (i) at
the time of disclosure or thereafter is generally known by the public (other
than as a result of its disclosure by you or your Representatives) or (ii) was
or becomes available to you on a nonconfidential basis from a person not
otherwise bound by a confidential agreement with Buyer or its Representatives or
is not otherwise prohibited from transmitting the information to you. As used in
this Agreement, the term “person” shall be broadly interpreted to include,
without limitation, any corporation, company, joint venture, partnership or
individual.


3. In the event that you receive a request to disclose all or any part of the
information contained in the Evaluation Material under the terms of a valid and
effective subpoena or order issued by a court of competent jurisdiction, you
agree to (i) immediately notify Buyer and the Seller of the existence, terms and
circumstances surrounding such a request, (ii) consult with the Seller on the
advisability of taking legally available steps to resist or narrow such request,
and (iii) if disclosure of such information is required, exercise your best
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such information.


4. Unless otherwise required by law in the opinion of your counsel, neither you
nor your Representative will, without our prior written consent, disclose to any
person the fact that the Evaluation Material has been made available to you.


I-1

--------------------------------------------------------------------------------


5. You agree not to initiate or maintain contact (except for those contacts made
in the ordinary course of business) with any officer, director or employee of
the Seller regarding the business, operations, prospects or finances of the
Seller or the employment of such officer, director or employee, except with the
express written permission of the Seller.


6. You understand and acknowledge that the Seller is not making any
representation or warranty, express or implied, as to the accuracy or
completeness of the Evaluation Material or any other information provided to you
by Buyer. The Seller, its respective affiliates or Representatives, nor any of
its respective officers, directors, employees, agents or controlling persons
(within the meaning of the 1934 Act) shall have any liability to you or any
other person (including, without limitation, any of your Representatives)
resulting from your use of the Evaluation Material.


7. You agree that neither Buyer or the Seller has not granted you any license,
copyright, or similar right with respect to any of the Evaluation Material or
any other information provided to you by Buyer.


8. If you determine that you do not wish to proceed with the Transaction, you
will promptly deliver to Buyer all of the Evaluation Material, including all
copies and reproductions thereof in your possession or in the possession of any
of your Representatives.


9. Without prejudice to the rights and remedies otherwise available to the
Seller, the Seller shall be entitled to equitable relief by way of injunction if
you or any of your Representatives breach or threaten to breach any of the
provisions of this Agreement. You agree to waive, and to cause your
Representatives to waive, any requirement for the securing or posting of any
bond in connection with such remedy.


10. The validity and interpretation of this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
applicable to agreements made and to be fully performed therein (excluding the
conflicts of law rules). You submit to the jurisdiction of any court of the
State of New York or the United States District Court for the Southern District
of the State of New York for the purpose of any suit, action, or other
proceeding arising out of this Agreement.


11. The benefits of this Agreement shall inure to the respective successors and
assigns of the parties hereto, and the obligations and liabilities assumed in
this Agreement by the parties hereto shall be binding upon the respective
successors and assigns.


12. If it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.


13. This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. No alteration,
waiver, amendments, or change or supplement hereto shall be binding or effective
unless the same is set forth in writing by a duly authorized representative of
each party and may be modified or waived only by a separate letter executed by
the Seller and you expressly so modifying or waiving such Agreement.


I-2

--------------------------------------------------------------------------------


14. For the convenience of the parties, any number of counterparts of this
Agreement may be executed by the parties hereto. Each such counterpart shall be,
and shall be deemed to be, an original instrument, but all such counterparts
taken together shall constitute one and the same Agreement.


I-3

--------------------------------------------------------------------------------




Kindly execute and return one copy of this letter which will constitute our
Agreement with respect to the subject matter of this letter.
 
 

 
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.


By:                                                                            
 





Confirmed and agreed to
this _____ day of _____________, 200_.
By:____________________________________
Name
Title:


I-4

--------------------------------------------------------------------------------




EXHIBIT J


FORM OF INSTRUCTION LETTER


[Required fields to be provided by Buyer]


__________ __, 2006


___________________, as [Servicer/Subservicer]
____________________
____________________
Attention: _______________



Re:
Master Repurchase Agreement, dated as of December 30, by and among Greenwich
Capital Financial Products, Inc., (“Buyer”), New York Mortgage Funding, LLC, The
New York Mortgage Company, LLC and New York Mortgage Trust, Inc. (each, and
jointly and severally, the “Seller”)



Ladies and Gentlemen:


Pursuant to the Master Repurchase Agreement, dated as of January 5, 2006 (the
“Repurchase Agreement”), between the Buyer and the Seller, you are hereby
notified that: (i) the undersigned Seller has sold to the Buyer the assets
described on Schedule 1 hereto (the “Eligible Assets”), (ii) each of the
Eligible Assets is subject to a security interest in favor of the Buyer, and
(iii) effective as of the delivery of this letter to the Servicer, unless
otherwise notified by the Buyer in writing, any payments or distributions made
with respect to such Eligible Assets shall be remitted immediately by the
Servicer in accordance with the Buyer’s wiring instructions provided below:


Account No.: [____________________]
ABA No.:       [____________________] 
Reference:      [____________________]


The Subservicer also acknowledges its consent to terminate such Servicing
Agreement upon notification by the Buyer of an occurrence of an Event of
Default.


Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to the Buyer promptly upon
receipt. Any notices to the Buyer should be delivered to the following address:
___________ Attention: _________, Telephone: ________, Facsimile: ________.
 
J-1

--------------------------------------------------------------------------------


 

 
Very truly yours,


[SELLER]
 
By:                                                                     
 
Name:
Title:



ACKNOWLEDGED:


___________________________________, as [Servicer]




By:
Name:
Title:
Telephone:
Facsimile:
J-2

--------------------------------------------------------------------------------



EXHIBIT K


THIRD PARTY UNDERWRITING GUIDELINES


PRIME


Agency (FNMA/FHLMC)
http://www.allregs.com/


Chase Correspondent (03):
http://www.chaseb2b.com/content/portal/body/Correspondent/OnLineGuidesFrame.html


Ohio Savings (04)
https://www2.gemstoneohio.com/MtgMktg/products/matrix/group/ohio_matrix.pdf


Thornburg (05)
http://www.thornburgmortgage.com/PDFs/SELLERS%20GUIDE%20October%202005.pdf


Citimortgage (10)
https://correspondent.citimortgage.com/Correspondent/GetManual.do


Aurora (11)
https://www.alservices.com/Conduit/UI/SSL/SellersGuide/TOC.aspx


Wells Fargo (12)
https://ilnet.wellsfargo.com/ildocs/guidelines/lendersalliance/index.jsp


Astoria Federal (15)
https://www.astoriamortgage.com/policies_procedures/index.jsp


Countrywide (33)
https://cld.countrywide.com/cld/


Indymac (43)
https://new-e-mits.indymacb2b.com/eMITS/Frames.asp


CSFB (49)
https://www.csfbconnect.com/UWGuidelines.asp


Bayview Financial (51) - mixed use/mult-family
http://www.silverhillfinancial.com/client_learning.jsp


FHA
http://www.hud.gov


Connecticut Bond - CHFA
http://www.chfa.org


Delaware Bond - DSHA
http://www2.state.de.us/dsha/research_frame.htm


New Hampshire Bond - NHHFA
http://www.nhhfa.org/


K-1

--------------------------------------------------------------------------------


Pennsylvania Bond - PHFA
http://www.phfa.org/


Rhode Island Bond
http://www.rihousing.com/






SUB-PRIME


Countrywide Sub-prime (S-1)
https://cld.countrywide.com/cld/


New Century (S-4)
https://www.newcentury.com/sellersGuide/index.jsp


WMC (S-5)
https://www.wmcdirect.com/default.asp


Deutsche Bank (S-6)
https://clg.db.com/pages/corrlend/home.html


Impac Sub-prime (S-9)
http://www.impacfundingcorp.com/SellerGuide2003/sellersguide.asp


Novastar (S-11)
http://www.novastaris.com/manuals/netbranch_manuals.asp


Option One (S-12)
http://oomc.com/acquisitions/acquisitions_uwpolicies.asp


Decision One (S-13)
https://www.d1online.com/content/d1_corr_guidelines.pdf




ALT-A BULK INVESTORS


Impac (9)
Citigroup (10A)
Nomura (16)
Indymac (43)
Bear Stearns (44)
Wintergroup (45)
UBS Warburg (46)
Greenwich Capital (47)
CSFB (49)
Countrywide Securities (52)
US Bank (54)
Greenpoint Correspondent (55)
Lehman Brothers Sec (56)
RFC (58)
WAMU Securities (59)
Merrill Lynch (60)
Goldman Sachs (62)
 
K-2

--------------------------------------------------------------------------------


Morgan Stanley (63)
WMC (S-5)
Deutsche Bank (S-6)
Option One (S-12)
Wells Fargo Sub-prime (12SP)
BB&T
FNMA
JP Morgan
Opteum Funding
Smith Barney
Wachovia
Bank of America
Sovereign Securities
CDC
C-Bass


K-3

--------------------------------------------------------------------------------

